Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 1 of 178




             EXHIBIT B
               Volume I of II
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 2 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United State Courthouse
40 Foley Square
New York, NY 10007

September 1, 2019

Dear Judge Broderick,
I write this letter to you as the wife of Michael Mendlowitz and the mother of our 7
beautiful children. My name is Shira Mendlowitz and I am 42 years old. I hope this letter
will help you see the complete picture of the man you are about to sentence and the lives
you will be changing forever with your ruling.

I grew up in Brooklyn, NY as the oldest of 6 children with parents who were very
hardworking and kind. Although my parents weren’t home a lot and much responsibility
fell on my shoulders, I knew that they loved me and cared about me very much. At the
young age of 20, I didn’t know that parents could be anything different until I met my
husband Michael and was exposed to the harsh upbringing he had been subjected to.
Although many girls would have been wary to get involved with a boy who was raised with
such dysfunction and whose life was full of trauma and strife, I had heard much about what
a special person he was and I wanted to meet him. The more I got to know Michael, the
more I saw what a sweet, patient, caring and giving person he was. He saw the good in
every person regardless of how much pain they caused him. He did whatever he could to
avoid conflict and tried valiantly against all odds to keep peace in his family and protect his
sisters.

But it was only once we were married that I truly understood just how giving, selfless and
righteous Michael really is. During the months of our engagement, Michael’s parents were
going through a contentious and miserable divorce. They were concerned only with
themselves and inflicting pain on each other with little regard to what this was doing to
their 3 children who were left to pick up the pieces. His sisters were broken and depressed
especially his younger sister, who was asked to leave home, and Michael, at the young age
of 21, had to deal with far more than anyone his age should have to. He had to mediate
between his own parents to help his cruel and unforgiving father agree to give his self
centered mother a “get”, a Jewish divorce, which took months of painful negotiations. He
was forced to see the ugly and vicious side of adults he had trusted and thought he knew all
his life. Coming from a home of parents who would do anything for their children, this
selfish and hurtful brand of parenting was not something I had ever seen or was able to
wrap my head around. I couldn’t understand how Michael so calmly and gently handled all
this without ever losing his cool or even talking badly about those who were causing him so
much pain. He had a strength of character and a commitment to doing what’s right that I
had never seen before, nor have I ever seen since. He will do anything and everything to
help anyone who asks; even those who hurt him and deserve nothing from him. He is the
ultimate giver and he never expects anything in return.




                                                                                Exhibit B - Page 1
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 3 of 178



Over the years, as we got to know each other better I grew to realize how different we were
in nature and personality. While I have little patience, a short fuse and anger quickly, he is
patient, calm and rarely gets angry. I am someone who has a strong sense of good and bad
and cannot look away when I feel someone is wronging me, which leads me to be more of a
confrontational person by nature. Michael is the polar opposite. He avoids confrontation,
as he’s always believed a gentle approach is the way to guide. It is not in his nature to be
harsh even if he is being wronged. This quality is one that always inspires those who know
him; he is a loving, gentle and forgiving soul. I have little tolerance for things that bother me
and my impatience leads me to act on things right away, sometimes without thinking it
through while Michael has never ending patience and deliberates for a long time before
taking action. Unfortunately, his nature, which has earned him the trust and respect of all
who know him, has also proven to be his weakness in some situations. As we’ve so
painfully learned through this ordeal, this characteristic does not always work when
running a business. While lofty and idealistic; trusting and inspiring others to take
responsibility to do right, to self-correct can backfire causing great damage.

In the beginning of our marriage, I had a hard time getting used to these traits that were so
foreign to me. I wanted to see him get angry when his father spit in his face. I wanted him
to confront his father when he “borrowed” $15,000 from us and then claimed he didn’t
have to repay the loan because Michael cost him far more as a child. I wanted to see
Michael cut him out of our lives for all the pain and suffering he kept inflicting on him. But
Michael has such an ego-less and forgiving nature that there was little anyone could do to
him to get him to “punch back”. No matter how horribly his father treated him, he always
responded and treated him with the utmost respect.

Once we started our family, I realized how lucky I was to have a husband with these
character traits, so the antithesis of mine, as the father of our 7 children. It is his patience,
calmness and tolerance that has made our home so stable and loving. My strengths have
always been one of a task manager. I am very efficient and make sure that the children
have what they need physically, but it is Michael who gives them what they need
emotionally. It is he who they go to when they struggle to understand their schoolwork.
He is the one they go to when they’re feeling down about something or are having issues
with friends. He is the one who patiently lies with our youngest daughter and tells her
endless stories until she falls asleep. The highlight of my children’s week is when Michael
blesses them before the Sabbath meal each Friday night. The custom is for the father to
bless his children as a group each week which in most homes takes about 30 seconds.
Michael has made it his custom to individually bless each of his children and sing this
beautiful prayer over and over as he hugs the child he is blessing and prays for their
success in the coming week. And then he sings a beautiful blessing to me along with the
children. No matter how long a week he’s had, how tired or hungry he is (the Sabbath meal
is after a lengthy prayer service in synagogue and often well past 9PM), or how much pain
and turmoil he is dealing with in his own life, he puts it all aside and spends this sacred
time blessing his children and making them each feel special. He has never missed a week
since the day they were born and I don’t know how we would ever be able to get through a
Sabbath without his blessings.



                                                                                  Exhibit B - Page 2
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 4 of 178



I too rely heavily on Michael for my emotional and psychological well-being. When we lost
our first baby a week before my due date, it was only because of Michael’s strong emotional
support that I didn’t fall apart and had the strength to start again and build a family. We
never fathomed “lightning” could strike twice which is what they said about our first loss
but in 2012 the unthinkable happened and we lost another baby a week before I was due to
give birth. This time the stakes were much higher. We had 6 children relying on us to help
them deal with this terrible loss, and this baby was a boy, which was going to be a long
awaited brother for our only son who at the time was 12 and had 5 sisters. The devastation
was indescribable and I felt my world collapsing. I was depressed and although I knew
intellectually how badly my kids needed me to help them deal with their grief, I was unable
to do so. It was Michael who was there for all of us and spent countless hours at home
trying to get me out of bed and talking the kids through this trauma. To this day, our family
suffers the after effects of this tragedy, especially in the month that would have been our
son’s birthday and Michael is the one who gets us through it each and every year.

During that year, Michael was consumed with family responsibility that I was unable to
take care of, and he unfortunately took his eye off his business to do so. I remember clearly
at the time asking Michael, don’t you have to go into the office more and he confidently
replied that he has the best managers and I shouldn’t worry because Commerce runs just
fine without him there. Michael is trusting to a fault. Even if someone were to have told
him that his managers were doing things behind his back, he would not have believed it. In
fact, until the evidence stared him in the face, he believed with all his heart that he worked
with good, loyal managers who had the company’s best interest at heart. His trusting
nature led him to rely on his majority partners, EVO. He often discussed aspects of the
business with EVO and he truly believed that the procedures in place were appropriate. In
hindsight of course he regrets not thinking for himself logically and being more forceful
when it was needed. That’s the unfortunate benefit of hindsight…you could see things
more clearly but there isn’t much you could do about it. I know he will beat himself up for
the rest of his life over these issues he now sees so clearly. Knowing Michael as well as I do,
it was painful for me to watch people Michael cared for and would do anything to help use
this positive character trait of his trusting, non-confrontational nature to convince others
that he intended to hurt anyone.

Your Honor, this is my one opportunity to communicate my thoughts and feelings, my inner
truths as the one person who knows Michael Mendlowitz best. I am so grateful to be
allowed to express my feelings, for I too feel that I have been in handcuffs and shackled
these past four, agonizing years. These years have brought us so much extreme pain, but
we also had to make meaning of it. We had to try or we would not be OK and our children
would suffer even more than they were, knowing that something scary was happening to
our lives. Our efforts were two-fold; we had to understand the specifics of what happened
and try to see how it happened in order to make sure it never happened again. Michael
spent hours and hours examining his entire life, realizing how childhood experiences and
hurt led to certain personality characteristics and how those characteristics had a positive
affect on family and friends, because they were pure, but could also lead to his avoiding
needed confrontation with others. Michael needed to understand what went wrong and
work to repair it, to be accountable. The other piece was to not allow the trauma we were

                                                                                Exhibit B - Page 3
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 5 of 178



experiencing to wound the inherent goodness inside of him. His first response after
realizing what went wrong was a catastrophic fear of interacting with others, and he
isolated himself for a while. That did not last because every breath that Michael takes, is for
the greater good and to help others. He focused on our children, who were and still are
terrified and needed to feel comfort and safety. They needed Michael to reassure them. He
did. He was and is the steady foundation that brings them to safe harbor. Soon people were
reaching out to Michael for his support in times of their crises and he, as before, was there
wholeheartedly for them. Michael never lost his faith for one minute. His devotion to G-d in
times of struggle is profound. As Cantor, his ability to unite a community in prayer is
something to behold. It’s not just his beautiful voice that captivates and inspires, it’s the
purity and goodness that emanates from his soul as he prays which makes you want to be a
better person and try harder to connect to G-d. I’ve seen and felt this firsthand but have
also heard this sentiment from people of all walks of life countless times in the 22 years
we’ve been together.

Our 7 children are sweet, respectful and beautiful kids. They try so hard to be strong but
they want their father to stay with them more then anything else in the world. Some of our
children have struggled with certain issues that have been exacerbated from the stress that
this ordeal has brought to our lives and I’m trying my best to help them cope but they are
really suffering terribly and I beg of you to take them into consideration when sentencing
their father.

Our oldest daughter, Chaya, is unusually giving and selfless like her father and while she is
in college for a degree in Social work to pursue her dream of healing all the hurting people,
she is working 2 additional jobs to try and help our family get through this trying time. She
has a heart of gold and lives her life to help others. While most of her friends are getting
married and starting their lives, she is having a hard time finding a boy even willing to go
out with her due to the uncertainty of our family’s future. She is suffering so much through
this, yet she often tells me that she would give up anything in her own life, just to keep her
father home with us.

Our only son, Avi just graduated High School and is a very introverted boy who confides
only in Michael and relies on him heavily for advice and direction, especially at this pivotal
point in his life. He has had his only brother taken from him which was a very painful pill
for him to swallow, but Michael has kept his faith intact and continues to do so. Losing his
father to incarceration would break his spirit. He and Michael are the only men in our
house and share a very special and unique bond of “survival in a house of women”. Leaving
Avi all alone will have devastating effects on him and there is no one who could fill the role
Michael plays in his life.

Our second daughter R        has                                               . She has a

                                                          . Michael’s patience with her each
night helping her
                                                               Michael will often



                                                                                Exhibit B - Page 4
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 6 of 178



-         This takes an inordinate amount of patience and there are few people who are
able to give her the help she needs as her father does.




                                                                                             ut
                                                                                             his
year which is understandably                              and I can't even imagine what
would happen to her if a she were to suffer the trauma oflosing her father at the same time.
Michael is very close to her and they share a very deep bond. They are both very sensitive
souls and he really understands and                                    more than anyone
else in the world. Losing Michael w               edly cause irreparable damage to     MIii's
life and I truly worry for her

Our fourth daughter, . . is 11 and will soon celebrate her 12th birthday which in Judiasm
is a life milestone, her Bat Mitzvah. She is a shy and quiet girl who often gets overlooked
being surrounded by sisters far needier than she is. Michael is always looking out for her
and making sure to spend special one on one time with her. She does not ask us for much
and is generally a very obedient child but she keeps telling us that the only thing she wants
for her Bat Mitzvah is for her father to stay home with her. She prays fervently to G-d each
and every day asking him to grant this one wish that she asks for and I pray that this child
who gets so little will be granted this wish.

Our fifth daughter ~       has always been a very difficult, strong minded and stubborn
child whom I have had a hard time dealing with since she's a baby. She's
                                                          . We've had her


                                                                         Michael is the only one
patient enough to deal with her and he is the only one she listens to. My impatient nature
clashes with her terribly and because of this I leave all of her parenting in his hands. She
will not be able to function without him in her life and I will not be able to handle her
                                  without him.

Our youngest daughter           is ave                              . She was born just 10
months after our loss a                                            er crib makin sure she
was breathing. She was
some of which she still s              .
                                     . Sh

                                                                                Exhibit B - Page 5
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 7 of 178




                                       Just recently when he had to be away for a few
nights, A     became


                                                                          -.
                                                          All of our children are extremely
attached to Michael and rely on him for their emotional well-being but A      in particular
cannot bear to be apart from him and I cannot fathom the damage to this adorable year
old should her father be sent away from her.

With the many struggles my children are facing, intensified by their fears during this time
of uncertainty, gives me pause to question my own capacity to cope. Our children who may
have challenges, are all good, kind, honest, respectful, loving and giving children. Their
father has instilled that in them and continues to do so every moment he is with them. I
know from the depths of my soul, that I will not be alright if I lose Michael to incarceration.
In every way imaginable, I will lose myself. I am begging you to impose a sentence upon
Michael that allows him to serve it at home, with his children and me. I beg of you to
realize that incarcerating Michael will take not only my childrens’ father away from them,
but their mother as well.

Our family has suffered over these last 4 years, so much pain, embarrassment and trauma
and I beg of you to consider that as part of your sentence. We have had our dignity, our
livelihood and our reputation taken from us, which according to the Bible is equated to
death, a death that extended over 4 years.

Judge Borderick, from sitting in your courtroom for 4 weeks, I know you to be a fair and
humane judge and I’m begging you to see Michael for the man he truly is. I have lived with
him for 22 years and I know him better than anyone in the entire world. He is incapable of
intentionally hurting another human being and has lived his entire life in an honorable way
with the goal of helping others

Michael has realized his mistakes and will live with the guilt and self recrimination for the
rest of his life. He is harder on himself and more focused on self improvement then any
person I’ve ever met. No matter how many years will go by and no matter what business he
works in, he will never ever allow something like this to happen under his watch again.
Although there is no doubt in my mind that Michael never, ever intended to hurt anyone, he
continuously beats himself up over what happened. Moving forward, he will carefully vet
each and every person he is responsible for and ensure they are living up to ethical
standards. He will no longer talk about the honor and trust system he believed and relied
so heavily on, he will ensure that it is practiced by each and every person in his company.
He will master this art, through his new understanding of himself and the character traits
he has that can be a double edged sword. He has learned his lesson and I’m certain should
you give him the chance, he will make it his life mission to educate the younger generation
about the lessons he has learned the hard way and try to prevent what happened at
Commerce under his watch from ever happening again. Michael is someone people trust
and listen to and I truly believe that him dedicating his life to this form of community
service will have a great positive impact. He has so much to give to the world and to our
family, please find it in your heart to allow him to stay home to serve out his sentence. I’m

                                                                                Exhibit B - Page 6
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 8 of 178



begging you with every fiber of my being not to incarcerate Michael and break up my
beautiful and innocent family.

With my deepest respect,


Shira Mendlowitz




                                                                           Exhibit B - Page 7
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 9 of 178




The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

October 7 2019

Dear Judge Broderick,

My name is Chaya Mendlowitz and I am the oldest daughter of Michael
Mendlowitz. I’ve composed a poem to describe the thoughts and feelings that I
have when I think about my father and I hope you will be able to see the truth
about who my father really is. I hope you will consider my words, which come
from the deepest part of my soul.


I’m in pain.
A lot of pain.
The feelings of sadness, trepidation, and uncertainty
taunt me constantly.
I can’t fathom reality.

I wish I could give you a glimpse,
Just a small glimpse…
into the father,
that I know so well.
The father who I love-
The one who is my rock,
The one who is my everything.

I wish you could know
just how much he means to me,
To my mother,
To my community,
To all of the seven innocent children he is a father to,
And to anyone who knows him.


                                                                   Exhibit B - Page 8
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 10 of 178




I wish I could sit with you for hours,
Telling you story after story.
Stories about a man of such integrity,
such honesty,
so much inherent goodness.

There are so many examples,
So little time.
So I’ll just say a few

When us kids would go to Yankee games,
we wanted to pretend we were younger.
We wanted to get the free gift they were giving out-
But my father told us we can’t lie.

When us kids wanted to pretend to be older,
So that we could do certain activities-
My father refused,
he said it’s dishonest.

When us kids would want to keep extra change,
Because “it’s just 50 cents”,
My father made us return it.
He told us to never take what is not rightfully ours.

When us kids would give a beggar some money,
then shut the door behind him,
My father would run after the man,
inviting him in for a drink and something to eat.

My father taught us the true meaning of kindness
Of going above and beyond the call of duty.
Of being truly selfless and caring,
Without any strings attached




                                                                Exhibit B - Page 9
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 11 of 178




This is why I cannot even fathom,
That the man-
who is being portrayed as a criminal,
As a felon,
Is the same man
That I call my father.

My pure, sweet little sisters,
Cry themselves to sleep as they think
that their beloved daddy might be taken away.
They are not the only ones who cry.
We all cry.
Every single person who knows him and cares for him cries.

His family
His neighbors
His friends
His “adopted” children-
The friends of ours who have no one to call daddy.
The friends of ours who my father raised from the childhood.
Who gives them stability,
Security,
Hope for better days.

I wish.
I wish this whole nightmare would just be over.
I wish for peace and happiness to be restored in my home.
I wish for my young, innocent sibling to be innocent again.
I wish and I beg of you,
for mercy.

I pray.
I pray that you see who my father really is.
I pray that you see a man who means so much to so many.
I pray that you keep him home with us.
I pray, and plead for your compassion.



                                                               Exhibit B - Page 10
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 12 of 178




My father is a man who believes that every person is good.
That every person has potential.
And that every person deserves a chance.

Please hear my pleas.
Please give HIM a chance.

With utmost humility and respect,

Chaya Mendlowitz




                                                               Exhibit B - Page 11
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 13 of 178



The Honorable Judge Vernon s. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,

My name is Avi Mendlowitz and I’m writing to tell you about my father, Michael Mendlowitz. I am 18
years old and and my fathers only son. I hope I will be able to tell you about the man I’ve known all my
life and you will be able to see his real character instead of what this case has shown you.

From as early as I can remember my father has been there for me, my siblings and anyone else who
needs him. He is the most giving and kind person you will ever meet. He is nice to every person he
meets no matter what they look like or act like. No matter if they’re more religious then us or less
religious then us or even not religious at all. He treats everyone with respect and kindness and he has
always taught me and my sisters to do the same. Even though my father spends so much time helping
everyone else, it’s never at our expense and he always makes time for us when we need. When I was
younger he coached my baseball and basketball teams and everyone always wanted to join our team to
have him as coach. He never yelled or got frustrated with the guys who couldn’t play as well and he
always made everyone feel like he was a great player and added something to the team (even if they
didn’t). It’s not that he just said that to make them feel good, he actually really believed it because he is
able to see something good in every person even when no one else can see it. My father is a great
ballplayer and usually guys who have as much talent as he does get very competitive and full of
themselves on the court and always need to have the ball, never passing to others, but my father is
unique in that he’s such a great athlete and enjoys a competitive game, but he’s never lost his cool on
the court and he always passes the ball to others. He is never the one fouling others on the court but
somehow he’s always the one getting fouled. This past summer one of the more guys he plays
basketball with who takes the game way too seriously fouled my father causing him to need stitches on
his face. Most people would be angry about it and let the guy have it for hurting him just to prevent the
shot. But classic of my father, he not only didn’t get angry at the guy, he wouldn’t tell my mother who it
was that did it to him because he didn’t want her to be upset at this person. And not only that but I
heard he later went over to this guy to assure him he’s not upset at him.

There are many lessons my father has taught me. One is that above all else we must respect and obey
authority even when we feel we have been wronged. When I was in 4th grade, I got suspended from
school. I was always a quiet, shy kid and had never gotten in trouble in my life. A boy next to me cursed
at a substitute teacher we had and she thought it was me and had me suspended for 2 days. Everyone
around me, even the kid who did it told her that it wasn’t me but she didn’t care and couldn’t admit she
made a mistake so I had to stay home for 2 days. I was so mad and upset and although my father was
upset for me too he taught me a lesson I will never forget. He told me that life isn’t always fair and you
will always have people who hurt you undeserved but the true test of your character is how you deal
with it. He assured me that this was going to pass and I would be ok but it was important for me to
learn how to deal properly with things that don’t go my way whether or not they are fair. I’ve used this
lesson many times since and I see my father practicing this throughout the horribly painful situation he
has been going through.



                                                                                           Exhibit B - Page 12
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 14 of 178



Another thing my father taught me that I didn’t even realize was so special until recently when I started
spending more time at my friends houses, is to never talk about others to make conversation around a
table and watch every word that comes out of my mouth. I can’t say I always do that but what I’ve
come to realize lately is that it’s pretty uncommon for a family to sit around the table and not naturally
talk about others. Not necessarily bad about others, even just conversation about who got a new car
and who got into which school. In our house, around my fathers table it was just an unspoken reality
that we don’t discuss other people-good or bad. He instilled that in us from just sitting at his table every
Sabbath meal and we always thought that was how all families act. At our table we sing, we talk sports
(when my sisters allow it), we talk fashion (a lot!) and we talk about spiritual things in the bible- but
never about what is going on in the lives of others. This makes me often not be up to date on the latest
gossip in school, but I know it’s a trait that I will appreciate having as get older and start a family of my
own.

Right before my Bar Mitzvah, my father took me on a trip to Israel to learn about my heritage and pray
at holy places before becoming a man. While on that trip I got to see my father’s selflessness in a way I
had never seen before. We were there to celebrate our family’s milestone but my father’s joy would
only be complete if others were able to celebrate as well. My father’s friend who lives in Israel had told
my father about a neighbor of his who was also about to become bar mitzvah but his father was sick and
couldn’t work and the family didn’t even have enough money to make even the smallest celebration for
him. My father didn’t even hesitate before asking me how I felt if we used the money we brought with
us to spend on the trip to help this boy buy a new suit and have a small party just like I was about to
have. It would mean us cutting out some of the trips we had planned and restaurants we had wanted to
try and gifts we wanted to buy but as my father helped me see then and I understand now the
happiness of helping others gave him more pleasure then anything else and he wanted me to make that
a part of me too.

My father is the most humble person I know. His humility is seen in everything he does which I think is
the reason he is loved by so many people. I could go on for pages telling stories about what a good
person my father is, and I’m sure you read tons of letters from so many people whose lives he changed
with his kindness and look up to him as a role model and friend. And you’re probably wondering how a
person like this could have committed a crime like the one he was convicted of. It makes no sense that
someone who cares so little about his money and gives it all away to others could have made a plan to
take money from others. It makes no sense that a man who has never hurt a person in his entire life
and lives his life to help others and make them happy could have orchestrated a plan to hurt others. So I
just want to tell you that, yes, every single story you hear and every single letter you will read is the
absolute truth. My father is the real deal and a person every person should try to be like. And yes, it
does make no sense. Not to me and not to anyone who knows him. But another thing my father
instilled in us from when we were young is to always believe that everything G-d does is for our benefit,
even if we don’t understand it. And me and my siblings are trying very hard to believe that.



Judge Broderick, I am pleading with you to show my father the kindness and mercy he has always shown
everyone else and let him stay home with us to continue showing us how to be a good person. I want
my younger sisters to grow up seeing and learning from his example just like I did. My father is my only
ally in a house full of girls and he is the only one who I can relate to at home. It is hard not having a


                                                                                           Exhibit B - Page 13
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 15 of 178



brother, especially when I almost had one seven years ago and my father is all I have. He got me through
that terrible time in my life and he is the one who gets me through every challenge I have. I don’t know

Whatever problems my father had at his business I know without a doubt in my mind that he never
intended to hurt anyone or do anything that wasn’t honest. He has suffered so much pain and
embarrassment since this all started 4 years ago and that has been a very difficult punishment for him.
He lost his business that he worked so hard to build and is left with nothing. His back is always going out
lately from all the stress and anxiety he feels and he walks like someone twice his age. He has suffered
terribly from this and I hope Your Honor can see that and sentence him with compassion and leniency.

Respectfully,

Avi Mendlowitz




                                                                                         Exhibit B - Page 14
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 16 of 178



Dear Judge Broderick,
My name is R
             -       Mendlowitz and I am the proud daughter of Michael Mendlowitz. I’m
writing this letter to attempt to describe how much my father means to my life and what a
fundamental part of my life he is. I worry that at   I   years old my words won’t be eloquent
enough to properly show you the incredible person my father is but l will just write from my
heart and I hope Your Honor will understand even a small part of what my father is about. My
father provides me with a life full of happiness and constantly instills in me feelings of love and
security.
My father is my role model in all aspects of my life and he inspires me to be a better person and
to always try to improve. I turn to him for everything, every problem I have, whether big or
small, he is always there for me. I can honestly say my father is that role model parent that
every parent should try to aspire to.


I wasn’t a model child through my years growing up and I definitely caused my parents a lot of
aggravation. I was always getting
      As I am getting older, I realize that I had a hard time
                                                                   . Despite everything I put him
through with my immaturity, my father always stayed calm and knew what to say and how to
say it so I always knew that he loved me unconditionally, even when he was disappointed in
me. No matter how badly I behaved, my father never gave up on me, always giving me a
chance to improve and be better. I truly believe that it was his faith in me that gave me the
strength I needed to change and become a better person.


I have so many memories of my childhood. The Sabbath is a day of religious observance when
all work is stopped at sundown on Friday until sundown on Saturday and we spend time
focused on our family and bonding with each other. In preschool up to my elementary years,
every Friday night after our meal, me and my siblings would gather in my parent’s room. My
father would tell us stories and jokes for hours. When I was in third grade we had new
neighbors move in across the street from us who were not religious and I didn’t think we had



                                                                                   Exhibit B - Page 15
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 17 of 178



much in common with. I will never forget the lesson I learned when my father took me across
the street to their house with a cake my mother had baked to welcome them and personally
invite them to our home for the Sabbath meal. In that moment and so many others since, my
father had taught me that we have to love and respect every single person whether or not they
look, talk or act like us. My father never judges people and is nice and kind to everyone he
meets.


Every Thursday night my father would take me and my older siblings to go deliver packages to
the needy, but what he always made sure was that we would place the packages by the door
and run away so they don’t see us and feel embarrassed. My father showed me by example
how to be humble and give to others expecting nothing in return. As I moved towards my
school years, school became more difficult academically which
was
                                                                                             -
                                      but the only person that got through to me was my father.
                                                                                                  .I


There was a time when I had gotten                                                   , and my
mother had given up on me and couldn’t deal with disciplining me. I’ll never forget how even
after a long day of work my father sat with me patiently and rebuked me in the calmest way
possible so that I could try and learn from what happened and become a better person. I will
always remember what he said to me that changed my perspective on life and helped me
                      . He told me that in order to make anything of yourself in life you need to
treat people the way you want to be treated and respect everyone no matter how much you
like or dislike them. From that conversation, I started to
                                .


When I entered       school I had many ups and downs socially, and I
                                                .
                               I remember so many times when my father stayed up till way
past midnight studying with me for a test. He always kept calm when explaining himself over
and over again because all he wanted was to see me succeed. I look forward all week to my
father’s special blessing on Friday night. My father blesses each child with such feeling and



                                                                                  Exhibit B - Page 16
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 18 of 178



emotion and makes us each feel like we’re the only kid in the family. When things are tough for
me, I feel his blessing surrounding me with love and could almost feel the tight hug he gives me
as he says it. My father and I have a special bond that means more to me then anything in the
world. Even though my father is broken physically and emotionally from what he’s going
through, he’s still the incredible father that puts his own stress and pain aside and gives
endlessly to his children and anyone else who asks him. There are a few phrases that my father
is known for in our house because of how often he tells them to us. The one that sticks in my
mind most because he has ingrained it so deep inside us is to “be a giver not a taker”. No
matter how little we have we always could find something to give to others who have less. I
take that to heart and try to apply it to my life constantly. Even now, with all my father is going
through and you would think he has nothing left to give to others, he hasn’t stopped giving of
himself to whoever he could give to whatever he has left to give. My father has taught me to
be easy-going and kind. He molded me into the person I am today and he is my true role model.


My father loves me like no one else, gives to me unconditionally, and is the person who I aspire
to be like most. He has the purest, biggest heart and does not have the ability to intentionally
hurt another person. My father has always taught us to be honest and truthful above all else
and throughout my life he’s shown me by example what that means.


I know I’m young and only   I   years old but children are hard to fool and we sense when people
are genuine and real. I am begging Your Honor to please see the truth about who my father
really is and see how completely the opposite my father is from what he is being accused of.
Please do not take my father away from me, I’m only    I   and still have so much more to learn
from him so that I could hopefully become even close to the incredible adult that he is.




Thank you


-
R       Mendlowitz




                                                                                  Exhibit B - Page 17
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 19 of 178



The Honorable Judge Vernon Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,

My name is M
             •      Mendlowitz and I am
                                         ■    years old. My father is Michael
Mendlowitz and I first want to thank you for giving me the chance to tell you about
him. I don’t know that much about my father’s case or what happened in the
courtroom. But I do know my father. My father is the most honest person I know. I
am not just saying that because he’s my father and I love him. Since I was young,
I’ve seen my father in all kinds of situations and he always is so truthful and honest.
One time when we went to a water park, and since I’m short the person taking the
money thought I was younger then I was and charged my father less money for me.
When we walked away and my father realized what happened, he went back to the
lady and told her she charged us too little and paid what he owed. This kind of thing
happens so many times. Once when we were in the candy store we didn’t realize it
but my little sister put a candy in her pocket that we didn’t pay for. When we got
home my father saw what happened and drove all the way back with her to pay for
it. It wasn’t even so much money but he always is trying to teach us how to act and
how to be a good, fair and honest person.

My father is also the most caring and understanding person in my life and he’s also
the best listener. He has so much patience to listen to every problem I have when no



                                                                            -
one else wants to hear about it. My mother is a very good person and takes care of
getting me what I need but she doesn’t have so much patience for me and
I am very similar to my father and I connect to him more then anyone else in the
world because he understands me and he understands the                   . This is a
                                                                                       .




-
very hard thing for me to write about because I don’t like sharing
       with other people but I know this is important for me to share with you so I
will. Since I’m little, I always had a lot of
As I got older and heard more scary things happening in the world,
                                                                                     .



A few years ago, I witnessed a very scary car accident where a kid was hit by a car
and the mother was screaming for help.

                                                         My mother is the opposite type
of person and                                and just tells me to “get over it” but my
father really understands me and when I talk to him about it I always
         He also suggested that I start to
               and that helped me a little but this is a problem



                                                                           Exhibit B - Page 18
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 20 of 178



At those times, my father is the only one who can                      . He talks to
me in a very calm way and reassures me that I will be alright. He knows how to
make me feel better. He tells me how when he was younger and even sometimes
now, he has         too which makes me realize that if he could do it so can I.




This past year, as the trial got closer and the pressure in my house got worse I
started having
                      My parents took me for a lot of




                                            I can’t be happy when everyone around
me is suffering so much. It pains me so much to see my beloved father going through
such a scary and horrible experience. He used to always be so happy and so much
fun but now he always
fun house but now everyone is always so tense and nervous which makes me
                                              .

The 4 weeks of the trial were the hardest weeks of my whole life. My parents were
                                                                                 -
                                                . We used to have such a happy and




never home and when they finally did come home they were so tired and sad. They
had no energy to talk to any of us and they were always crying. The tension in my
house was unbearable and I was always staying by my friends houses to get away.
Then on May 20 my school took us on our graduation trip to Washington DC which I
was looking forward to since first grade! I tried to not think about what my parents
were going through and just have fun but I just couldn’t stop thinking about it and
hoping that they would call me with good news soon. Then on Thursday May 23rd it
was my
        •     birthday and I was so excited but also really nervous about how the
trial would end. My parents said it would hopefully be over today and I was hoping
this terrible nightmare would end on my birthday! But when I got home and called
my mother I could hear that she was crying. My brave mother NEVER cries! I was
petrified! My immediate thoughts were that my sweet loving and amazing father
was G-d forbid going to jail. I don’t think I ever cried that hard in my life. And it was
my birthday of all days. I cried for 4 hours straight. When my parents finally came
home they looked beaten up. I know I’m not allowed to ask this but Judge
Broderick, how could this have happened? I don’t know how things work in real life
court but how could everyone not see how good and honest my father truly is. He
never ever hurt anyone and is such a good person who always wants to help
everyone. He never worries about himself, he only worries about everyone else.
When poor people come collecting money or when we pass homeless people in the
street he always gives them everything he has in his pocket. My father is the most
generous and giving person in the whole world. Not just to me and my family but

                                                                            Exhibit B - Page 19
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 21 of 178



he’s like that to every person he meets. It just doesn’t make sense how anyone could
try to say he’s not.

So right now I’m sitting writing this letter and I can’t stop the tears from falling just
thinking about what would happen to me if my father had to leave us. I don’t think I
will survive even one day without him. I feel sick just thinking about it and I’m
terrified what will happen to my life and to my sisters and brother and my mother.
We all need my father so much but I can’t go on without him. The most traumatic
thing a kid could go through is losing someone you love and are close to. I’m always
scared of bad things happening to my family and everyone always tries to calm me
down about my fears saying that they are just fears and not real but a couple of
weeks ago, my aunt Perri’s little 3 year old nephew was hit by a car and he died
right in front of his family’s eyes. I was just playing with him at my cousins bar
mitzvah a few weeks before it happened and I can’t stop thinking about him and all
the scary things that could happen to the people I love. This showed me that bad
things do happen to innocent kids and I am more afraid than ever that bad things
will happen to me and my family.

Honorable Judge, I know you don’t have the power to stop terrible things like what
happened to that little boy and for those type of fears I keep praying to G-d to
protect the people I love and can’t live without. But you do have the power to not
take my father away from me and I’m pleading with you to have mercy on him and
on all of us and let him stay home with us. I don’t care if we lose everything we
have, even our house. I don’t care if we have to go live in a homeless shelter and I
don’t ever get to shop for new clothes again. I just want my father to stay with us
and for my family to be together.

We all pray for this horrible nightmare to be over and I’m begging you to please end
it for us. It will mean so much to me and my family and I will never forget your
kindness for the rest of my life. So as I finish writing this letter to you I just want you
to know that my father is an honest and good man no matter what happens and I
know that G-d sees the truth of who he really is and I am sure He is in agreement
with me. I pray that you will be too.


Thank you so much for reading my letter.
M
 •   Mendlowitz




                                                                              Exhibit B - Page 20
       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 22 of 178



Tlic Hono,~ble Judge Vemon S. Broderick
Thurgood Marshall United St,ttes Cowthouse
40 Foley Square, New York, NY 10007
July 30, 2019

Dear Judge Broderick.

U is humbling-, Your Ho11M, to plead for leniency for my only son, Michael Mendlowitz.

My name is Fcivel f>aul Me11dlowitz. Michael is one of my lhree beloved children. 1 hi:j.ve two
daughters, Mindy and Perri. sixteen grandchildren (seven are Michael's children), and three great
grandchildren.

I am seventy years ofage, Jivc in CaliComia, ~emi,retired, und divorced from Michael's mother,

I knew Michael was a unique child hy tl1e delerence and loving respect.he showed to us, hls par-
ents, his $iblings, 'his extended fomlly, and h'ls so many friends.

Ever s.ince Michael informed me of his legal•troubles some four years ago, not a day goes by
where J wot)det ifl played any role tti perhaps poor parenlin_g, or othe~ fe£i lings on my pl\11, that
could have contributed to the legal jeopardy Michael J1ow is confronted with. At time·s, 1 was
overly and regrettably harsh with. Michael, dealing whh my own seL of Iife 's challenges. Tbelieve
that intirnidatiot~ may have cimtribute4 to Michael'$ avoidance of c-onfro11tationin exchange fur
his desire to be a peace-maker.

In addition, my father t OJ)k ill and pa~sed away at a very young age. 1 wenL inW •counselil'\g at ·the
same time my mru-riage was su-uggling. Michael sensed this.as we.sent hin1 off lo Ner Tsrael l~igh
Schoo-I in Balti'more. Maryland. On numcrot1s occasions he had asked m~ ifl intended to divorce
his mother. In fact, I did no.I ar the time, and kept reassuring,him·that we wet-e go.iog to work
through it.

I invested a_great deal or money into a business venture in Jsrael, [ lost most of m)'Jife $avh1g_s,
aod 4nfon.-unately this caused an additional strain on a mi\(tlagc that was collapsing. We d.i-
vorc:ed, ·l)Jld 1,iltimat~ly Jos.! the family home. l moved into an apartment, at)d hi.smother with my
youngest daughter moved i'n to their own apartme,nt. This left an indelible mark on Michael. 1 be-
lieve this 'fo.o left him emotionally soai,1·ed, and luis rpiutorced the avoidance -o f confrontation.

Michael ma tried a fine young lady in this difficu lt period of ollr family life. Hts wife, Shif\1 went
for a routine checkup in the. eighth month of her pregnancy, to find out the child was not.alive.
The doctors recomtnended il1at $he c=y the baby to te11i1. Thei1, first e:.pe1'ience 1oget!1er as a
married coupte was the burial of their first-born child. The grieJthey endured was heart.break-
ing, but their st,01)g belief in God can'ied them through,




                                                                                      Exhibit B - Page 21
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 23 of 178



They subsequently had six mor,e children, and then, once again Shim was informed that the baby
she was carrying full term, was,nol alive. Again, they were grieving for-their deceased child.
This time. the re--traumatization deepened their grief!

They had one mor,e child. They named her , . . _ 1n Hebrew it is                      . She is a gift!

The ripple effect of Michael 's cuTTent situation has been bitter•sweet. Bitter beca1.1se as lam cer-
tain you will hear and read, Michael is an exceptionally caring, kind, Lrustworthy, honest and
giving person. His interactions are such that one can tum to him for encouragement and support,
regardless of the circumstances. As a very religious man, his deep belief in God and in the good
of people. propels him to allow a person a second chance to cortecl theit mistakes. If there is a
sinking ship, he will nm towards the trouble and attempt to repair the damage. This is what he
has done when his daughter's school was sinking and he brought [t safely to shore, where l.~00
students are currently thriving. Bitter because it has catapulted many of us to examine our own
actions or inact1ons which is painful. Still. Michael is ensuring that good will come of this. The
communily sur(ounding Michael believes that doing good, improving oneself will attract positive
outcomes. The community is praying that Michael will receive a positive outcome at sentencing.

Michael ttndcrstands fully the gravity of tl1e _jury verdict. He has shown his deep t-emorse for
what has transpired under his \.Vatch, the deep hurt he caused his wife and seven childten, his
community where he is beloved and had contributed so much to. the synagogue he frequents
where he was bestowed with the highest honor ofleading the prayers on Rosh Hashana and Yorn
Kippur, the holiest of all days of the Jewisb calendar, his aging parents, siblings, nieces and
nephews w:ho so look up to him, and the rest of our large distinguished family.

Your Honor, this is Michael's first offense and I believe a t·esult of many factors, from the death
of his two babies, to the attention to his childre11 ~s s,chooL to his avoidance of confrontation be-
cause of childhood trauma. Michael has struggled greail.y, he paid a very steep price in his com-
munity~ he no longer leads the congregation in High Holiday prayers, has been removed from the
various boards of his children·s1 schoo,ls, he has lost the ability to ::;\lppon his family, and Tknow
and believe something like this will never happen again.

He desperately wants to start his Life anew, and proceed with the nighest amount of integrity in
any foture en:iployment or business venture. 1lis children need their father and his wifo counts on
him for his support and l0\1e of their beautiful family.

Judge Brode1·ick --- This is the time of year where we prepare ourselves, as members of the Jew-
ish faith, to go to synagogue to plead with the Almighty God for forgiveness and leniency for our
misdeeds and sins. This year. me and my family turn to you as well, to pleHSe forgive my son for
his misdeeds and beg you for the utmost lenjency in his sentencing. He is a good man. Please
find it in your heart to return him to his family that so needs him for their daily financial and
emotional sustena11ce.

As I go to synagogue this year, and in our liturgy w~ ask God 11PJease show mercy on us Al~
mighty God as a father has to his cnild" ... .l respectfully ask Your Honor, please have mercy on
Michael as a father has to his child.


                                                                                     Exhibit B - Page 22
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 24 of 178




Very humbly, and.with the greatest i-es-pecL




Fei I Pat I Mend owitz
Rancho Cttcamonga, C!llifornia
Tuesdqy, JUiy 30, 20 19




                                                               Exhibit B - Page 23
   Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 25 of 178



 September 19, 2019

                                              Susan Mendlowitz -Belgrade

                                              Los Angeles, CA 90036




The Honorable Judge Vernon S. Broderick,
Thurgood Marshall United States Courthouse
40 Fole_y Square
New York, New York 10007


Dear Judge Broderick:

I am writing this letter on behalf of my son, Michael Mendlowitz , as I am
sadly aware that Mlchael is being sentenced shortJy and want to plead in his
behalf. As his mother, I would like to share that when Michael was born 45
years ago God truly blessed me with a gift. His behavior has always been
exemplary and respectful not only towards me but towards his siblings,
teachers, family members as well as his :friends.

 I have been a Licensed Clinical Social Worker for over 25 years in Los
Angeles, California, where I currently reside. At my present professiona l
position, I serve as a Director at Jewish Family Setvice of Los Angeles, a
non-profit, non-sectaria n agency that serves the elderly, disabled, mentally
ill and Holocaust survivors. Prior to my current employment" I was a
manager at Pacific Clinics, an Outpatient Mental Health Clinic and worked
with the chronically mentally challenged population. Additionall y, I served
as a board member ofMid~ City W•e st Community Council where I
represented stakeholder s in our community as well as advocated for the
Homeless population while serving as a voluntary member of the Midtown
Homeless Coalition.

In oTder to lend more insight into Michael's character and psyche, it is
important for me to share some painful events and trauma that my son was
exposed to while growing up. His father was both physically and



                                                                    Exhibit B - Page 24
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 26 of 178



emotionally abusive. He would fly into fits of rage and bit me. Michael
would hide in his closet to protect himself until the episode passed. On the
day of Michael's wedding, his father made him get down on his knees and
beg for forgiveness because he had sided with me regarding monies that his
father owed me.

Additionally, Michael, s father has a diagnosis of                   . When he
was in the                                       , he was incapable of getting
out of bed for weeks. In fact, his father was hospitalized several times for
-          · This had a deleterious effect on Michael's e1notional well- being
during his childhood as he has al ways been an extremely sensitive and
gentle child.

llis father refused to have guests in our home, was extremely controlling,
was not philanthropic¼ even though he could afford to be and was mostly
motivated by self- interest. While growing up Miehael walked on eggshells
because of his father 1 s temper. He learned to avoid inciting his father~s ire
by not standing up for himself in order to avoid conflict. It is clear that
Michael did not have a good father figure.

There were several tragic coinciding events that occurred during Michael's
late teens that were detrimental to his emotional well-being as well. First,
was his parents' contentious divorce; next the sudden loss of his beloved
grandfather whom he idoJized; finally, the need to leave the security and
comfort of his childhood home. I was probably not emotionally available to
give him the 11urturing and support he needed during these trying
circumstances. He struggled with all of this alone. As a result of his
upbringing, I believe Michael's adult behavior is based on a strong need to
be the peace maker among people and to avoid confrontations. He has a
strong need to help those who are less fortunate than he. I know how
important this is to him., to be someone who can support an individual in
such a way that each person becomes stronger and embodies a heahbier self-
esteem. There are many individuals who attribute their own successes in
this regard to Michael.

 When Michael was fourteen years old, he went to an out-of-town all boys
boarding school in Baltimore. While at school, Michael would give his
allowance and clothing away to stl,ldents that came from poor families.
During his time at the boarding school, he had a room.mate that was an
alcoholic. Michael took him under his wing and made sure that he never


                                                                      Exhibit B - Page 25
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 27 of 178



drove under the influence and convinced him to seek professional help as
well as provided him with emotional support to overcome his addiction.

Michael is an incredible husband and a devoted hands-on father. His
manner is soft, gentle, loving and patient. He has never shown anger or
instilled any fear in any of his family members as he had experienced;
rather, he delivers unconditional love, security and comfort to them. He is
deeply involved in the well-being of each of them and the close bond they
share is, I am sure, an experience that helps ease the pain of his own difficult
childhood.

My 93 year old mother, who currently lives with me, is a survivor of
Auschwitz. Michael has heard the horrific stories of her profound loss of her
loved ones and it has had a great impact on Michael in valuing his family.
Michael, who reveres his grandmother, calls her several times a week, jokes
with her and sings some of the tunes my dad used to sing. He knows the pain
and suffering she has endured remains in her heart and his beautiful singing
soothes her. It brings her great joy as it reminds her of her former life with
my father, who passed away 23 years ago. She adores Michael and always
wants to stay at his home when she visits New York. I could see that when
she is with him she is the happiest. He and his family make her feel valued,
needed and adored. As my mother is emotionally and physically fragile, I
worry that her well-being would be severely impacted if her beloved
grandson is incarcerated.

During the High Holy Days, Michael volunteers to conduct services as he is
respected and beloved by the congregants of his synagogue for his soft
spoken manner, his kindness and his selfless nature. He chants the prayers
with great sincerity in his beautiful tenor voice which inspires all who hear
bjs message. When I experience him in this role, I am awe-struck by the
depth of feeling and spirituality he embodies. As his mother, it brings my
heart peace that with his singing gift, he connects so deeply with G-d
ensuring that the congregants feel connected as well.

Becaus~ I know my son could never intentionally hurt anyone, what
happened at his business has caused Michael a great deal of emotional pain
and feelings of remorse. He is guilty of putting faith in some employees in
whom he should not have; employees who tried to fill their own pockets. He
has repeatedly expressed remorse over the consequences of the actions of
people he trusted and voiced regret that he did not act quickly enough to


                                                                     Exhibit B - Page 26
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 28 of 178



excise this dysfunction in his business when he discovered that his
employees were acting dishonestly. He feels that he failed as the CEO of
b is company.

My son is a sensitive and gentle soul whose mental and physical health
would be severely impacted ifhe were to be incarcerated. It would a]so
destroy his wonderful family who idolize him and rely on him constantly as
Michael is the one that creates the positive energy in his home. It frightens
me to think that there might be another generation of wounded souls ifhe
were to be incarcerated,

Michael's greatest strength lies in the fact that he wants to help everyone and
sees only the goodness in people. It is also his greatest weakness. He
struggles with these contradictions daily ju trying to come to terms with the
legal situation he is facing. Michael has always been the first one to step up
and take personal responsibility to restore the peace, mentor a person
through struggle, to ensure a healing process. What he is facing now has
struck him to the depths of his soul. With his natural ability to assume
responsibility and step up in a crisis., he is trying to fmd his footing in thls,
his own crjsis.

Michael is devastated and the suffering is taking its toll on his health. As hls
mother, I am terrified for him. It scares me that Michael is the type that
would bear the brunt in a situation, if it would bring a peaceful resolution. I
beg you, Your Honor, please see the whole situation an.d know that
Michael's actions and inactions were never to harm anyone. Of all the truths
told, the most profound truth about Michael is his genuine goodness. I am
hoping that Your Honor will hear this from those who know hitn; his loved
ones and his beloved community.

I respectfully plead to Your Honor, for your leniency when considering his
sentence.

Respectfully Yours,




SusanMen o                   ,~~
                                                                     Exhibit B - Page 27
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 29 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United State Courthouse
40 Foley Square
New York, NY 10007




July 31, 2019



Dear Judge Broderick,

  My name is Mindy Futersak, I am 47 years old and I am Michael’s older sister. I reside in
Cedarhurst, N.Y., and I am a Hebrew teacher in Shulamith School for Girls. I am the mother of
six children and grandmother of three. I am three years older than Michael and as such, I felt
the responsibility of watching over him as we navigated our difficult childhood together. Our
parents were very difficult and unavailable to us both physically and emotionally. We had a

father who tried to control all our decisions, at times becoming violent if we did not do as we
were told and a mother who always put herself and her own needs ahead of ours.

  My brother Michael was a very soft spoken, kind child who tried to stay out of our fathers
way to avoid his anger and mood swings. As we grew older, I felt very protective over my
brother who I saw as never strong enough to protect himself from our very strong father. The
abuses went on for years and at times were unbearable to live with. I remember standing
between my father and brother the night before my own wedding to prevent my father from
catching up to my brother and physically beating him for coming home late after spending the
day at an amusement park with our Uncle and cousins. I remember the absurdity of that
incident and could not understand how my father would be trying to hurt his own 15 year old
son who was only able to come home when the adults he was with brought him home. But
Michael never talked back or stuck up for himself. It was up to me to protect him, and that’s
what I did.




                                               1                               Exhibit B - Page 28
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 30 of 178



I remember putting my arm tightly around my brother as he wept and tried to comfort him
when our parents told us they could no longer live together and were getting divorced.
Overnight, we were forced to become the mediators between our parents awful bickering and
negotiations. I was married and expecting my second child at the time. I did not have the
emotional strength to deal with all the havoc my parents were wreaking on all those around
them, particularly our youngest sister Perri, and Michael was forced to bore the brunt of that
miserable ordeal. Michael had just met his wife and they were engaged to be married during
that contentious time, yet my parents still could not find it in themselves to put their pettiness
aside and allow Michael to enjoy this special time of his life stress free. They caused us all
tremendous heartache with the hurtful tactics they used to destroy eachother and even all
these years later my sister and I are still dealing with the anger over the trauma they put us
through, but Michael was always the forgiving one, forgiving of our parents’ many flaws,
forgiving of their harmful actions and forgiving of the childhood he was never afforded.

  As we entered adulthood, my younger brother and I became equals, enjoying a close
relationship with each other and with the other’s spouse and rejoicing in one another’s
newfound peace and happiness. The turbulent years of dysfunction that we were forced to live
through did not crush my brother Michael as it would have done to many. Those painful
experiences taught him much about life and how to learn and grow from the challenges thrown
your way. My already sweet and caring brother developed his empathy and compassion for
others honing his skills of how to use pain as a way to help others. And, as the wheel of life
turned, my baby brother became more like my older brother and mentor; he being the first one
I ever called for advice, encouragement, or even a just a good laugh. Michael is the first one
everyone calls when they have a problem because he is always the best listener who knows
how to help others without ever judging them or making them feel bad about themselves.
After talking things over with Michael you always know that although he may not be able to fix
what is wrong, he will always lift your spirits and make you feel better about it than you did
before. Every time there is a new crisis in our family, and there have been plenty, usually with
our father front and center, I instinctively call Michael, the only one who can truly understand
and he is the one who helps us through time and time again. In his gentle and loving way, he is


                                                2                                Exhibit B - Page 29
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 31 of 178



the one who is always giving of his time and energy to help others, especially those less
fortunate than him, whether it is a family member, a member of the community or even a
stranger off the street. Michael is someone who loves peace and pursues peace at every
opportunity. He is happiest when those around him are happy and does everything he can to
bring happiness to others. He is the backbone of our family and admired by everyone in our
community for his kindness, graciousness and huge heart.

  My sister who is ten years younger than me has most certainly suffered the brunt of our
parents’ reprehensible behavior. She is very fragile and has many personal issues including
marital ones. I cannot count the amount of times that Michael and I have driven to her home in
the middle of the night to try to stop her marriage and family from unraveling any further. She
completely relies on Michael for his patience and guidance and he spends endless amounts of
time mentoring her and her husband teaching them how to work on their marriage and take
care of each other and their children.

  Despite many challenges and family dysfunction, Michael has become a model husband and
father in addition to always being a model son and brother. Unlike our father, he is level-
headed and even-tempered. Unlike our mother, he is giving and selfless. I recall after Michael
and his wife lost a second child, born stillborn in Shira’s ninth month of pregnancy, Shira
wanted to try to have another child. I recall that most of the family thought she was foolish,
that they should leave well-enough alone and be satisfied with their six healthy children. I
recall that my brother was terrified to try for another child but he told me he would gladly put
aside his fears because that was what Shira wanted and could possibly help her heal.

  And, in fact, thank G-d, they did have another child, a little girl who adores her father as do
her six older siblings, a daughter who leaps into her father’s lap at every opportunity. Michael
is a doting father who is involved in his children’s lives at every step of the way on every level.
He understands each child and their unique personality and needs, and he is able to relate to
each of them in their own special way. He is also aware of their flaws and helps each of them
work on themselves to become better people. He spends so much time teaching his children




                                                3                                 Exhibit B - Page 30
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 32 of 178



how to give selflessly to others, how to always be nice to everyone and most importantly how
to live their lives with integrity and morals.




Your honor, over these last 4 years I have watched the brother I love suffer unbearable
humiliation, pain and regret over what happened at his company. He has spent so much of his
time talking to older and wiser mentors to try and understand how he could have allowed
things to happen that are the antithesis of everything he believes in. He is a broken man who
has learned the hard way lessons I believe he will never forget for as long as he lives. Michael is
by nature an egoless humble person and from the first moment his troubles started he has
been engaged in intense self-reflection and working to perfect the character flaws in himself
that led to these issues. Incarceration will break an already broken man and will destroy a
family who has already endured so much destruction. I beg of Your Honor from the depths of
my soul not to take Michael away from us. His wife and children need him. His siblings and
extended family need him. The entire community needs him. I fear we will not be able to
endure any more suffering and I’m pleading with Your Honor for mercy, compassion and
leniency when sentencing my special brother.

   Respectfully,




   Mindy Futersak




                                                 4                                Exhibit B - Page 31
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 33 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


July 16, 2019


Dear Judge Broderick,


I am writing this letter and baring the deepest parts of my soul. My story isn’t easy for me to
tell, as it brings up memories I’d prefer to leave buried but it’s a story I have to tell if it will give
you a small glimpse of my special brother Moshe whose fate lies in your hands.


I grew up in Los Angeles and was the youngest of three children born into a home of dysfunc-
tion, abuse and very little love. Throughout my life from as early as I could remember my
brother Moshe was my protector and the only person who I knew loved me and would take
care of me no matter what. We grew up with an abusive father who suffers from
and a selfish, narcissistic mother who was emotionally incapable of being there for her children
in any capacity. We lived in constant fear of my father’s awful temper and mood swings and we
learned early on that our mother could neither protect herself or her children from him. Our
home was fraught with stress and tension at all times and my happy childhood memories are
few and far between. My father eventually left my mother and our family, and we were left lit-
erally on the street to fend for ourselves. He had mortgaged the house we lived in without my
mother knowing and when he left we were forced to move out because we couldn’t afford the
payments. My mother was wrapped up in her own pain and was unable and unwilling to deal
with me and at the young age of 13, I was left with no one to care for me so I was shipped off to
a boarding school in Denver for High School. I was miserable there and got involved in danger-
ous behaviors to try and numb the pain I was feeling. Growing up, the only person who I knew
would protect me and always be there for me was my brother Moshe. I depended on him heav-
ily and he did everything he could to help me through this terrible time in my life. As soon as he
got wind of what was going on with me in Denver, he arranged to get me out of there and into


                                                                                        Exhibit B - Page 32
       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 34 of 178



a more stable environment back in Los Angeles. He was only a 19 year old kid himself but he
flew to Denver and then to LA to help me figure out my life. He helped my mother get her life in
order and convinced her that the safest place for me to live right now was at home. This ar-
rangement lasted for a few years until my mother had enough of caring for me and kicked me
out of the house, this time for good.


Once again, it was my brother Moshe who was now married who took me in, and showed me
what a real parent should act like. He arranged for me to live by his in-laws and go to college in
New York while making sure that I spent every weekend at his small apartment so I could get
the love and attention only a sibling or parent could provide. He helped me survive a time in
my life that I don’t know how and if I would have made it through, without him. I am not exag-
gerating when I say I would not have survived my teenage years were it not for the fatherly
love, support, and care he showed me.


At 21, I married a man who has a wonderful heart, but who also comes from a dysfunctional up-
bringing and battles his own demons as a result which made for a very rocky and turbulent be-
ginning years of marriage. Neither of us knew how to give unconditionally to a spouse as we
were both raised by parents who had no idea what that meant. Throughout the years we’ve
had many ups and downs but each and every time an issue arose between us it was always my
brother Moshe who we called to help us get through it. No matter what time of day or night it
was that we called him in crisis, he always dropped everything to be there for us. His endless
patience, care and acceptance of people despite their flaws made him someone that my hus-
band was able to listen to, take advice from and understand what led to the issue we were hav-
ing. He would spend hours mentoring my husband and I, showing us like a father would, what a
marriage should look like. If not for Moshe, we would never have gotten the tools and support
to work on our marriage and create a loving home for our 3 boys which I am eternally grateful
for.
Moshe is someone who I have relied on since I’ve been a young child. He has shaped my life by
standing beside me through all of my trials and tribulations and guiding me to safety. He taught



                                                                                  Exhibit B - Page 33
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 35 of 178



me, and continues to teach me daily, what it means to be a selfless, patient and loving parent
as well as a pure and good person. He lives for his family. He is a husband and father like I’ve
never seen before in my life. He lives for those around him and is a true example to us all of
what selfless giving looks like; someone with a huge heart who sees the needs of all those
around him and will not turn away from a person who needs something. He is a true role
model for everyone around him and I pray each day that my boys grow up to be just like him.


6 weeks ago, my family faced a terrible, heartbreaking and life changing tragedy. My precious,
innocent three-year-old nephew was struck by a car, and killed instantly. That day, I slipped
into a terrible state of shock and didn’t know how I would cope with the enormity of this loss. I
woke up the next morning, feeling as though I was walking under water. I was crushed and the
despair was overwhelming. Once again, Moshe saw how much pain I was in and dropped every-
thing to help me get through it. Moshe is the only family member who is truly able to guide me
through the constant challenges that are thrown my way. On that terrible day, he picked me
up, drove me to the funeral, and subsequently to the house of mourning, all the while being so
supportive and loving, which gave me the strength I needed to go on.


Your Honor, my brother has been the strongest supporter in my life. I have always looked up to
him and leaned on him to get through every challenge that’s come my way. For the last few
years, since his legal situation started, he has been in so much pain over the suffering he has
caused all those around him. Yet, he is still such a loving and good person and is always there
for me, his family and the community. Nothing will ever change that, because that is the es-
sence of who he is. He lives to help others and bring joy to their lives. But knowing him as well
as I do, I feel his pain and know that he is hurting so deeply that I try to resist asking for any-
thing for myself, even though I need him now more than ever.
I watch my good sweet and humble brother sit for hours with his Rabbi’s and mentors as he
tries to find meaning from this painful situation. He is someone who always wants to improve
and fix whatever imperfection he finds in himself. He has always stepped up to help restore
what is broken in other people’s lives. Now he is focused on repairing himself and for that



                                                                                     Exhibit B - Page 34
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 36 of 178



which he is responsible. He is filled with remorse and regret for what took place at his business
and I know he will take the lessons he’s learned from this experience to become an even better
person than he already is.


I am proud to call Moshe Mendlowitz my brother, and I am begging for Your Honor to see the
selfless and giving person who I grew up with and who raised me. The man who has saved my
life over and over again, and who continues to be there for me whenever I call, at all hours of
the day or night. The man who is my lifeline and with whom I can’t live without. Please don’t
take him away from us. I need him. His children and his wife need him. We all need him so
much and we are sure, should you give him the chance, he will continue to dedicate the rest of
his life to bringing goodness to the world and helping others.


With respect,


Perri Unger




                                                                                 Exhibit B - Page 35
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 37 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

October 3, 2019


Dear Judge Broderick,

My name is Rosa Gross and I am Michael Mendlowitz’s grandmother. Before I begin, I would
like to ask for Your Honor’s openness to allow a 93 year old woman to express the feelings I
have about my beloved oldest grandson who stands before you. Please know that I do so
with the deepest respect for both the law and your court.

I was 17 years old when I was liberated from Auschwitz after losing my entire family in that
blood soaked camp. I will not get into the horrifying details of what those years were like,
except to say that I survived the worst horrors one could imagine. When I arrived on the
shores of Canada in 1948 I was a broken orphan with nothing more than the clothing I was
wearing. I’ve seen that everyone handles trauma differently. For me, as I began my life
anew, I chose not to expose my dear children to the images that were permanently seared
into my mind. I wanted them to grow up free from such a dark history. But one cannot really
shelter another from what is too powerful to hide from, and what I learned as I got older was
that even though I said nothing, my children knew far more then I ever wanted them to. My
grandchildren grew up knowing and sensing it as well. Some of them simply disconnected
from it. It is too hard to face the existence of such evil and cruelty. They knew intellectually
that by the time I was 17 I had lost my entire large family (besides for one sister) but it is too
much to connect to emotionally. My oldest grandson Michael was always unique to all the
rest of my grandchildren in this way. Since he was a child, he always had this intense need to
connect with me and the trauma I experienced. He was always a very sensitive soul and I
never wanted him to feel my pain so deeply, yet, it was almost as if he felt better just hugging
me and sharing the burden of my pain. As a little boy he would be content to just sit beside
me, squeezing my hand in comfort as my mind drifted to my younger brother who was about
his age the last time I saw him. Even when I was quiet, he just understood. He would sit
with me a young child tracing the outline of the numbers on my arm memorizing those
numbers so he would never forget what I had been through. In later years as he got older,
while all the other grandchildren were playing ball in the yard, he would sit with my late
husband and his friends to hear the stories of their survival. I would ask him why he wished
to hear about such sadness when he could be outside playing carefree and his answer was
always the same. He wanted to be sure he never forgot what his grandparents lived through


                                                                                 Exhibit B - Page 36
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 38 of 178



so he would never take for granted the life and freedom he was blessed to have. Michael has
always been someone who does not turn away from struggle, instead he walks closer when
he sees a need. His ability to be with me in my pain, even when at times I was silent, made
me feel calm and loved. He never seemed to ask for attention or need very much, just for us
to spend time together with no expectations. I always found that so unique; such a young
boy with so much patience, empathy, depth and kindness.

As Michael grew and matured he remained the same compassionate person who was always
looking to lift my spirits. When I am filled with sadness, which unfortunately hits me more
than I would like, he sings to me. He knows the joy it brings to my heart to hear him sing;
with a voice so similar to my husband who passed away 23 years ago and who I still miss so
much. Michael’s voice is transformative. It seems to bring my mind to a very beautiful and
calm place. When I am with Michael, I feel that we are inextricably connected. It has not
been easy for me in my life to become close or attached to people. The loss of one’s entire
family, hardens you and makes you never want to love or become close to anyone again. The
fear of any more loss can overpower any other feelings inside you. But with my grandson
Michael, it was impossible not to feel attached and connected, and so I am and have always
been very deeply attached to him.

Several years ago, when my family felt it was no longer safe for me to live alone in my home
in Montreal Canada, I moved to Los Angeles to live with my daughter, Michael’s mother. It
has not been an easy transition and living with my daughter and her new husband has been
challenging. They get frustrated with my constant needs and I often feel very lonely there.
But I know this is the safest place for me to be so I make the best of it. The last few years I’ve
been spending every summer with Michael and his family in New York which is something I
live for all year. It means the world to me to feel a part of a family like his. They make me
feel important and loved. They make me feel like I’m doing them a favor by staying with
them. At my stage of life, even though I am thank g-d in good health, I know that it is
challenging to have me live in their house. The kids move at a fast pace while I move slowly.
They speak of current issues while my hearing is declining and it is hard for me to keep up
with the conversation. They are surrounded by community who love them dearly and are in
and out of their home. But somehow, they make sure that I feel like an integral part of their
lives. The children sing and dance with me, take me for walks and bring all their friends over
to hear my stories. Michael has made sure that they include me in everything. There is
never a time when I feel like a burden to them, in fact, they make me feel like I am the most
important person in the world and there is nothing they won’t do to make me comfortable
and happy. I know that Michael has instilled that in his children as they have seen how he’s
always treated me and learn from his example. Michael also makes sure to come visit me in
LA several times during the year and brings his family to visit me every mid-winter break so
we could spend quality time together. I know there are many more exciting places his
children’s friends go to on vacation, but each year as they move into our house for vacation

                                                                                 Exhibit B - Page 37
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 39 of 178



they make me feel like there’s no other place they would rather be then with me. They
come with me to the senior center I go to and meet all my friends there and they take me to
museums I don’t get to visit otherwise. They take me out to dinner and their entire trip is
revolved around giving me a good time. I wish I was strong enough to travel to New York
more often to see them but as I get older travel becomes more difficult for me and as much as
I would love to live with Michael and his family permanently as they beg me all the time to
do, the winters in New York frighten me and my doctors feel the Los Angeles weather is
better for my health.

My children have tried to protect me from what was going on with Michael these last few
years but there were too many tears shed for me not to notice and although my hearing isn’t
what it used to be, I have heard enough to know the suffering he and his family have been
going through. Until recently, I did not let on that I knew anything since I saw how badly
Michael did not want me to be burdened with his troubles. Each time he sang to me with
his big smile, he thought I was fooled, but I know him better then he knows himself and I
could hear the pain in his soul even when he thought he was hiding it.

So now I know the truth and I told Michael that as the matriarch of my family, I must be
allowed to share my feelings and help Your Honor see the full picture. I am grateful to still
have my sensibilities, as I know many people my age have a fragile grip on that. I have read
about and

which is something that frightens me terribly.
                                                                          So I am writing to
plead to Your Honor for Michael’s family as well as for myself.

I understand that Michael was found guilty by a jury. I could only imagine that they must
not have had the opportunity to get to know him. If they had, it would not have been
possible for them to have found him guilty of trying to harm another person. I don’t know all
of the details but I do know Michael. He has told me that he used poor judgment and trusted
his partners too much without questioning things and thinking for himself. He told me how
much he regrets not having seen what he should have seen and for allowing this to happen.
Knowing Michael as well as I do, I see how this terrible situation came to be but I also know
that Michael is someone who will learn from his mistakes and never allow something like
this to happen again. He will not speak poorly of all those who worked with him and knew
the truth but instead betrayed him for their own benefit, because he is so religious and
careful with what comes out of his mouth. But I can see such profound hurt in his eyes that
it hurts me more than I could describe. I am hoping and praying, Your Honor, that you have
seen in Michael, the goodness that the jury unfortunately had not been able to see.




                                                                               Exhibit B - Page 38
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 40 of 178



I confided in my doctor about how upset I am over what Michael is going through and
                       I have over the thought of G-d forbid losing him. He answered me   ■
honestly. He worries that my                                    , if I am to lose Michael to
prison. The mere thought of captivity makes me weak with fear. Why do we not have more
enlightened ways for someone to recognize their mistakes? Have we not learned at this point
in the world that locking people away and taking away their dignity is not the path to a
healthy solution? It just leaves a path of destruction, pain and trauma. I know my grandson
and I can tell Your Honor that he is not capable of hurting others knowingly. How can a
person who wakes up every day with a mission to help anyone in need, hurt another? It
doesn’t matter who it is, young or old, Michael always jumps to help. He has always been
that way and continues to be that way even as he is hurting so much himself.

I have been to the High Holy day services when Michael led the congregation as Cantor. I
wish Your Honor could experience this. His voice connects with G-d and as it does so, the
entire congregation is lifted to connect as well. It is a blessing to behold. How can a man who
can inspire so much beautiful connection to spirituality, as powerfully and beautifully as he
does also be capable of harming others. I can tell you with absolute certainty that Michael
would never intend to harm others.

I was robbed of my childhood. I know what it means to be separated from a parent, even
though the circumstances are different. If the only way the children will see their beloved
father is to walk through locked and cold metal gates, to sit in a setting that controls their
every interaction, they will lose the relationship that nurtures each of them everyday.
Michael is a very hands on father to his 7 beautiful children and is such a large part of their
upbringing. I believe it is in Your Honor’s control as to what penalty you impose on Michael
and I beg you to consider my great-grandchildren. Please don’t take their father away from
them. They are innocent, sweet and gentle children and the damage will be irreparable.
They will never feel whole again which I don’t think I could bear to watch.

As for myself, I will never see my grandson again if he is G-d forbid incarcerated and that is
just too much for me to handle. I don’t know how many years I have left on this world but I
yearn to spend the last years of my life together with those I love most. I am asking Your
Honor to find another way to sentence my grandson. Please allow Michael to remain at
home with his family and to make amends through community service where he has the
ability to be so self-sacrificing and where his contributions to making the world better and
will best serve society.

Thank you, Your Honor, for allowing me to express my thoughts and feelings and for taking
the time to read and consider my plea.

Yours most sincerely,

                                                                               Exhibit B - Page 39
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 41 of 178




Rosa Gross




                                                               Exhibit B - Page 40
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 42 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,
I am Michael Mendlowitz’s mother-in-law. My name is Karen Davidson, I was born in 1955 into
a home already fractured, a father whose 3 brief reconciliations resulted in 3 younger siblings in
need of care, with a mother who, when not downed out on valium, swung from violent rages to
charming, while always suffering from paranoia and delusions. At the age of 10, my father left
for the last time explaining “he could not live with her because she was insane… but not com-
mittable.” I as one of his oldest 3 were told to “take care of the little ones and you have my of-
fice number if you need to reach me.” She was eventually committed, long after we survivors
had escaped “childhood”.
I am including this very personal information about myself as I attempt to describe my beloved
son-in-law and the very deep and close relationship we have. While he is my daughter’s hus-
band and the first of my 6 “in- law” children, he has been my son for over 20 years.




-
He was a twenty-two-year old kid taking care of his fragile younger sister, while trying to get his
        , abusive father to finally grant a Jewish divorce to his very self-focused mother, after
their civil divorce. He was going to college and had been living in his yeshiva dorm from the age
of 13. His parent’s marriage and financial lives were unraveling during his teen years and he was
the one everyone leaned on, as the only “man” in the family. He had worked hard to be the
best student, the best son, the best brother and was trying to find a girl with a family that
would see “him” and not his family baggage. We were lucky enough to see this fine young man
for who he was.
When he walked into our lives, I believe my soul recognized this “childhood survivor”. I saw
how life had shaped him into a gentle, kind, giving young man. He was able to share the weight
he had carried for so long and we were able to give him the stable family he never had. To-
gether with Michael, we worked hard to get help for his mother, moved his little sister into the
room in our home that his new bride (our daughter) vacated and eventually helped her marry
and start her own family.
He was exactly what my 19-year-old, strong, very sure of herself, daughter needed. He was
softer, kinder, giving and always open to help anyone he could. He brought that out in her and
showed her that there is so much good outside of the “four-block” radius in Brooklyn, where
she was raised.
Together they are two halves of a whole and I have watched them overcome so much tragedy
and challenges over the years that writing and remembering it all has not been a dry eye event.



                                                                                  Exhibit B - Page 41
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 43 of 178



Their first child conceived (my first grandchild) died in the ninth month while they were home
for my next daughter’s wedding. I cried while they gave birth to a perfect full-term baby girl,
buried her, then dressed for their sister’s wedding. I watched how they were able to be strong
for each other, put a smile on their faces and comfort everyone at that wedding. I listened as
they repeated all night “Mazel tov on the wedding, looking forward to sharing more happy
events in the right time with you, because everything g-d does is for the best and even if we
can’t always understand it, we know that he loves us”.
The years went by, they moved from an apartment in Baltimore to a house on Long Island with
two small children. I watched them grow as a family, giving so much of themselves to their chil-
dren and the community. Michael was the same warm, gentle, humble person even as the com-
munity recognized him as someone to look up to, a good man.
From, 2008-2012, life seemed to be good. CPS was growing and stable and Michael believed he
finally had some middle managers that could lead, and he could focus on developing a POS
model that he knew would be the future path of the payment processing industry. In 2012, he
hired an “experienced new sales manager,” Rick Hart, from First Data. Rick ran his team with a
big personality, hiring and training, taking most of the day to day salesmen interaction off Mi-
chael. He had Mendy as another manager and every department seemed to have a point per-
son in charge.
I know this first-hand because my office was directly next to his and we discussed business and
family matters daily. I was also aware of all the personal, community and family challenges that
contributed to him taking his focus off his business, just as it began to grow exponentially. This
is admittedly his responsibility, he and our entire family has suffered dearly for this mistake.
From 2012-2014, Michael was very distracted. Michael’s daughters’ school, with over 1200 chil-
dren, faced a leadership and financial crisis and enlisted his help as they struggled to keep it
from closing. As his children’s education was paramount to him, Michael dove in to try to help
in any way he could. This commitment consumed him.
Michael & Shira sold their starter home and moved into my house saving and then building a
large enough home for their, almost complete family. (Shira was expecting their final child, a
second son).
In 2012, tragedy struck Michael and Shira for a second time. Just 2 weeks from her due date
her baby boy’s heart just stopped beating. Once again, I watched this brave couple go through
the pain of burying a child. This time it was all so much harder … they were comforting their
devasted children with “everything g-d does is for the best and even if we can’t always under-
stand it, we know that he loves us” but this time, my once strong daughter, sinks into depres-
sion. I watched as Michael is both mother and father to his six children and a patient loving
husband to my broken daughter.




                                                                                  Exhibit B - Page 42
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 44 of 178



He was the only one able to help Shira process this difficult loss and it took months until she
was able leave her room and begin to function again.
In 2013 they moved into their new home and with fragile optimism decided to risk another
pregnancy, “because they need to teach their children and remember themselves that life goes
on and all that g-d does is for the best.”
Shira and Michael put their faith in g-d, their trust in a team of high-risk specialists and for 8
months their lives had the added stress of daily injections, hospital monitoring, prayers and
fear, until their healthy baby girl was prematurely delivered weeks before her due date.
In 2014, the family was finally in their new home and the sadness was beginning to leave them.
CPS was now too big for the offices and Michael was looking at buildings with real estate peo-
ple, busy discussing floorplans with builders while trying to add POS services to the offerings
from CPS. He was having increased health problems and spends weeks immobilized with sciat-
ica issues. He was stressing over the rise in mistakes and complaints at CPS that he was begin-
ning to notice. Our discussions included his efforts to get ahead of things and I remember him
saying he was constantly feeling like he is “playing whack a mole”. My business was also ex-
panding at the time and we both lamented how hard it was to find good employees. He told
me that for every 10 people you hire 1 person will work out and he was starting to realize that
he was not up to the task of directing more than a few employees.
His girl’s school administration tasks had become a constant second job on his plate. He was
still giving to other community organizations all while still being the very hands on loving father
to his 7 children.
As a childhood survivor myself, I understand Michael’s need to help where needed as an in-
stinctive reaction to gain control of what he could not control growing up. It led to an over-
committed list of responsibilities. Unfortunately, his need to please, to keep those around him
happy, his drive to keep the peace, his non-confrontational nature dovetailed into Orthodox
teachings as very positive attributes (as opposed to fatal flaws for a CEO):
    1) “Dan Le-khaf Zekhut - Judging Others Favorably”: Michael was taught to always judge a
       person as having good intentions, always give the benefit of a doubt, he was taught to
       trust in the good in people.
    2) “The Midrash says the entire Torah is based on the value of peace. A Jew must run af-
       ter Shalom”: Michael has always run after peace without exception. His aversion to dis-
       cord, born from childhood abuse, was reinforced and positively framed by his religious
       training.
    3) “The power of Teshuvah” the power of second chances and a clean slate is a tenet in
       his religious world yet not solid best business practices.



                                                                                     Exhibit B - Page 43
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 45 of 178



Michael’s downfall was not due to greed or avarice. It was the crime of letting his ego blind him
to his own inabilities, weaknesses and flaws; the crime of believing he had the skill to build and
manage this organization with a light touch, of trusting in the good intentions of people and not
verifying them. These are his crimes; he knows them now and he is tortured by his responsibil-
ity in what has happened. He and his entire circle of family and friends have suffered, and he
feels the full weight of that pain.
Two weeks after the government agents came into CPS (July 2015) Michael began a four year
sentence that stripped him of his good name, his income, his ability to provide for his family,
wiped out anything he and his wife had built financially, and destroyed his faith in his own
judgement. While it has shaken and humbled him every step of the way, he and his wife still tell
their children that everything is for the best and this must be happening because g-d has a bet-
ter plan for the future.
The thought of the punishment they have suffered not ending with mercy from the bench is too
much for me to bear. I know it will be too much for my daughter to bear, she has had to be so
strong for her children and for her gentle sweet husband and she is now so brittle and fragile. I
believe if Michael is separated from his family, that what is left of Shira’s strength will crack and
she will sink back into a depression, which she will not be able to get free of. What will happen
to their family? What will happen to our entire family? To everyone who has believed that g-d is
good and kind and that bad things can happen but in the end it all works out for the best?
Michael was determined to give his children a home so different than what he had growing up.
As a father, he is the warmest, most involved and loving parent I have ever seen. He is so close
and hands on with each one of them, that the fear of losing him from their daily lives has been
manifesting in each of my sweet grandchildren with physical and mental issues since this began.
He has had to watch and reassure them that everything will be fine knowing he has caused
them such fear. This has been a torturous punishment.
Michael has lost everything, but the worst has come from watching and knowing the pain, the
tears, the real trauma he has caused his family, friends and community. So many people are
bewildered, disappointed, bereft, many are torn apart and angry. We have family members
who are now questioning their lifelong beliefs in fairness, justice and most importantly g-d’s ex-
istence. These are 30-year-old fathers and mothers that are in crisis watching their beloved and
gentle brother facing a sentence that could break him physically and mentally, that will crush
his wife and children and serve no possible good for anyone.
I am 64 years old, have worked my entire life and have mortgaged or sold everything I own to
help them survive these past 4 years. I thought that having survived the violence and pain of
my youth, I was tough and could take anything but the 4 years of this process, the trauma of
the verdict and now the fear of more pain has me
                    . We are all so disillusioned and broken by what has happened. I know



                                                                                   Exhibit B - Page 44
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 46 of 178



firsthand that Michael feels the full weight of responsibility for all of this. His remorse is palpa-
ble! His sadness visceral! His pain is excruciating.
Please Your Honor, we have all been hurt so much. I do not think we can take more. I know
some of us will not survive intact if Michael is sent away. Please understand the realistic fear I
have for my daughter and her children.
Please hear the prayers that his children are crying. Please listen to all the pleadings of a com-
munity of people who know and love this man. I am begging you to understand all he has al-
ready suffered and question any possible good that would come from sending Michael away.
Please weigh punishment against all of the misery to so many it would cause. I beg Your Honor
to rule on the side of leniency for my son-in-law. He is genuinely such a good man and as he has
lived his entire life in the service of his belief that everyone deserves a second chance to make
amends, to do better, I plead to please extend that to Michael as well.
With deep respect,




Karen Davidson




                                                                                    Exhibit B - Page 45
        Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 47 of 178



July 31, 2019



To: The Honorable Judge Vernon S Broderick

Thurgood Marshall United States Courthouse

40 Foley Square

New York NY 10007



Dear Judge Broderick;




          I am Michael Mendlowitz’s father-in law, and have been a practicing CPA in the state of New

York for forty years. I have a very personal relationship with Michael Mendlowitz, but allow me to write

this letter in as a business reference. I was the controller of Commerce Payments Systems for six years

and therefore worked directly with Michael Mendlowitz concerning all financial matters.


          I also attended the trial in its entirety and would like to direct my remarks toward an incident

that was brought up at the trial, which will show the quality of Michael Mendlowitz as a person and as a

boss.


At CPS, I handled the processing of all payroll matters. An incident occurred in 2012 with an individual

(Mark Greenblatt) who was very upset about his personal tax return. After filing, Mr Greenblatt was

informed that he owed a large sum of money for taxes. One morning, he came into work and burst into

Michael’s office irate over his tax situation. Michael called me into his office and after looking into the

reasons for the under withholding of tax for Mr Greenblatt, he was informed that his w-4 was not filled

out correctly. This did not pacify him and he proceeded to go after me in a physical way, punching me in

the face and knocking my glasses off. Michael stepped in to try and calm things down, and, on his own,

suggested that the company loan Mr Greenblatt the $10,000 and set up a payment plan of $100 per pay

period.


                                                                                           Exhibit B - Page 46
       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 48 of 178



Over the six years I worked there, I observed that Michael Mendlowitz was a very kind and giving boss.

He cared about his employees and trusted them. While in some cases his trust was misplaced, it is his

nature to believe in people and minimize confrontation.


        On a personal note, I have known my son-in law, Michael for over twenty years, and I deal with

him daily in all sorts of life experiences. He is, without a doubt, a very loving, honest and trustworthy

person, who I love as I do my six other children. Despite having made mistakes, he is a good person and

so many in our family and community rely on him. I respectfully request your honor consider leniency in

this case.




Sincerely


Michael Davidson




                                                                                          Exhibit B - Page 47
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 49 of 178



The Honorable Judge Vernon Broderick,
Thurgood Marshall United States Courthouse,
40 Foley Square, New York, NY 10007




Dear Judge Broderick,


        My name is Henni Greenfield, I am 33 years old, a married mother of 5 children

and a middle school teacher as well as a Speech Language Pathologist. I’m an active

member of the community and volunteer by cooking meals monthly for Chai Lifeline, an

organization supporting families with children battling cancer. I have also worked as a

volunteer counselor in their summer camp for kids with cancer. Seeing the intense

pain of a parent trying to explain to a five year old why she’s losing her hair, has given

me perspective on what’s really important in life. How the small kindness of a home

cooked meal from a stranger can be just the lift needed to face the next day’s medical

battle. Since I was a young girl, my role model has been my brother in law, a man who

showed me how to reach beyond myself and spread kindness in so many meaningful

ways.


        Thank you for allowing me to write this letter on behalf of my brother in law

Michael Mendlowitz, who is set to be sentenced. Michael has been a big brother to me

most of my life, since he joined our family when I was 9 years old. He has always been

a kind and giving person and the first one myself or my 6 siblings would turn to when

we needed help. With both our parents working full time in demanding jobs, Michael

and our oldest sister Shira recognized the void of attention in our home. While most

newlyweds are self-focused, Michael and Shira were anything but. I recall spending


                                                                            Exhibit B - Page 48
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 50 of 178



many long weekends squeezing into their small Baltimore apartment with my brothers.

We knew the Amtrak and bus route schedule by heart! Especially as their family grew

and they had their hands full raising my adorable young nieces and nephew, they al-

ways reached out and welcomed us in.


       Michael is someone who connects in a genuine way with people because he

makes them feel they matter. He is an eternally optimistic and warm person who told

me so many times over the years “everythings gonna be ok”. Especially when I was

dating and faced the inevitable ups and downs, rejection and heartbreak, Michael

would encourage me to hang onto the belief that everything was part of a plan and

would be for the best.


       When I struggled to hold down a job and pursue my degree as a 19 year old, he

and Shira were the first ones to beg me to come live with them. Considering the cost of

rent and food I could have felt bad being unable to make it on my own, but they made

me feel I was doing them the biggest favor! Having lived in their home, I got to see

what my brother in law was about in a real way. His calming presence and involvement

sets the tone for their family. I think back to hearing the bedtime stories that he would

invent that would have his little girls laughing so much Shira would have to remind him

it was supposed to be bedtime! He has a way of connecting to his children on their

level that makes them feel so understood. As I write this I cannot hold back my tears

contemplating how much he means to each of his kids and how they would suffer with-

out him.




                                                                           Exhibit B - Page 49
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 51 of 178



       Michael is a soft spoken and gentle person who always taught me to believe in

the power of kindness and the good in others. His parents went through a bitter di-

vorce when he was a boy and despite not having an easy childhood he remained a

positive, warm and loving person committed to giving his kids the home he never had.

He is really the one that holds them all together, especially when they have had to face

devastating trauma. When their first baby girl was a stillborn after 9 months of anticipa-

tion, hopes and dreams, the shock was paralyzing. Although Michael was crushed

and shaken himself, he was the support my sister needed to recover. His gentle, loving

care of her coupled with his deep faith, gave her the strength to move on.


       Then a few years ago, for no apparent reason, disaster struck a second time

with a full term stillborn little boy. We were all devastated. I remember seeing Shira

retreat into herself not wanting to leave her room in the weeks that followed, as the real-

ity of an empty crib after months of waiting hit home. I had never seen her so sad in all

of my life. The only person who she could talk to about her grief and share her pain

with was her husband. Michael helped Shira hold onto faith that there is a bigger pic-

ture and a plan even though we can’t see it right now. The strong bond my sister Shira

has with her husband ultimately was the reason she was able to get through the over-

whelming sorrow, emptiness and heartache. Michael has an amazing ability to help

restore what has been harmed and broken. I have seen him in numerous ways, be the

one to walk into the fire of life and try to soothe a situation.


       The past 4 years have been the most challenging and painful for Michael.

Overnight he went from being a person who could helps others to needing support

from family and friends just to feed his kids. His assets and business were wiped out.

                                                                           Exhibit B - Page 50
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 52 of 178



Most difficult of all is the psychological distress he is experiencing seeing his wife and

children, who are his whole life, having to suffer. Their fears, distress and worry are the

worst thing he could endure. He has had no rest from feeling responsible for the pain

his family is going through. His children especially have been affected. My


-  niece now suffers from                   and I shudder to think what
                                                                          - -   would en-

sue from her father being incarcerated.


       Each one of the kids has a sweetness to them, a positive outlook on life be-

cause of the warm and nurturing home they are growing up in. But Michael is so criti-

cal, he brings that calm presence that grounds them and helps them feel safe. Without

him these 7 children will be in a broken home and at such critical ages the damage

could be lifelong.


       Your Honor, I know my brother-in-law since I am a child and I know from the

depths of my being, that Michael’s mistakes were not due to malicious intent or a de-

sire to harm people. He is a very easy going and trusting person. When he joined our

family, for years we joked about his “out of town” upbringing and his slow way of deal-

ing with things as compared to our fast pace New York mentalities. Observing Michael

now, breaks my heart because it is so clear that he is consumed by unending regret for

his failure to manage his business more carefully and to see it crumble.


       Yet with all the challenges he is facing, Michael, and his wife inspired us to re-

flect on who we are and grow as people. The many friends and neighbors, devastated

and bewildered, who know Michael, know his kind heart and good nature. In an at-

tempt to ease our suffering, Michael has suggested we take this time to make meaning



                                                                            Exhibit B - Page 51
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 53 of 178



and to focus on personal growth. He encouraged us to begin a learning group via

whatsapp on a book called: “Chofetz Chaim: A Daily Companion-The Power of

Speech”. The book is a Jewish ethics guide that deals with proper speech; How care-

ful one must be when sharing information to ensure first that it is accurate, unbiased

and free of any exaggeration or personal motivations. It emphasizes the harm we can

do by focusing on the negative of others and the danger of gossip. Michael took this

ordeal as a message to work to better ourselves in how we treat others. Each day, for

the past three months, twenty of us have learned and continue to learn a daily lesson

regarding slander, hearsay, and the rules of how far one needs to go to avoid gossip

and baseless negative talk. It has taught us to focus on the good in others and con-

sider the power we yield with the words we say; how words can build people or destroy

them. We turned to prayer and we are trying to do good deeds and spread kindness.

As painful as this whole process has been, Michael and Shira have moved us to try to

use this hardship to come out as better people. Michael has asked us to focus on bet-

tering ourselves as a way to find meaning in this crisis. He is an inspiration even in the

face of all of this.

        Your Honor, please, I beg you to have mercy on him, his wife and on his chil-

dren and all of us that love him and rely on him. He has already suffered greatly. I truly

fear that Incarceration would destroy what is left of his sense of self. He has true re-

morse for the mistakes he made and sending him to jail would take away a devoted

husband, father, brother and friend. I worry it would completely destroy him and his

family, especially his incredible children, each of whom is so attached to their father. I

beg you, Your Honor, to please see the good in Michael. Michael is a gentle, kind


                                                                            Exhibit B - Page 52
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 54 of 178



hearted person and despite everything he still sees the good in humanity.



Yours respectfully,


       Henni Greenfield




                                                                        Exhibit B - Page 53
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 55 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square, New York, NY 1007

September 20, 2019
Dear Judge Broderick,
My name is Joe Davidson, I am married to my loving wife Deborah and a father of 5
wonderful children ranging in age from 14 down to 5 years of age. I am Michael’s
brother-in-law which makes Shira, his wife, my sister. I was one of the familiar faces in
your courtroom that you might have seen throughout the entire trial. I was asked to
write a letter on Michael’s behalf, but I have actually been suffering from what feels
like PTSD from the 4 weeks of his trial and I was not sure I could emotionally handle it. I
knew he would have people lining up around the corner to vouch for the kind of person
he is. I changed my mind in the 25th hour, since I felt it might be therapeutic for me to
express myself in this letter and recount what transpired over the last 5 years. I also
pushed myself with the hope that if you end up taking one sentence from my letter and
into account in showing leniency, then It will be worth the emotional toll to my head.

Growing up I was a difficult child that went to 5 high schools in 4 years. I have always
had issues following the rules and was never good at opening-up to people. I am
stubborn by nature and when I feel I am in the right there is almost nothing that can
move me. Over the years Michael slowly chipped away at my stubbornness and instilled
within me the concept that being right should not always be the end all. He taught me
that being right is the easy part, the hard part is meeting the other person in the middle
when you know you are right. It took years for him to get that message across, but I can
tell you that it has changed me.

Michael’s passive good hearted nature, in my view was his own worst enemy. I am of the
belief that you trust no one until they have earned your trust. I am by nature untrusting
and I approach life always wondering how the next person is going to take advantage of
me. Michael is the polar-opposite. Michael sees good in everyone, if someone does him
wrong, no matter how evil it could be, all they would need to do is apologize and
Michael would be there for them. I witnessed example of this trait daily when
Commerce Payment Systems was in operation. I had an office in the same building as
CPS and I interacted with his employees casually throughout the day. I was in the office
when Mendy Greenblatt punched my dad in the face breaking his glasses and cutting his
face because he did his withholding taxes wrong. I was there when Michael did not fire
Greenblatt because he apologized and cried that his kids would go hungry without his
job. Personally, I would have called the police after that assault and pressed charges but
that is me, it is not Michael.




                                                                         Exhibit B - Page 54
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 56 of 178



Michael’s good nature and warm heart comes out from the first moment someone talks
to him. I know if you sat in a room with him for 5 minutes you would understand where
all these letters are coming from. Michael would never intentionally take a penny that
did not belong to him and is always the first guy to help someone out. All of his
employees at CPS were aware of how kind, straight and good he was. I was with him in
his conference room when he hugged his attorneys AFTER the guilty verdict and thanked
them for their hard work and told them they did their best. I know if that was me (god
forbid) I would have been livid with them but that is not his nature. The fact that a
witness can say on the stand that Michael raised his voice and cursed at him enraged
me. I have NEVER in my life EVER heard Michael scream or curse at anyone. Not his kids,
not at family, not his friends and not even an enemy (which I don’t think he even has
one). Just to put some emphasis on who Michael is, Michael went into business with his
dad about 15 years ago. His dad literally stole his business and Michael had to start all
over again from scratch. Michael had 2 kids at the time and didn’t know how he would
provide for them. He did not speak to his dad for years, the moment his dad apologized
he forgave him just like that. I would have never spoken to my dad again if it was me.

Four years after the raid most ex-employees were not looking to get back involved and
come forward in his defense. The ones that wanted to help were terrified to get
involved because they knew that they could be targeted by the government. Most put
their head in the sand and believed this nightmare would end well without them
disrupting their new job schedules. They were wrong and that is something that they
will have to regret on their own.

I was told your honor will try to take into account his family and what impact this will
have on them. I have seen first-hand what it has done to his family over the last 5 years.
I am 100 percent certain that some of his kids will never recover fully if he is separated
from him now after seeing the changes in them just in the last 5 years. Even if only one
child is damaged beyond repair from this, is that not one too many?

The Last 5 years have been a living hell for Michael and his family. Michael not being
able to get a job, Michael having anxiety attacks and fighting depression. Michael not
being able to mentally fully focus on his wife and children while they are all going
through this traumatic experience with him. Michael spending hours and hours preparing
documents for trial and second guessing himself as he relived the day to day at CPS. His
children have watched this take such a toll on their beloved father and mother, it has
impacted each one no matter how hard their parents and our family has tried to keep
their lives stable.

I have seen firsthand how Michael has been mentally and physically incarcerated from
that day in 2015 through the 6:30 am arrest with a day spent cuffed and shackled to the
next 2 years preparing for a trial that was too long by 4 weeks and too short based on
the verdict, by a lifetime. I was there the day after the FBI raided CPS and saw how

                                                                         Exhibit B - Page 55
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 57 of 178



Michael didn’t understand what was going on, kept asking why the FBI was in the office.
I was with him when he kept asking me “why hasn’t the government called me, so that
out I can answer any questions they have”. He truly believed that they would reach out
to him and give him a chance to explain that this was a misunderstanding. For 5 years he
waited for a call in order to prove that mistakes were made, not criminal conspiracies.

This has been a nightmare for all of his family and so many others who know and love
him. The entire family has been literally locked up on house arrest for the last 5 years.
There are those people in our community who have never met Michael, yet believe
nobody innocent is arrested, nobody is convicted who is innocent, they are naïve as we
were.

His oldest daughter has not had a single person ask her for a date since she come of age
and she has watched and danced at so many of her friends’ weddings over the last two
years. This fact alone means that his oldest his daughter might not get married if he
goes to jail and I hope is yet another reason for your honor to show leniency. Should she
suffer by not being able to start her own family? His only son is just now getting to the
age of dating, will he have to wait also to start his life and family?

I hate the way our community works but unfortunately that is the community they live
in. No one will consider these two incredible young adults if Michael is locked up. I also
truly believe that if Michael goes to prison, he will never be the same. I know that this
ordeal has changed him and if not for being able to see his family and draw strength
from their presence he would not have survived. Sending him to prison will destroy him
and that good-hearted person that we all know.

Judge Broderick, I know that an aspect of incarceration is to have the guilty party
reflect and understand what they did was wrong and that they should change their ways.
I also know that the guilty party needs to get punished for what they did even if it was
not intentional. If you end up taking one thing from my letter, please know that Michael
does not need to be locked up for him to get that message or change. I promise you that
Michael has been punished and tormented for over 5 years. I have never been surer of
anything in my life. My family and I have seen firsthand the pain and suffering he and his
family has had to endure. Mentally, Michael has been incarcerated since the day the FBI
raided and shut down Commerce. The mental anguish, anxiety and depression has been
going for over 5 years. have been at his side trying to keep him on his feet mentally and
many days, physically. All I have heard and seen is pain, suffering and remorse. I was
with him on the train every morning on his way to trial and watched him on numerous
occasions burst into tears and start shaking. I have watched how he would not want to
come out of his house and how he would lay in bed depressed crying.

I wish there was a way you could sit and talk with Michael prior to the sentencing and
ask him some questions to get to know him and see what he is about. See from your own

                                                                          Exhibit B - Page 56
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 58 of 178



eyes what I am sure anyone who knows him is saying. Please take my words to heart and
consider what I have told you today. From what I have heard about you, you are a judge
that will go the extra mile for a defendant and really try to understand his situation. I
hope this letter serves a purpose and makes an impact on you, and moves you to be
merciful.

Respectfully Yours,

Joe Davidson




                                                                        Exhibit B - Page 57
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 59 of 178
                                      Sol Reich

                               Lawrence, NY 11559



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


September 11, 2019


Dear Judge Broderick:

My name is Sol Reich, and I live in Lawrence, NY with my wife and our six
(rambunctious) children. I work as a marketing executive in a small Long Island-
based boutique agency. I am an active board member in my community’s largest
synagogue and I am a volunteer chaplain. I provide spiritual counseling and support
- and I play guitar and sing - to our community’s nursing home residents, hospital
patients and homebound individuals in need of guidance and a listening ear. But
first and foremost, I am a family man.

And it is about a close family member that I write to Your Honor today.

My wife Adina is the sister of Mrs. Shira Mendlowitz, wife of Michael Mendlowitz,
technically making Michael my brother-in-law…but for all intents and purposes,
Michael is my brother and my best friend.

I am pleading with Your Honor to show leniency and mercy to my beloved and
cherished brother Michael.

I’ve known Michael for over 25 years, since we first met in college. I know him very
well. He has always been a good person, a decent man, a hard-working man - a
religious, spiritual family man of honor, good morals, kind words, and a man of
gentle, trusting and sterling character. His seven wonderful children – all treasures
and impressive, good children - are seven excellent testaments to his fine character
and morals, as the apples indeed do not fall far from the tree.

I’ve been intimately close with Michael through almost every stage of the adult
human life cycle. We studied together in school. We dated (sisters) at the same time
(Michael and Shira married first, and he vetted and approved me, paving the way for
me to build my own beautiful family). We were married a year apart. We’ve each
had our respective children pretty much in tandem (our children – first cousins with
each other, are all similar in age and very close). We’ve always lived within a few
miles from each other. We’ve celebrated together countless birthday parties, bar /


                                                                          Exhibit B - Page 58
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 60 of 178
                                      Sol Reich

                                Lawrence, NY 11559
bat mitzvahs, siblings’ weddings, countless holidays, our in-laws’ divorce (yes, we
celebrated that too!) vacations and life-cycle events. We’ve even worked together
(he has provided invaluable help to me on a few of my work projects over the
years). Needless to say, we are exceptionally close. And in the almost three decades
that I’ve known Michael, I can’t recall ever hearing him raise his voice in anger,
speak negatively about someone, tell a lie or try to cheat or steal from anyone. On
the contrary – Michael is one of the most soft-spoken, genuine, caring, honest and
scrupulous people I know. And lest Your Honor take what I write with a grain of salt
- one might be tempted to say that I write all this as a concerned and frightened
brother – all Your Honor needs to do is read the countless other letters, interviews
and testimonies of family, friends, community members, business associates and
colleagues from across the wide spectrum of Michael’s social and professional life
who vouch for his good character and charitable and giving disposition.

One of Michael’s greatest virtues is that he consistently puts others before himself. I
have seen and experienced Michael’s selflessness first hand, donating significant
time dispensing valuable advice, and practical and moral support to people and
organizations in need.

The day before our wedding, Michael and Shira experienced a world-shattering
tragedy – the late term stillbirth death of their first child. It would have been
completely understandable – even expected – for Michael not to be able to celebrate
with us the next day at our wedding. But that’s not the man who Michael is. Not only
did Michael come and celebrate – he came and elevated our joy by dancing with me
so that there shouldn’t be even a minute pall of sadness on what should be our most
joyous day.

This ritual dancing engenders feelings of unity, love and joy for the newly married
couple and comes from a place deep in the soul. I don’t know how Michael was
capable of doing this but he somehow found the strength to put his own grief aside
in that moment of devotion to us and he uplifted us in a way that is hard to describe.
He is a man who puts others before himself time and time again, even when it
should be unfathomable- perhaps impossible - to do so. Michael’s ability to give is
above and beyond anything I have ever known.

A close mutual friend of ours, Misha Rapaport, was in a terrible accident that
resulted in a traumatic brain injury and grievous bodily injuries. For many weeks –
perhaps months - Michael dedicated hours and hours of his time with Misha,
working to nurse him back to mental health – visiting him daily, singing to him and
pushing his wheelchair on long walks. Michael has also accompanied me many times
to hospitals when I visit sick and ailing people in my capacity as a volunteer
chaplain, and he sings with me, consoling the sick and less fortunate.

Because I love Michael, I look at his public shame and the ruin of his personal,
financial and professional life, and I feel his utter pain, shame and degradation.


                                                                           Exhibit B - Page 59
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 61 of 178
                                      Sol Reich

                                Lawrence, NY 11559
Once upon a time, community institutions, leaders and business people alike came
to Michael to benefit from his good sense, sage counsel and sound business advice,
which he selflessly dispensed pro-bono to anyone in need, without a second
thought. Now, his phone is silent.

I look at his loyal wife Shira and his seven sweet, fragile young children - and I
palpably feel their fear, anxiety and horror at the thought of losing him - for any
amount of time – for he is their rock, their sustenance, their emotional pillar - their
sweet and loving husband and father, without whom they simply wouldn’t function.

I sat in Your Honor’s courtroom throughout the trial, and I could not help but
observe and notice that Your Honor is a good, kind man and a fair judge. I beseech
Your Honor for mercy and leniency for my brother Michael. I recognize that Michael
has been convicted of a financial crime, but I still can’t begin to reconcile that fact
with the Michael we all know and love. The criminal activity for which he was
convicted just doesn’t sync with the man we all know Michael to be.

I am hoping that you will take my thoughts – and the thoughts of countless others –
into consideration when it comes to Michael’s sentencing. And I pray that Your
Honor will bestow kindness, goodness and mercy upon my beloved brother-in-law.

Thank you so much for your kind consideration. May God bless Your Honor with
continued good health, wisdom and success on all fronts.


Respectfully Yours,




Sol Reich
Lawrence, NY




                                                                           Exhibit B - Page 60
       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 62 of 178

 Matt Davidson                                             I Va lley Stream, NY 11581 I

 September 9th , 2019



 The Honorable Judge Vernon S. Broderick
 Thurgood Marshall United States Courthouse
 440 Foley Square
 New York, NY 1007




 Dear Judge Broderick,



       My name is Matt Davidson and I am Michael Mendlowitz's brother in law. When I heard
Michael Mendlowitz was found guilty of a crime and will be appearing before you for
sentencing, I knew immediately I needed to have my story told.

        I am now 32 years old; I have a loving wife and a warm family of 3 beautiful children
who my wife and I try daily to instill wit h a firm sense of right and wrong coupled with an
upstanding code of morals. I imagine an outsider view of my family would be that as close to
the American dream as possible: 8-6 job running a small manufacturing company, wife at the
bus stop with the kids each morning, home owner trying to save enough money to redo the
patio etc. But often when people see a family in the present, they can't imagine the incredible
individuals it took to get the adults running that family to where they are today.

        When I was in high school life wasn't as picturesque as it seemingly is now. As the
youngest of 6 children with a brother who had a tremendously rebellious upbringing, I showed
signs of following suit as young as 7th grade. While some might characterize my school
suspensions, skipping class and general rebellious nature as child machinations, to my parents it
was clear I was on the fast track towards an unscrupulous future. Despite my hard-working
parent's best efforts, my young childish nature, coupled with wanting to emulate my brother
led me to plot to be put into an out of town boarding school for kids labeled "at risk". In 8 th
Grade I was permanently expelled from my school before the school year was finished because
I had been cutting class too often. My plan to be shipped off to "freedom" in a school with
likeminded kids was in full swing. My plan in retrospect wasn't as diabolical as it seemed from
the childish glasses with which I viewed them, due to the fact that my parents had been
planning to send me to such an intervention-oriented school the moment I showed signs of
following in my brother's footsteps.

       So, there I was, a 13-year-old kid, getting shipped off to a boarding school in Maryland
that specialized in kids considered at-risk without much/if any parental guidance or connection.


                                                                                  Exhibit B - Page 61
                                              __________________ __ ___
                                              ,


        Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 63 of 178
                                                                                            ,          ,




 Matt Davidson         I                                     I Valley Stream, NY 11581             J



 I was a child hellbent on cutting off emotional connections, fostering anger, and descending
 into chaos. I was there for 2 years which was a mix of smoking on the sly, experimenting with
 marijuana and many disciplinary actions taken by the faculty. With my increasingly bad
 decisions and friend associations, coupled with my voluntary cut off from healthy emotional
 people in my life, I was quickly spiraling.



        While I was distant and angry with most adult figures in my life, the one healthy adult
connection I kept was with my oldest sister Shira and her husband Michael. My childish outlook
allowed only them because the interaction felt non-judgmental and genuine. When I would
come back for the summers or holidays, they made a room for me in their small house at the
time, bunking all their daughters together in one room so I can have my own space with a clear
example of what a positive and healthy adult role model looked like. Shira and Michael made
up between them that Michael would be there for me to guide me as much as possible.
Michael enrolled me in woodworking classes, took me out to dinner, took me to baseball games
and was involved with me everyday all for the concentrated purpose of furthering the one
relationship I chose to not terminate in my immaturity and rebelliousness.



         While I could go into countless examples of how my brotherin--law went out of his way
 to bring a child back from the brink of leading a lost and unproductive life, there is one incident
 in particular that will allow Your Honor to understand what type of human being he is with
 immense clarity. This incident occurred in my second year at this boarding school. I was 15 and
 my reputation in the school was quickly becoming one of an out of control youth . One night, my
friends and I got hold of a bottle of Vodka, broke into the school cafeteria and had an ill-advised
late-night party. We quickly became inebriated and proceeded to wake up the caretaker who
was furious at the mess we had made. And there you had it. I got expelled. The dean notified
my parents that I was no longer welcome there and suggested enrolling me in a different school
in Utah that specialized in severely troubled youth .



         I clearly remember that fateful day; I was in the dean's office and after an hour of verbal
berating, he picked up the phone and called my parents to inform them what had occurred and
the school's decision, and then he handed me the phone. As the dean handed me the phone
panicked thoughts as to my future crawled through my head. I was being thrown out of the
only place I wanted to be in . I was to be driven to the train station in downtown Baltimore and
take an Amtrak back to NY where my parents promised me, I would pay dearly. To make a long
story a drop less long, I never got on that train. I got a call from an older friend who had a friend
living in Chicago in a house absent of parental supervision . I got on a Greyhound and 19 hours
later I completed my rectifying a bad decision with an even worse one. Those first 2 nights
there I was terrified. The house had teenagers going in and out of it sleeping in random corners


                                                                                     Exhibit B - Page 62
         Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 64 of 178

 Matt Davidson                                              I Valley Stream, NY 11581 I
  doing whatever drugs they were into that week. My parents were calling me off the hook but I
 thought my path was set and I wasn't going back to face their wrath. 3 days later my phone
 caller ID lit up with Michael's phone number. His comforting, understanding and non-
 judgmental voice on the other side of the line snapped me back from terror and despair to the
 belief that at least someone understood what I was going through. He told me it was all ok and
 that he would speak with my parents about letting me dorm at thei r house in Woodmere
fulltime and he would find a school locally so he could take a greater hand in my upbringing.
While I was sobbing on the phone I told Michael where I was. He was at the door the next
morning taking the 6 am flight from La Guardia to Chicago. We rented a car and drove back
talking through what happened and my future . I lived by him until I graduated high school. He
made me my own room in the basement and attended every event in my school cheering me
on with each success I achieved. He acted like a father to me and it is because of him that I
graduated High school with honors, went on to college and became a productive member of
society. In hindsight, I marvel at how Michael was able to give so much of himself to me as he
raised his own 4 small children at the time and worked around the clock to provide for all of us.

         I know it is a daunting task to get across the extent of Michael's goodness to a stranger
with which Michael's fate lies. Because of his kindness to an out of control teenager, my family
and I have a debt that is impossible to repay. My only hope in writing this letter is that you can
feel the emotions and sihcerity wit h which It was written and see the Michael I know through
my experiences with him. Thank you for the time you have taken to read my letter.




Sincerely, ,
            .!
           /'
   ,·)    /{/J

 ;~Jj_
     '. -------- -.
Matt Davidson




                                                                                   Exhibit B - Page 63
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 65 of 178



Dear Judge Broderick,


       My name is Moshe Davidson, I am 35 years old, and I am Mr. Michael
Mendlowitz’s brother-in-law. He is married to my oldest sister. I am aware that Mr.
Mendlowitz is scheduled to be sentenced in the coming months. I would like to share with
you some details about his selfless and honorable character.


       I was 14 when Michael became part of our family and he has been like a brother to
me all this time. After I graduated high school I studied abroad for a number of years,
returning to New York intermittently. During that time my parents moved and lived in a
home that did not have room for my siblings and me. During this difficult transitional time,
as I entered young adulthood, Michael’s home became my home. Although he had his own
growing family to feed, I was given my own room and treated like his son.


       I also witnessed during this time how he opened his home to others on a constant
basis. During weekends, when many men are glad to have a break from the busy work
week, he often invited others to join in their family meals. From the elderly to single parent
homes in the neighborhood, he was always looking for opportunities to share the warm
family atmosphere and his wife’s legendary cooking with others less fortunate. To such a
caring person, it’s second nature to have an open home where everyone who comes through
the door feels comfortable and taken care of.


       When I became engaged, my bride was welcomed as part of the Mendlowitz family.
Michael offered to host a large family gathering for her first visit to my family. It was in his
home that she first met my parents and siblings. She too was housed there during her visits
and after our marriage we stayed in their home numerous times. One of the things that
made an impression on us was seeing Michael’s devotion to his children. Whether he was
studying with a child, holding a baby, singing or dancing with his kids—he is a family man
through and through, and gives his whole heart to his kids.




                                                                                    Exhibit B - Page 64
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 66 of 178



       I currently live in Israel with my own large family. Over the past 14 years Michael
has continued to be there for us, reaching out despite the distance to help us. We live on a
tight budget and he sends us a continuous flow of care packages of quality clothes for our
children, for every occasion and every season. He provides them with everything from
basics to beautiful dress clothes. Our daughters know that most of their clothing comes
from their Uncle Michael, and this is a mark of distinction they literally wear with pride.
When we visit New York, among the many cousins our kids have, the Mendlowitz home is
the place they choose to be—and the place they are always welcome. Michael’s children
have their father’s warmth and openheartedness, and this is something you can feel when
you come into his home.


       It has been a grueling and heartbreaking 4 years watching as we all struggled to
come to grips with this painful process. Michael, whom we all respect and look up to has
been tormented with the constant struggle to get through each day and remain positive for
his family. He is weighed down by tremendous remorse and regret for his failure to
manage his business with a more careful eye. His actions were not due to greed or a desire
to hurt others they were due to his overly trusting and non-confrontational nature. The 21
years that I have known him, Michael has always been a gentle and kind person. Being
sent away from his innocent wife and children would only punish those who have already
had to bear so much pain.


       I humbly beg Your Honor to consider leniency in this matter and take into account
the kind and loving husband, father, sibling, neighbor and friend he is to so many.


With deepest respect,

S. Moshe Davidson




                                                                                   Exhibit B - Page 65
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 67 of 178



The Honorable Judge Vernon Broderick,
Thurgood Marshall United States Courthouse,
40 Foley Square, New York, NY 10007

Dear Judge Broderick,

My name is Tsvi Greenfield and I am 35 years old, a father of 5 and a high school Judaic
studies teacher and mentor to boys in the 9th, 11th, and 12th grades. I’d like to thank Your
Honor for allowing me to share my thoughts about my brother in law Michael Mendlowitz.
When I joined the family as a 23 year old, still in school and coming from a poor family, I
felt worried about fitting in with my soon to be in-laws. Would I be able to measure up
marrying the youngest daughter, Henni, with two older successful son in laws already in the
family. I was in school full time and working on the side by binding books, cooking in the
school kitchen and tutoring kids to pay for my room and clothes. But from the start Michael
embraced me like a brother. He built my confidence and constantly told me how lucky the
family felt to have me.

       When I was engaged and had to buy a suit for my wedding Michael knew that money
was very tight for me. So he told me it was a “family tradition” that the brother in laws go
shopping for the grooms wedding suit together. He bought me 2 brand new suits and made
it seem so natural like a true brother never allowing me to feel like I was needy I truly believe
the reason he was able to always make me feel like an equal to him despite him so often be-
ing the giver in the relationship was because that’s really how he felt. He doesn’t measure
people by their externals or possessions. He looks at the intrinsic good of each person and
believes in them. It is because he believed in me that I pushed myself to give back, to be-
come a teacher to boys in their most formative and challenging years.

Growing up as the oldest in my family, Michael has been the older brother I’ve always
dreamed of having. He is the kindest most selfless person I know. I have asked him for help
in many areas and I have sat with him for countless hours getting his clear and thought out
advice. When I have a student struggling whether with learning issues, family problems, or
the very real dangers of drugs, alcohol and addiction I often feel weighed down by the re-
sponsibility of being the caring adult in their lives. Michael’s office is very close to the
school I work at and he would literally drop everything to give me time to discuss the prob-
lems I was grappling with. He always reminded me that every student needs to feel cared for
and accepted for who they are and only then can they tackle the challenges they face. Mi-
chael has a way of listening to you like you are the only person that matters. He’s a very kind
soft hearted person and everyone he meets feels that they’re a very close friend of his.

       He cares deeply about every person he meets. He’s a person who gives everyone the
benefit of the doubt and will always give of himself to anyone in need. For example, a friend
of mine from high school had struggled for years and having never got his diploma was


                                                                                Exhibit B - Page 66
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 68 of 178



bouncing around from job to job trying to earn a living so he could support his family. As
soon as Michael heard about the plight of my friend, he offered him a job and for the first
time gave him stability in his life.

Michael is an extremely selfless and giving person. He is giving of everything that he has. He
gives of his time, his possessions, his talents and just about anything he has he will give to
others if he thought it would make someone happy. I remember how when I first came into
the family I didn’t have a car and was constantly relying on buses which were not that relia-
ble. Within the first week of joining his family, Michael didn’t hesitate to tell me “don’t wor-
ry take my car anytime you need, what’s mine is yours”. Throughout the years, many times
before a holiday or special occasion, he would call me and say “I have a bunch of ties that
I’m not wearing anymore, come on over and see what you like”. Many times the tags were
still on and I would tell him he should return it for something he needs for himself, but Mi-
chael would just give me his warm smile and say he would rather I have them. Because that
is the essence of who my brother inlaw Michael is. It gives him the greatest pleasure to share
what he has with others and make people happy.

He and Shira have had many ups and downs in life and yet he always manages to keep a
smile and keep everyone strong. Early on in their marriage they faced the devastating loss of
their first baby and in December of 2012 they lost a second baby after a full-term nine
months of waiting and hoping. At that time, they were displaced due to Hurricane Sandy and
it was a devastating time for all of us. Yet even dealing with all of this Michael kept the fami-
ly together and helped his wife and 6 children at the time process the enormous loss. Even
during this traumatic year of their lives, Michael never stopped looking for ways to help oth-
ers affected by the distruction Hurricane Sandy brought. I remember him pumping out wa-
ter from flooded basements after getting his own family settled for the night. When I asked
him why he was doing this and not just going to sleep after his exhausting day, his answer
was something I will never forget and it has stayed with me always. He said, “how could I
go to sleep in my warm bed while others are still sleeping on cold floors in the homes of
strangers”. He was physically unable to go to sleep until he did something to ease the plight
of others suffering.

Michael has a beautiful family. He has a wonderful wife, seven beautiful, sweet and innocent
children (the youngest only 5 years old). He’s a devoted father and he gives so much to each
and every one of them. Seeing the turmoil and pain he has been dealing with since this be-
gan 4 years ago has been agonizing to watch. It has really taken its toll on his physical health
and I worry for his future and the future of his family. He is tormented by the pain and suf-
fering all this has caused his wife, children, extended family and friends. For a man whose
focus has always been on helping and giving to others, the fact that he is causing pain to
those he loves and cannot help them with it gives him no rest.

I respectfully beg and plead with Your Honor to rule with mercy and consider the person he
is and what he means to all of us. Please consider the damage it will do to all of our lives if



                                                                                Exhibit B - Page 67
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 69 of 178



he were to be taken away from us. I feel with all my heart that it would cause terrible dam-
age to our entire family and I don’t know how we would ever recover.

Respectfully,


Tsvi Greenfield




                                                                              Exhibit B - Page 68
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 70 of 178




                                       ERIC PANETH
                                   Brooklyn, New York 11210

                                                                      July 31, 2019

Hon. Vernon S. Broderick, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re:     Michael Mendlowitz

Dear Judge Broderick:

        I am a lifetime resident of the State of New York, and I own and operate nursing homes
in New York and New Jersey. I am also a member of the Board of Directors and the past Presi-
dent of Agudath Israel Bais Binyomin, a synagogue where I have worshipped for over 25
years. I write on behalf of my nephew, Michael Mendlowitz, to respectfully request leniency
from Your Honor in connection with Michael’s sentencing.

        I have known Michael Mendlowitz all of his life. As a young child, Michael and his sib-
lings faced many challenges given the tenuous relationship between Michael’s parents (which
ultimately ended in a divorce), and the fact that the stress of that relationship was often taken out
on Michael and his siblings. Nonetheless, I found it remarkable that regardless of what life
threw Michael’s way, he somehow managed to always remain positive and handle it with grace.
Through all of the difficult times, Michael’s top priority was always to protect and care for his
two sisters, who relied on him heavily.

        Due to the difficulties at home, when he was approximately 15 years old, Michael was
sent to a boarding school in Baltimore, Maryland. Although he was far from his home in Los
Angeles, California, and was in Maryland without family or friends, Michael managed to make
the best of that situation. He quickly made new friends, became very popular in school, and was
well liked by both the students and the faculty. He also worked very hard and maintained good
grades throughout his time there. Throughout the years, when Michael had weekends off from
school he would often spend them with my family at our home in New York. My wife and I al-
ways enjoyed having Michael at our home because he was polite, respectful, helpful, warm, car-
ing, and a very positive role model for our three boys.

        When our oldest son Jack was in eighth grade, my wife and I were faced with a difficult
decision. We believed that Jack would benefit from attending school in a different community,
away from the friends that he had at that time. We were also concerned, however, about sending
Jack to a boarding school where he did not know anyone at all. At the time, our nephew Michael
Mendlowitz had been in school in Maryland for several years, and we were very impressed with
the young man that he had become. When we discussed with Michael the idea of sending Jack
to the same school, Michael immediately assured us that he would take care of Jack as if he was


                                                  1                                   Exhibit B - Page 69
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 71 of 178



his own brother, which gave us the comfort level that we needed. Although Jack initially had a
very difficult time adjusting, Michael kept his word and went above and beyond what we ever
could have expected. Michael immediately introduced Jack to all of his friends, and regularly
made sure that Jack was included in group conversations, trips, sports, and other activities. Mi-
chael constantly took time out of his own schedule to talk with Jack, sometimes through all hours
of the night, and also regularly studied with Jack in order to help him keep up with the very rig-
orous curriculum of their school. Michael was and remains Jack’s friend and the “big brother”
that Jack never had, and my wife and I remain very grateful for the extremely positive influence
that Michael had and continues to have in Jack’s life.

        In more recent years I have had many opportunities to speak with Michael extensively
about family matters, business, and charities in which Michael is involved. No matter what the
issue was or how difficult of a challenge it presented, in all of my dealings with Michael, he al-
ways acted in a manner that was honest and ethical, and he always demonstrated that he is of
strong integrity. Michael is warm, caring, sensitive to the needs of others, and it is for these rea-
sons, among others, that Michael is loved by all those who know him.

        Michael is an extremely dedicated husband and father, and his love and devotion to his
wife and their seven children is endless. Together with his wife Shira, Michael is raising a beau-
tiful family that we are all very proud of. Michael is warm, caring, generous, and charitable, not
only to his own family, the extended family, and his friends, but often to strangers in need of a
helping hand, a place to stay, or a shoulder to lean on.

        I am aware that Michael has been found guilty and that he is now scheduled to be sen-
tenced. The purpose of this letter, however, is to convey to Your Honor the fact that Michael’s
transgression does not accurately portray the person that he is. Michael has dedicated his life to
the needs of others, including his family, the extended family, and the community, and to many
others whose lives would not be the same without Michael’s kindness, generosity, and selfless-
ness. I therefore respectfully ask that Your Honor please consider these factors in determining
an appropriate sentence, and that Your Honor display compassion for someone who has always
been compassionate to others. I ask that Your Honor please issue a sentence that does not de-
prive Michael Mendlowitz of his liberty, and instead that Your Honor issue a sentence that al-
lows Michael to remain at home with his loving wife and their seven wonderful children.

                                                                      Sincerely,


                                                                      Eric Paneth




                                                  2                                 Exhibit B - Page 70
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 72 of 178




                                        JACK PANETH
                                    Brooklyn, New York 11210

                                                                      August 1, 2019

Hon. Vernon S. Broderick, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re:     Michael Mendlowitz

Dear Judge Broderick:

        I live in Brooklyn, New York, where I have also owned and operated a men’s clothing
boutique for approximately 15 years. I am writing to Your Honor on behalf of my first-cousin,
Michael Mendlowitz, to respectfully request compassion and leniency from Your Honor in Mi-
chael’s upcoming sentencing.

       I attended portions of Michael’s trial and was very shocked by the things that were being
said about him. I understand that Michael was found guilty and it is certainly not my intention to
question that verdict. I write, however, to explain to Your Honor that Michael’s conduct in con-
nection with this matter is not at all characteristic of the person that he is.

        Michael and I were very close as children, and we remain very close today. Michael is
someone who is loved by his family, friends, neighbors, and all those who he comes into contact
with. I have never known Michael to be involved in any dispute at all, nor have I ever met any-
one who had anything negative to say about him. Michael is the type of person that everyone
considers their best friend. He is kind-hearted, soft-spoken, warm, generous, friendly, has a very
positive attitude, and is always willing to help another person in any way that he can.

        When I was 14 years old my parents sent me to a boarding school in Baltimore, Mary-
land. Although I understood at the time that it was in my best interest to have a fresh start in a
new school with new friends, I was also extremely sad and homesick. I did not have any friends
at the school when I first got there, and the only person I knew was my cousin Michael. Alt-
hough Michael was several years older than me, he really bent over backwards and did every-
thing and anything that he could to make me feel welcome. The day I arrived in Baltimore, Mi-
chael immediately came to greet me, to make sure that I had everything that I needed, and that I
was settling in comfortably. After I settled in, Michael came to get me from my dormitory room
and immediately started introducing me to everyone on campus. He introduced me to members
of the faculty, and also to all of his friends. I could tell right away that Michael was very popular
in school from the way that each person interacted with him and spoke about him. Michael
asked his friends to look out for me, to make sure that they included me in sports and other recre-




                                                                                    Exhibit B - Page 71
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 73 of 178



ational activities, and that they do what they can to help me feel “at home.” Many of them re-
sponded by saying that any family member of Michael’s would be considered a family member
of their own.

        Michael’s generosity and kindness did not end there. I was extremely home-sick, but Mi-
chael spent many hours sitting with me and talking to me, sometimes all night long. He also
spent many hours studying with me, which helped me keep up with the school’s advanced level
curriculum. As an older student, Michael had a car on campus. There was never a time that he
would leave school before asking me if I needed anything and, even when I said no, he would
often bring things back for me. Whether it was a slice of pizza, a burger, or any of the many
other things that Michael would buy me, it always made me feel special to know that he cared.
During my time in school with him I got to see how much Michael was admired by the faculty
and students, and I was proud to tell everyone that he was my cousin.

        After Michael got married, our relationship continued to grow. Although we no longer
saw each other on a daily basis, Michael and his wife Shira would constantly invite me to their
home for weekends. I was excited to spend time with them when I was single, and now with my
own wife and children. As a young husband and father I enjoyed watching and learning from the
way that Michael interacts with his wife and children. He is patient and kind and always finds
ways to show each of his children that he or she is the most important part of his life. Even when
one of his children needs to be disciplined, Michael never raises his voice or responds out of an-
ger, but instead he speaks to them kindly and compassionately, in a way that ensures that each of
his children knows how much he really loves them.

        Michael has had a very significant impact on my life, and it has been a pleasure to watch
him raise his own children with the same kindness and generosity that he displayed to me, and
that he continues to display toward everyone around him. If Michael were to be incarcerated, it
would be a tremendous loss to our entire family, the community, and mostly to his wife and their
seven children who love him dearly and need their husband and father at home. I therefore ask
that in deciding on Michael’s sentence, Your Honor please consider the greater picture of the
person that Michael truly is, and that Your Honor please issue a sentence that allows Michael to
remain at home with his wife and children.

                                                                   Sincerely,


                                                                   Jack Paneth




                                                2                                Exhibit B - Page 72
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 74 of 178




Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square, New York, NY 10007




Dear Judge Broderick,

My name is Meyer Futersak. I am 43 years old and reside in Lawrence, N.Y. I am in the food
manufacturing business. I am writing this letter pursuant to the case of Michael Mendlowitz. I
understand that he has been charged and is scheduled to be sentenced.

I just want to provide a snippet of my personal, real life experience with Mr. Mendlowitz. I was
23 years old and recently married during my last semester of College. I had my whole life
ahead of me and I was about to graduate with a business degree. I was ready to take on life and
excited to enter the business world. However, just as I was about to launch my business career,
the unthinkable happened. I came home one day from work and discovered that all my
personal belongings had been taken from me. My wife had left me, packed up and taken
everything and withdrew all my money from the bank account we shared. Although our
marriage had been rocky, this came as a complete shock to me. My life had been turned upside
down in a flash, and I entered a place of complete darkness. I could not believe such a thing
could happen to me. It was a very depressing time, and I could not get myself back on track.

I remember as if it was just yesterday. It was only a few days after that terrible day that I
received a phone call from Michael Mendlowitz. He was in fact the only one from my friends
who reached out to me. Michael consoled me and gave me tremendous support with his
gentle, compassionate and empathetic words and encouragement. He spoke to me like a
father to a son. He spent a tremendous amount of time with me and was determined to see me
through this crisis. He became like my psychologist 24/7. Without Michael’s unconditional
support throughout this very difficult time, I don’t believe I could have bounced back and
started my life over again. His caring and feeling for the pain of another person is ingrained in
him. People say “change the world”, “give back”… Michael changed my world and helped me
reshape my life. I never told Michael how much his kindness and sensitivity meant to me and
that if not for him, I most likely would have taken a very different direction in life. I owe him
much gratitude.


                                                                                Exhibit B - Page 73
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 75 of 178



I can say with complete confidence that Michael is the first person to look out for the
underdog, whether in his personal or business world. He has always provided people from all
walks of life with jobs and emotional support no matter their ethnic or religious background.
Michael was a sponge for all types of people, people with nowhere else to turn, no family
support, people just looking for a real chance at life. I remember once walking into his place of
work and seeing many types of people working for him, high school dropouts, troubled folks
and others who just needed support. Michael helped everyone that came to him for a job or
with personal help as I did. He never turned anyone away.

Judge Broderick, it is with my deepest hope and prayer that you can sentence Mr. Mendlowitz
with the utmost leniency and compassion so he can continue to help others. He has always
shown the deepest compassion to everyone and although I am aware he has been found guilty
of a crime, I can’t fathom that the Michael I’ve known for most of my life could ever intend to
harm another person. It’s just so the antithesis of who he is. I know he feels tremendous
remorse for what happened at his company and I’m absolutely sure that he will never allow
something like this to happen under his watch again. Incarceration will not do anything positive
for Michael, it will only break a broken man and destroy a beautiful family who gives so much
to the world. His family and friends need him greatly, and the world certainly is a much better
place with Michael Mendlowitz as a contributing member of society.



Sincerely,

Meyer Futersak




                                                                                 Exhibit B - Page 74
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 76 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,

My name is Abe Solomon and I’m a former employee of Michael Mendlowitz. I was
saddened to hear about his upcoming sentencing and to this point I am writing you
this letter. After I had gotten married and had my first child, I was looking for a new
job. A friend of mine mentioned a potential job opportunity at Commerce Payment
Systems and I had interviewed with Michael who offered me a Sales position there.
I worked for Michael for approximately 4 years and I can honestly say I have never
met a more soft spoken and thoughtful individual. It was very rare to ever hear
Michael raise his voice. He certainly never asked anyone in the company to lie or
cheat for profit. In all the time I had interaction with Michael I always found him to
be sincere and honest as well as deeply involved in his family, community and
synagogue. When I wanted to move to Houston, Michael was very helpful in offering
me the opportunity to continue to work remotely for CPS in my new home.
Ultimately, for logistical reasons, the arrangement did not work out but Michael
offered me a severance and he was always available for guidance and help. Further,
the training and expertise I learned from Michael at Commerce, enabled me to start
my own merchant services company locally here in Houston and provided me with a
way to support my growing family. Even after I no longer worked for Michael he
was always willing help me in any way he could.
 I’m hoping you will take my letter into consideration when sentencing my former
employer, Michael Mendlowitz.

Respectfully,

Abe Solomon




                                                                          Exhibit B - Page 75
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 77 of 178




                                                                ----
                                                                   alley tream.      11581




The H norable Judg_ Vernon S. Broderick
Thurgood Marshall United tates ourtbouse
40 Fole Square         Yor        10007

July 23 2019

Dear Judge Broderick


I\! ould like to writ on behalf of my go d friend Michael Mendlowi.12. To _ay Mi hael i a
good friend, i an understat ment. Let me put some context to that statem 11t. As Adam Grant
the author of Give and Take write , • Th re are three t es of peopl in the world: Takers
   atchers and i er ".Michaelis unequivocally a "Giver'1•

   hen !joined boarding hool er I rael Rabbinical Coll ge, as a 10th grader in Baltimore,
Micha I wa an 11th grader. While "not cool' to associate with a lower classman, Michael a
one of the fir t peopl to lcome me with open arm . [ didn t know an one in the chool and
had no idea how to navigate around. Michael quick.I befri nded me as a Giver without any
agenda. He did it solely to make ure [ as comfortabl . He made sure I a in the right' dorm
with th 'right roommates so that I would hav the b st chance of · ucc ding in school. Addi ...
tionally, we had ev ning study groups an Mi bael v lunteered to make ure that I wa prepar d
for upcoming exams. Whil one would question what the motive was I l amed quickly that
Lhere was non .

Fast forward 30 years later and Michael i still that same guy plus a family of 7 kids. My wife
met him and his wife after we mo ed to the 5 towns on Lon Island and have p nt many Sh b-
bat meal at each other's h mes. We ha e seen the same Giver qualities tbat he passes along to
his children. pending time with be M ndlowitz family if ob ious wh r th get this from .
When I stumbled up u Adam Gr nt's b ok in the airport last year, it almo t seemed a if the ~u-
thor had taken a page out oflvficha l' life.

lam asking Your Honor, to please see th true Micha I Mendlowitz. He is omeone who live to
give. Please   e thi truth and grant him lenienc .

Respectfully

 J¥.      c: :__-----
Adam Eisenberg


                                                                               Exhibit B - Page 76
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 78 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,

My name is Adina Mandel. I am the General Studies Principal at the High School of Bnos Bais
Yaakov in Far Rockaway. I have known Michael Mendlowitz for the past seven years, since Mr.
Mendlowitz’s eldest daughter was a student in BBY.

Mr. Mendlowitz was and is a parent who is very involved in his daughters’ education. He was in
attendance at all meetings and made himself available to help in any way he could.

After being appointed to the Parent Board of Directors in 2015, Mr. Mendlowitz was invaluable
to me in my role as Principal. Our school is housed in a modular building made from combined
trailers which served our needs when the enrollment was smaller but as the population grew each
year, we were constantly trying to work out expanding our small space to accommodate the
growing student body. The logistics involved in creating more space in a building that was just
to small was a daunting task and Mr. Mendlowitz worked with us for hours and hours trying to
help us find a solution. I have many text message conversations dealing with his assistance in
every way from getting desks, lockers and closets for the students to helping create a program in
our learning center to cater to girls who cannot learn in a large classroom environment.

Mr. Mendlowitz was always available to discuss any issues affecting the school. I recall a
conversation about a student who was not conforming to the rules of our school and her behavior
was interfering with the success of other girls. It was a very delicate issue and I knew Mr.
Mendlowitz was the right person to ask advice from. I asked him whether the change to another
school would be beneficial to this student and help her find the success she was not having with
us. He considered all sides of the issue before rendering his opinion, making sure not to
embarrass the student or her parents, but keeping the standards of our school in mind as well. If
ever I needed an objective ear and sensible opinion with no ulterior motives, it was Mr.
Mendlowitz who I turned to.

I further recall an occasion where Mr. Mendlowitz was very concerned about the plight of a child
living in his neighborhood who was extremely introverted and unsuccessful in the school she
was attending at the time. Mr. Mendlowitz went out of his way to work with our administration
in order to determine how we could admit the child and make her school experience a successful
one. He spent hours advocating for this child…who incidentally he did not know….. simply
because the pain of that child became his pain. He is someone who cares deeply for every child
and will give of himself unconditionally to help them succeed.

I am hopeful that Your Honor will take into account the giving nature and community
involvement Mr. Mendlowitz has exhibited to our school as well as so many others. Please show
compassion and leniency for a man who dedicates his life to help others.


                                                                                 Exhibit B - Page 77
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 79 of 178




Sincerely,

Adina Mandel
Principal, General Studies
Tichon Meir Moshe/Bnos Bais Yaakov
High School of Far Rockaway




                                                                Exhibit B - Page 78
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 80 of 178




The Honorable Judge Vernon S. Broderick

Thurgood Marshall United States Courthouse

40 Foley Square, New York, NY 10007



August 11, 2019

Dear Judge Broderick,

       It is rare to find a boss, that you can call a friend, yet that is exactly what Michael was to

me, and many of his employees. After completing high school, I desperately needed a job,
however, despite all my attempts I was unable to find employment. Michael saw potential,
where others saw youthful inexperience. He gave me the chance to prove that I could learn,
and produce, and became an asset to his firm. During the time I worked for Michael, I found

him to be an honest, kind, patient, giving and understanding person, who expected me to

perform, yet never forgot to be compassionate and understanding. I remember we were once
offering a promotion, which included a free credit card processing terminal. Eager to make a
sale, I offered a customer a free machine, however accidentally promised a more costly
terminal, at no cost, which was not part of the promotion. When I explained to Michael what
happened, he stated if that is what you promised, that is what we will provide, even though the

company most likely lost money by giving away such an expensive terminal at no cost.

        A few instances come to mind, in which his generosity is unparalleled. I became
engaged to be married, and planning the wedding took many hours of preparation, not all of

which could be done after work hours. Michael graciously allowed me the time off from work
to take care of my plans as needed, without resulting in a loss of pay. After marriage he allowed
me the time off I needed, without pressuring me to return until I was ready.

       Sometime after I married, I moved out of town, where I was easily able to secure
employment solely due to Michaels praise and endorsement as a prior employer. I was able to
support my family, while my husband stayed in school. I once returned to my prior
neighborhood for a family celebration. When Michael heard I would be in town he graciously


                                                                                    Exhibit B - Page 79
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 81 of 178




opened his home to me, and allowed me to stay free of charge, with my husband and children,

for however long I needed. Not only did he open his home to my fam ily, he also made sure

every item I could possibly need during my stay was provided. His generosity extended not only

to me but to the entire community, as everyone knew his home was open to anyone in need.

       Michael has a reputation in his commun ity for extending himself to assist on the boards

of the schools his children attend, selflessly giving of his t ime and resources. Michael has

achieved good standing in his hour of worship and faithfully adheres to his religious beliefs.

Although he has been charged with serious financial crimes, I know in my heart that these

offenses do not define who he is as a human being.

       A fair description of Michael, my boss, is kind, generous, giving, school activist,

dedicated and loving father, husba nd and son. Over the years I have discovered Michael has

helped many others find employment when they were down on their luck. He treated them

with respect, and generously gave them a second chance. Michael has borne his sentence with

grace, yet the experience has been agonizi ng for him and his family. I believe he deserves a

second chance, to prove who he really is and ca n be aga in, because he gave others that chance.

I pray that Your Honor can see the man beyond the cloud of guilt and grant him leniency so he

can continue to be a vit al productive human being within the com munity.

                                                     Respectfully,



                                                     A
                                                     7};


                                                                                Exhibit B - Page 80
The Honorable Judge Vernon S. Broderick,
Thurgood Marshall United States Courthouse
40 Foley Square,
New York, NY 10007
Dear Judge Broderick,
My name is David Rosenberg and I am writing on behalf of my friend and classmate Michael Mendlowitz.
I met Michael in 1989 as we were both boarding student in the dormitory of the Ner Israel Rabbinical
College - Mechina High School. We were classmates for several years and attended Johns Hopkins
University together, in addition to settling in the same apartment complex in the early years of our
marriage. Michael was a very generous classmate always looking to help those who lacked in certain
material necessities and would not “sit down to relax”, until he knew that others who may have been less
fortunate have been taken care of. Michael is a dedicated husband and father and a positive contributor
to our broader community.
As a friend of Michael, I am aware of his impending sentence and the suffering that he has already endured
throughout this process. As someone who has personally benefitted from his generosity and compassion
as a human being, I ask that you bestow compassion and on him and his family.
Thank you for your consideration,
  r~
David Rosenberg
Baltimore, MD 21209
drosenberg@harborg.com
                                                                                      Exhibit B - Page 81
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 82 of 178
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 83 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,
My name in Debra Brazil and I am a preschool teacher at Bnos Bais Yaakov, Far Rockaway. I am
also a social worker, with an MSW from New York University. I live in Woodmere, New York and
I have had the privilege of teaching the 2 youngest Mendlowitz girls. In my role as teacher, I
have gotten to know Michael Mendlowitz very well as an extremely involved and hands on
father whom his children are very close to.
This past year, I taught the

cherished
                                      Mendlowitz child, A

                  of the family, yet she has had
                                          As a result of
                                                                in my
                                                                             ,A
                                                                                      class.
                                                                                      is the   -
                                                                     She received
                                                                                         however as
she entered                 A      was sorely
                             In fact, she was

              As her teacher, I spent much of my time working with her and helping her
                             As a social worker, I have used
                                      Over the year, she has matured and made so much progress
and I can attest to the crucial role that her father Michael has played in that. She is a true
“daddy’s girl” and he is the most important person in her life. She talks about him all the time,

home to tuck her in which Michael rarely misses doing. If A
                                                             - -
and lives for the special time they spend together. I know she will not go to sleep until he is
                                                                    ever came to school tired, she
always had the same reason; she was waiting for her “Tatty” (Daddy) to come home and she
can’t fall asleep without him tucking her in. He’s a very involved father and A
heavily on him                                .
                                                                                      relies very


Much of A
            -  ’s
thrives on consistency and needs stability in her life in order to continue to grow into the
amazing           she is becoming. Taking away the most cherished person in A
                                                                                              . She

                                                                                       ’s life would
                                                                                               .
Living in Woodmere for the last six years, I have gotten to know Michael Mendlowitz as a
neighbor and friend as well. Michael’s third daughter, M      , is my daughter’s best friend. She
                                                           ■
spends many hours at my house and my daughter spends much time at the Mendlowitz home
as well. M    , who is years old, always has the most incredible stories to tell about her
            ■           I
father’s generosity, and care for each and every person he meets. M        looks up to him and is
                                                                        ■
                                                                                    Exhibit B - Page 82
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 84 of 178



so proud of the giving and selfless person he is. He is the first person she goes to for advice and
studies with her for nearly every exam she takes. As the mother of M         ’s best friend, I am
aware of the                                                                      . M      is an

                                 which affects her life greatly. I know that
                       she has not been privy to much of the hardship her family has been going
through                                                                      . The adults and
professionals in her life are trying to                                       and I beg you to
have mercy on her and spare her                                                            of
losing her father’s day to day involvement in her life.
I am aware that Michael Mendlowitz has been found guilty and is scheduled to be sentenced.
Michael is such a valuable part of our community. I, along with many others, beg for leniency in
his sentence. As a teacher, neighbor, and friend, I feel Michael is a person with strong morals
and values. He is known as the first person to roll up his sleeves when there is work to be done
and he is trusted by all for his honesty and integrity. He is needed in our community and he is

him. Little A
             -
needed in his home. His children are dependent on him and truly would not survive without
                   has come so far, she needs her father as part of her daily life in order to

need him desperately. It is my hope and prayer, that A
                                                        -
continue to grow and thrive. She, along with her siblings, rely on their father for so much and
                                                                will continue to tell me stories
about her special time with her daddy and I will continue to see her big smile as she matures
and grows.


Sincerely,
Mrs. Debra Brazil




                                                                                  Exhibit B - Page 83
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 85 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse 40 Foley Square
New York, NY 10007

July 30, 2019
Dear Judge Broderick:
As a principal at B’nos Bais Yaakov School for Girls grades 1-4, I have developed a sharp lens
with which to view the Mendlowitz family whose six girls have attended our school for the past
eighteen years. Their devotion to the school is unparalleled in a way that can only be described
as selfless and altruistic. During the past four years when the school was going through great
upheaval and reconstruction, Mr. Mendlowitz rose to the occasion again and again assuming
full responsibility for the burgeoning issues that were spiraling out of control. He was the “go
to” person not only for me but for the entire staff, always responding in a timely fashion with
great patience, understanding, reassurance, and intuition. I felt throughout that time period
that my issue was his issue and that I could be fully reliant on him to address the situation at
hand. I have rarely met an individual as noble and righteous.


rently, S
        -          in grade is under my jurisdiction. Although S
                          I
tential, the last couple of years have been replete with          -
Throughout the years, I have had much interaction with each of the Mendlowitz children. Cur-
                                                                      has tremendous po-
                                                                                  which have




                                         The one person to whom she relates well and who is
                                    is her father, Michael. This is because of his patience and un-
derstanding                combined with the dedicated amount of time he spends working with
her. Their efforts have really started to bear fruit.
                                 has paled in comparison to the positive effect of her father’s at-

the best in her. Undoubtedly, Michael’s day to day involvement with S

astating repercussions to S
                           --                                            -
tention to her situation. He has a very calming effect upon her and his gentle manner brings out
                                                                                    is imperative to
her optimal development and success and I fear that any absence of her father would have dev-
                                      ’s           .
The staff of Bnos Bais Yaakov has seen first-hand what a positive role Michael Mendlowitz plays
in each of his children’s lives. As an educator, and as one who has a deep appreciation for
every child and their future success, I respectfully ask that Your Honor take into account what I
have expressed and consider the plight of this fragile child as well as her siblings.
                                           Respectfully,
                                         Devorah Kurland
                              Principal, Bnos Bais Yaakov grades 1-4

                                                                                   Exhibit B - Page 84
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 86 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,

Michael and I met over 15 years ago on a sales call. He had dialed in to my office at
Digisoft, a company that sells call center software, where I served as Director and I
had randomly picked up the phone. We spent nearly 30 minutes on the phone talking
about business before we realized that we lived in the same neighborhood and prayed
in the same synagogue and sat just four rows from each other. I have had the unique
lens of seeing Michael in the context of so many different aspects of his life; business,
family, and community. I have been completely inspired and drawn to Michael due to
his gentle, humble, and altruistic nature as seen in the workplace, at home, and as a
community leader.

In 2005, shortly after we had met, I reached out to Michael while networking to find
office space for my family business which was in start-up phase. He asked me to
meet him at his office and we spoke for a few moments about my new company
needs. He then walked me into a large vacant part of his office nearly 1000 square
feet and offered it to me for $500 a month, a cost way below its value. He also of-
fered me the use of every resource he had in the office to ensure my company’s suc-
cess during start-up. I quickly learned that Michael’s open and helping hand was not
only there for me, but was there for countless individuals who would meet with him
regarding help for their business. I saw he had at least 4 or 5 other start-up tenants
with full office support resources paying half the price he could have gotten for the
space, with nothing to gain for himself, just simply to help others trying to start a
business to support their families. What I soon learned about Michael, was that he
wasn’t content to just help people financially pay their bills when they came upon
hard times, he went to great lengths to help them become self-sufficient in their choice
of employment so they could support their families with independence and dignity.

One of the greatest parts about sharing office space with Michael was the ability to
observe and learn from the way he treated his employees and his unique business
management style. He seemed to have this very harmonious and happy work envi-
ronment resulting from his trusting and empowering nature. He would hire staff,
equip them with tools and resources, and then he would step back and trust them to do
their job effectively. Many companies micro-manage every detail of their business,
never allowing people to grow and stretch themselves. Michael believes in people's
abilities and inherent goodness and gives them the space to be successful and


                                                                          Exhibit B - Page 85
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 87 of 178



thrive. He showed me what it means to really take care of his employees and set them
up for success. This management style also enabled him to focus and throw himself
into the community based work, of which he was such a vital part of.

Several years ago, I studied to become a Gallup Certified Strengths Coach, which is a
profession I currently pursue. In this capacity, I study people and their personalities by
administering tests to my clients so they could better understand themselves, their
strengths and their weaknesses. The Gallup Strengthsfinder assessment measures the
presence of talent in 34 areas called themes. After an individual responds to 177 sets
of paired statements, he or she receives a Signature Themes report, which presents his
or her five most dominant talent themes, as indicated by responses to the instrument.
This vital information helps individuals recognize their strengths and weaknesses and
enables them to direct their lives in the path that is best suited for their inborn talents
so they could reach their fullest potential. To date, this assessment has been done on
21 million individuals who are benefitting from their understanding of themselves.

After Michael’s legal issues began, he came to me for an assessment in order to gain
more knowledge about his own characteristics and try to understand how his character
traits contributed to the problems he was facing so he could work on self- improve-
ment for the future. Michael is a very humble and reflective person who is always
looking to improve and learn from any errors he makes. His test results showed that
he is a person with a restorative personality combined with empathy. I was not sur-
prised by these results as these qualities are exactly what I am attracted to in Michael
as a friend. It is probably what drew Michael and myself to our synagogue which is
led by our mentor and Rabbi, Rabbi Moshe Weinberger who is known worldwide to
be someone who heals and restores the most broken of souls. Michael’s testing
showed that he is a relationship builder and goes about this in an extremely dedicated
manner. His interest is to stay focused on building people up and making them feel
good about themselves in order that they may succeed in life. This is his calling.
However, it is not uncommon that people with his personality are often taken ad-
vantage of. I watched this firsthand several times, but two incidents in particular
stand out in my mind. Years ago, Michael had two sub-tenants like myself using
space in his office to get their businesses off the ground. In his trademark giving
manner, it was not uncommon for Michael to open his office space to others to help
them get started in business and get on their feet. These two tenants were people Mi-
chael had not known personally but was asked by others to try and help. For months
they took advantage of his kindness and did not pay the minimal rent they owed. In
fact one actually made physical changes to the basement space which Michael had
given him free of charge for storage without Michael’s knowledge. I seem to recall
Michael making this discovery after putting up with months of non-payment by this
renter and his landlord informing him of potential structural damage caused by the


                                                                           Exhibit B - Page 86
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 88 of 178



changes this renter made. Even with all the harm done to him by these tenants, Mi-
chael still was unable to evict them for many months after due to his unyielding empa-
thy for any person, even people who don’t warrant it. It was his very trusting and giv-
ing nature that put Michael in this position to begin with, and his enormous heart and
compassion which prevented him from extricating himself from it afterwards. I'm
sure there was not only a loss of money in the rent, that he forgave after the ten-
ants left, but I believe he incurred additional repair bills caused by the damages which
his landlord required him to make. To this day, if anyone would bring up this story to
Michael or any similar story in which someone wronged him, he will change the sub-
ject as it pains him to think ill of people.

This type of character and community servant leadership is something that I've seen
not only with Michael but with his entire family as well. It is through the role models
that Michael and his wife Shira are to their children, that enable them to follow in
their footsteps of being givers in all areas. No event at school is ever absent of the
Mendlowitz children volunteering in any and every capacity.

In our synagogue during the high holiday season, Michael has volunteered as a leader
of our long yet extremely inspiring prayer services. He has the ability to inspire peo-
ple with his sincere and beautiful prayers and naturally wants to share that with others,
all on a volunteer basis. He constantly gives of his time to others without any expecta-
tions in return.

Michael’s nature is to be drawn to situations that are broken and in need of repair and
he is passionately driven by his restorative and developer talents to give his all to see
someone or something else succeed. This was seen by our entire community and be-
yond several years ago, when our daughters school fell on hard times and difficulty
both in its leadership and financial wellbeing, All thought the dire situation would
cause this vital institution to be forced to close its doors leaving 1,000 children with
no school to attend a few weeks before Labor Day. From hundreds of parents who
would all be intimately affected by this crisis, it was Michael who stepped up imme-
diately and almost singlehandedly to lead the effort to keep the school afloat. Michael
worked full time to ensure that the school would stay together and would have all the
necessary resources it needed to continue its operations; raising funds, meeting with
lawyers and accountants, banks and other lending institutions. He ensured ongoing
collaboration and negotiations with whomever he could bring on board to improve its
dismal circumstances and restore the viability of the school as it faced the threat of
closure. The staff also needed support, which Michael gave them wholeheartedly.
Michael did all he could to ensure the continued safety and stability of our school.
Today, over 1200 girls and their families have a restored school because of Michael’s
efforts on their behalf.


                                                                          Exhibit B - Page 87
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 89 of 178



I understand Michael Mendlowitz and I believe that Michael is incapable of intention-
ally harming another individual. His calling is to help and to heal. His heart is large
enough and loving enough to carry the great burdens of others and to do all he can to
help resolve the struggles they face. He is a “Giver”, of that there is no doubt. I am
sure Your Honor is receiving communications from the many who truly know Mi-
chael, who have witnessed or experienced his profound kindness and generosity, his
deep spiritual faith and his faith in humanity. Please see these truths. Please grant Mi-
chael a sentence that allows him to remain at home with his beloved family and a
community that yearns for his continued and vital giving.

Respectfully,

Dov Perkal




                                                                          Exhibit B - Page 88
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 90 of 178

                            SARA   R.REICHMAN, PH.D.
                                   UCENSED PSYCHOLOGIST




September 15, 2019

Hon. Judge Vernon S. Broderick
T hurgood Marshall US Courthouse
40 Foley Square
New York, NY 10007

Re: l'vlichael Mendlowitz

Dear Judge Broderick,

I am writing to you to beseech you to please show mercy in the sentencing of Mr. Michael
Mendlowitz. I am a li~~        sychologist, who has practiced for over 20 years, and who
treated his daughter, ~         - Mr. and Mrs. Mendlowitz were both very involved in her
           and supportive of our work to ether                         . Their daughter
            resents with si nificant                                      and often dis layed



                                                                                     some of
                                                              ho was very involved in the
                                                               was impressed with his desire
                                                              n to his family. I am concerned
about the                                                          ·ed will have on
                                                                     hope you will consider
the future of this young, fragile child who has so much potential, when sentencing her
father.

Sincerely,


Sara Reichman Ph. D.
Licensed Psychologist




                                   341 EDWARD AVENUE
                                   WOODMERE , NY 11598
                                                                                 Exhibit B - Page 89
          Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 91 of 178
                                                               w           E           I       T      z
                                                                                   &
                                              L         u      X         E         N           B      E      R          G
                                              A       P ROFE         S 1 0'-!AL              CORJ'ORATJO

                                                                      LAW           OFFICES

                                                      700 BRO l>WAY                        ' EW YORK, Y 10003-9536
                                                      TEL. 2ll-558-5S00                           I/AX 212-3-1+5-1 61
                                                                    WWW., EITZl ,LN. '0~1                                                     •tI J•~   ~"'
                                                                                                                                                   A4trlrttMe#p onC.A
PERRY WEITZ                                                                                                                                   ~    Ai:,!Qtled Qf'll'f ,., IL
ARTHUR M LUXENBlaRG                                                                                                                           -:> Mnt<111:10 ~l y c, LA
                                                                                                                                               \ Ao~~Mlt on MA
ROBlaRT J GORDON 'l      t                                                                                                                    --~ll:'40,.,,...., M-
PHAN T ALVARADO                   JAIME M FARRELL .,               DEBBI LANDAU                        LEONARD SANDOVAL                            ~lei,t)illv lll'I W
BENNO AS!IRAFI I                  LEONARD F. FELDMAN I             LAUAA COVEY LAS.ZEWSKl -            GENNARO 6AVASTAN0                      •- ,IJ,aJrt'fl~ o,ll ~ 11'1   F',-
MICHAl:L R BARRY -                CHARLES M FERGUSON               JOSEPH LOL01                        JONATHAN M, SEDGH                      \ \ l,bq ;1nt,mNIO., ~ A
PE"TlaR C BEIRNE 1                Sil. VlA A FERMANIAN             MAJA WKIC                           ALEXANDRA SHEF ,                       "'"Ai"1 alfn.14'1ltd 11'1 C;Q

JAMES J. BILSBORROW               STUAAT R FRIEDMAN '              CUR T D MARSHALL;                   ROBERT M SILVERMAN ~                   ~   Mo 1.dn,~t~ 1tti t.r
DEVIN BOLTON 1                    MARY GRABISH GAFFNEY             BRENDAN A MCDONOUGH TT              GReGORY STAMATOPOULOS *                § ,IJU 1d m,lt:d lf'I 0C

ERIN M BOYLE -                    ANDREW J . GAYOSO -              KRISTEN B MILLER ti                 TYLER R STOCK r                        • A.LfOa(Jl'11ff l!'(! li't J"L

AMSRE J BRANDIS                   DIANA GJONAJ    *                MICHELLE C MURTH,I\ ~§              ADAM L STOLTZ
                                                                                                       MARK G, STIRAUSS , •
                                                                                                                                              1f   M6.o ■          l!(fillt "/J
                                                                                                                                              , Allo lldm,11.,, "' PA
MAflK D. BRATT I ,                ALANI GOU\ SKI I                 MELINDA DAVIS NOKE$ , 1
SAMANTHA BREAKSTONE               DANIELLE M GOLD tr               PAUL F NOVAK    *                   PETER TAMBINI 1                            /VtOitd.,...,te!J 1r,,V, t
                                                                                                                                              I I Ai:;ll')l~Jt!d COIJl'f Cl ~ 5    1Jl
JOHN M BROADDUS • •               LAWRENCE GOLDHIRSCH ' •          JOSIAH W. PARKER. r                 BR IAN K TEETS, JR ,
                                                                                                                                               ... ftdffl,tterJ onr, /fl CA, P-' J. WI
VENUS BURNS I                     LAURA GREE N tt                  MICHAELE PEDERSON                   JAMES S TTIOMPSON rT
                                                                                                                                              l"d1i<J!t,.t1 ;,~111 LJAPA
PATTI BURSHTYN tt                 ROBERT A GREEN ,l..l.            PAUL J PENNOCK                      ELIZABETH TOPOLOSt<Y •
                                                                                                                                              " ~          l!ld O~rl'jNJ PA ,S W'V
LISA NATHANSON BUSCH         tt   CODY M GREENES                   BRANDON H PERLMAN                   WlLLIAM A WALSH • •                           Ail,1:1.w,r,,i1ri:1 ,n[)C & M O
BRANDI C CHAPLIN V                ROBIN L GREENWALD • §§           STUARTS PERRY •                     JASON M WEINER x •                     + ➔ A!:ttJ~             td~MO&FfJ
NANCY M CHRIS TE.NSEN rT          KA TrlER INE L HANSSON 'TT       ADAM C RAFFO                        JASON P WEINSTEIN                      T"110 ~!!milted •~ PIJ.lt Cl
THOMAS COMERFORD Tl §             MARIE L IAN !ELLO t"             PIERRE RA TZKI                      MARK & WEINSTEIN tt :.                 •A:M t'llrrvt1ed 11'4 PtJ & DC
ADAM R COOPER                     ERl"-JACOBS                      E-LLEN RELKIN •1a££ ,               LARA H WEISSMAN tf                       Alec..:~~ Ir! N.J $. WE
TERE\SA A. CURTIN                 NSENGA      JENKI S              MICHAEL T REID ,                    LAUREN A WEITZ                         •• A!lo ♦!t'T\'!.t "'tr1NJ&, P.t.

BENJAMIN DARCl-<E.                JEFFREYS. KANCA ❖ ❖              MICHAEL P ROBERTS                   JUSTIN J , WEITZ                       • • Also ,._OtT!Med rr, ri.J &. WV
JUSTINE K. DELANEY                DAVID M KAUF MAN                 CHRIS ROMANELLI 11                  JAMES J WENZEL I                       .. Aiu ddl'Mlstd II\ e r ' r l & ~J
                                                                                                       MARC I WILLICK,                        -=- ❖ ,A,~ ■~t      1n CT.MA &~I
TODD ORAYTON •                    GARY R KLEIN lT                  DAVID ROSENBAND
                                                                                                       NEIDAA $ . WlLSON                      ,~ A!ll-0      ~ 1nOO, II.       , , 1 iii P..!ri
ADAM S. DREKSLER                  DANNY R KRAFT, JR                CLARK P RDSE.NGARTEN ··
                                                                   MARIANA ROSSMAN                     NICHOLAS WlSE N                         ·" i'wSo~!l!O,:-rDC UU.HJPP.l\/A
JENNA KRISTAL EGNER~              JERRY KRISTAL · ·§
                                                                                                                                              Cf C •11iled ;cny f,J             r.u;.~ Ccur1
F ALEXANDER EIDEN 1               JOSH IIRISTAL ~                  BRITTANY A RUSS EU ..               KONS'fANTIN YELISAVETSKIY
TIFFANY ft EUIS §§   *                                             JESSICA RUSSELi.                    ALLAN ZELIKOVlC
MICH... EL FANELLI tt                                              PETER SAMBERG tt                    GLENN ZUCKERMAN



                                                                                                          September 12, 2019



  The Honorable Judge Vernon S. Broderick
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007



  Dear Judge Broderick:

  I am intimately aware that Michael Mendlowitz is scheduled to be sentenced soon for the crime he has
  been convicted of, and as such I would like to humbly offer my persona l reference on Michael's behalf.

  My name is Gary Klein, and I am the managing attorney of the Manhattan-headquartered mass torts law
  firm Weitz & Luxenberg P.C. I have been a member of the NY State Bar for nearly 30 years. My primary
  practice area is Personal Injury/General Negligence but I also manage the day-to-day operations of a
  SOD-person law firm , with 4 offices in 4 states, which has afforded me a keen understanding of human
  behavior and character, in both positive and negative lights.

  I am also a husband (to my wife of 37+ years), a father to 2 daughters and 2 sons-in-law, and a
  grandfather to 9 wonderful grandchi ldren. I am active in several bar organizations, as well as in my
  synagogues in Brooklyn and the Catskills.

  My concern over Michael's sentencing is over the effect it will have on him, his family and his
  community.
                                      220 AK DRIV E bAST SUITE210 • l!ERRY l-111, L, NJ 0800'.! • TEL. 856-755- 11 1
                                  I 880 ENTURY PARK si\ST. Ulr 700 • LOSA O · LES. CA 90067 • TE.L 3 I 0-'.!47-09'.! I
                                       301 I WEST GRAND RI . VD .. SU fTE 2 150 • 0 1:.TRO IT, Ml 48202 • TEL 3 13-800-4170
                                                                                                                                   Exhibit B - Page 90
                                                                                 t;:fi-2179-123
       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 92 of 178



Page 2 of 3
Judge Vernon S. Broderick
September 12, 2019
Re: Michael Mendlowitz


I've known him for 15 years now, as he is the brother-in-law of my younger daughter - but our t ies are
deeper than that. I've known his parents for over 30 years, and one set of his grandparents for 50 years.
In ways that are quite public, and in ways that are pointedly private, he continues his family's legacy of
compassion to the less fortunate and decency for which they were known in Montreal, Canada.

Michael is deeply rooted in his religious faith and is closely connected to his Rabbi, Rabbi Moshe
Weinberger, who is the world-renowned leader of Congregation Aish Kodesh, a bustling synagogue in
Woodmere, NY. The synagogue attracts individuals and families who are very serious about their
worship, self-betterment and the pursuit of good deeds. In fact, members take upon themselves vows of
proper decorum, which is unusual in today's hyper-social world.

Michael' s connection to his rabbi is extremely close. Michael is a respected community member and a
"Ba'al Tefilah", a master of prayer, or as some prefer to describe it, a Cantor who leads prayer services in
a simple style with a pleasing voice. Michael is frequently called upon to lead services whenever there is
a special prayer service, such as a bar mitzvah celebration, a holiday celebration, a pre-wedding
celebration or other commemorative event. It is quite common for fellow congregants to proclaim that
their respective celebrations would not be as meaningful if Michael was not leading the services.

I am also familiar with Michael's charitable endeavors, such as when he aids in the distribution of food
packages for the poor in the cover of darkness on Wednesday or Thursday nights so that the less
fortunate have food to put on their tables. This is an almost weekly affair where he personally engages
in the distribution and also the coordination of others to share in this most-worthy endeavor-
performed in a way that shields the dignity of the recipients, as Michael would not have it any other
way.

Another distinguishing characteristic of Michael's is his closeness with his children, and his steadfast
involvement in every aspect of their religious, secular, educational, and extra-curricular activities. He is
renowned for his participation in his children's their athletic events, where he always ensures that their
teams have proper equipment, uniforms, and transportation to and from contests and practices - often
driving around himself doing pick-ups and drop-offs. This impacts very well on his children and their
many friends, since he can always be counted upon to be engaged for their benefit and welfare.

Penalizing him in an extreme manner would be in effect, penalizing an entire community who benefits
from his compassion, his dedication, and his mindfulness that he is part of a greater whole than himself.
He is truly remorseful about the situation, and feels great shame for what he has been putting his
family, friends and acquaintances through. He knows that his miss-step reflects poorly on his family and
community, and I am confident that he will strive to act in a manner above reproach from this point on

The price he has been paying is steep indeed - and I can attest to the devastating effect incarceration
will have on Michael and his loved ones. I can only hope that the court will see Michael in his totality, as




                                                                                         Exhibit B - Page 91
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 93 of 178




Page 3 of 3
Judge Vernon S. Broderick
September 12, 2019
Re: Michael Mendlowitz


a very good person who made an isolated mistake. When you add everything up, there is more positive
than negative where he is concerned.

I am cognizant, perhaps more than any other of Michael's friends due to my profession, of the fine line
you must tread when rendering a sentencing decision. If there ever was an individual who is worthy of
the court's mercy, I believe Michael Mendlowitz is this person. He is a good man who will not abuse any
lenience extended to him, and will strive to act ethically for the rest of his life.

Thank you for ya\Jr kind consideration.




                                                                                     Exhibit B - Page 92
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 94 of 178




                                             Lawrence, New York 11559

                                             August 31, 2019


Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007



Dear Judge Broderick:

        I am Joel Edelstein from Lawrence, New York. I am the CEO of our family-operated
company, which owns and manages rehabilitation and nursing facilities in Queens and Long
Island. For 35 years my father-in-law owned and operated an electronics manufacturing company.
A number of years ago he decided to shutter the company’s operations and instead focus his time,
energy and capital on building our local community. Our nursing facilities provide us the unique
experience to both work together as a family and also provide a valuable community service. It is
truly an honor for us to care for the elderly and help people heal after suffering traumatic
experiences.

        Additionally, I am active in numerous community and social organizations. I serve as a
member of the Board of Trustees for Agudath Israel of America, a 92-year-old national leadership,
advocacy and policy umbrella organization for Jews living in America. I also serve on the
Executive Board of Yeshiva Darchei Torah, an educational institution serving 2,000 students, and
I am a Trustee of Bnos Bais Yaakov of Far Rockaway (“BBY”), a K-12th grade institution for
higher learning serving 1,200 students. Most importantly, my wife and I have 7 children, and we
strive to be good role models for them.

        It is through my affiliation with BBY that I first met Michael Mendlowitz. In June of 2014,
our community discovered that BBY was facing significant financial issues, including delinquent
payrolls and impending foreclosure, as it had been seriously mismanaged by the former
administrator. Lay-leaders were presented with a simple choice: step up and rebuild the
organization or close the school and layoff the employees. As there are few options for Jewish
faith-based schooling in our community and the other neighborhood schools are filled to capacity,
closing BBY would have meant that the 1,200 students would receive no education for the coming
year. Additionally, as one of the largest employers in our community, closing BBY would have
meant that hundreds of faculty members would remain unemployed causing a big upheaval to the
hardworking families in our community. At that time, Michael, myself and a small group of
concerned parents choose to take an active role in running the school and overseeing its
reorganization.




                                                                                  Exhibit B - Page 93
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 95 of 178



        The inaugural board meeting was held in Michael’s dining room. Throughout the ordeal,
Michael was thoughtful, even keeled and level headed. He quickly rose as a leader among leaders
who showed an amazing ability to think clearly, plan and analyze every detail on a macro and
micro level and bring out the best qualities in the rest of us. That summer we were tasked with
raising $2,500,000 for employee back pay. Michael stood in front of the parent-body during a
townhall meeting and poured his heart out beseeching the crowd to donate large sums for the sake
of the community’s children. The requisite money was raised we and were able to open the doors
for the next school year, thankfully. Thereafter, Michael oversaw the reorganization of the
school’s fiscal and operational offices, implementing policies for granting scholarships for
underprivileged children and the necessary committee to oversee the process, and he also
streamlined expenses to realize savings so that the school could run on a balanced budget. Michael
devoted a tremendous amount of his time and energy into turning around the school from the brink
of closure to its current status of being a best-in-class school.

       On occasion over the past few years Michael expressed regret to me that he let himself
become so ‘super focused’ on saving the school. In his mind, solving BBY’s troubles distracted
him from rooting out his own company’s bad practices and allowed employees to misuse his trust,
thereby causing harm to others. Keep in mind that Michael could have easily avoided the BBY
debacle by transferring his own bright and conscientious girls to a neighboring school. But Michael
understood that there was no way for all of the other 1,200 BBY students to find placement
elsewhere, and, as an extremely talented individual, he knew was best suited to deal with turning
around BBY.

        For me, getting to know Michael changed my personal and professional life. Watching
him in action, with sincerity and emotion, yet always with clarity and depth, taught me lessons that
I incorporated into operating my own business. He would advocate the importance of being fair
and reasonable to others, while never being judgmental or seeing the negative in others. He
showed us that giving is just as important as receiving, and advocating on behalf of the less
fortunate is just as rewarding as advocating for your own best interests. I feel strongly that
Michael’s business acumen has always been on target and it is imperative that someone as giving
as Michael continues to have an active role in leading our community.

         Michael has suffered greatly from the consequences of his crime, because in the eyes of
the members of the community all of his good deeds have been overshadowed because of his
mistakes. Michael’s stellar reputation in the community had always been his essence, and just by
the fact that in the past three years Michael has not been allowed to lead the community prayers
(which he had done for many years during the holy days of Rosh Hashanah and Yom Kippur) has
caused him considerable anguish. For a person who is so emotionally connected with his inner
self, the idea that people look down at his character and don’t think of him as someone who has
integrity and is honest, drives him to do more good for the community so that he can rebuild what
he lost.

        Michael has always been a good person, but I am witness that this saga has transformed
him into a new person, with a pure soul, who will dedicate every day of the rest of his life to the
service of others.



                                                                                   Exhibit B - Page 94
                                                                              For the foregoing reasons, I plead with you to take my thoughts into consideration and
                                                                      grant a lenient decision for Michael Mendlowitz.
                                                                             I thank you for your time and for reading my thoughts on the matter.
                                                                                                          Very truly yours,
                                                                                                       Cf
Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 96 of 178




                                                                                                          Joel Edelstein
                                                                                                                                                    Exhibit B - Page 95
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 97 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square, New York, NY 10007

Dear Judge Broderick,

My name is Joseph Semel. I consider myself fortunate to be a close friend of Mr.
Michael Mendlowitz. Today, I live with my dear wife and our eight children, in Phoenix,
AZ. I am the co-founder and Judaic Studies Principal of Yeshiva High School of
Arizona, a local Orthodox boys high school.

I attended a high school called Ner Israel in Baltimore, MD, a boarding school. During
my four years there, I had the remarkable privilege of studying every day together with
Michael. He was my 'big brother' mentor and his tutelage and care were the bedrock of
my success in high school and beyond. He educated me, guided me and most of all,
was a most special and caring friend. If dinner at school was not to my taste, he would
make sure I had something good to eat! His room and his ears were always open for
me, even being just a young high schooler. I still remember running to his room to tell
him that l beat his score by one point on a major exam that he had also taken 7 years
earlier while in high school! He motivated and encouraged me.

Since our founding of the Yeshiva High School here in Phoenix ten years ago, Michael
has contributed generously to help us grow the Jewish community here in Phoenix. His
generosity in matters of charity and kindness are well known.

He is a humble man, a man who takes self-improvement seriously and a man willing to
learn from past mistakes. Please take these values into consideration while you are
sentencing Mr. Mendlowitz.

Thank you for taking the time to read this letter.

Respectfully,



::s::f

                                                                         Exhibit B - Page 96
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 98 of 178




            613 Beach 9th Street. Far Rockaway, NY 11691. 718-337-6000




The Honorable Judge Vernon S. Broderick

Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007

July 30, 2019

Dear Judge Broderick,

I have known Mr. Mendlowitz for the last 19 years in my capacity as Director of the
Learning Center at the Bnos Bais Yaakov School of Far Rockaway. He is a parent who
advocates not only for his own children, but for the well-being of all the children in our
School.

As a parent, Mr. Mendlowitz has always been “hands-on.” He is involved in each of his
children’s welfare both at home and at school. Mr. Mendlowitz can be characterized as
that parent who views the home-school relationship as essential for child development.
His insight into the needs of each of his children is intuitive. I worked with him, when his
daughter, R        , was                                  . She had trouble

every method available to us to
                                             In the middle of
                                                                 . We obtained
                                                                              --and we tried

                                                                   grade, after much re-
search on his part, Michael discovered that some children have what is called a



                                                                            Exhibit B - Page 97
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 99 of 178




point in her schooling, ~ was severely
                 but that did not deter Michael.
                                                       and for the next 3 years until
~ graduated                           , Michael drove her to this office in Queens (a
miserable drive in rush hour on the Van Wyck). He would pick up ~          I straight from
school to get her                      . Michael advocated for ~ to get the -
-        she needed and made sure to do all he could to
                                            . He enrolled her in gymnastics and was so
proud of her success there that I remember him proudly calling me when she was invit-
ed to join the gymnastics team and compete.

He clearly articulated the issues that he observed at home and was committed to help-
ing the school help his child. We worked as a team in determining the specific supports
that ~       I would need to flourish in school. Mr. Mendlowitz left no detail of the support
plan undone and, with his constant encouragement, ~          I is thriving in her daily
school life. What I remember finding most astounding about Michael was that after his
child was diagnosed

what it would take to spread awareness about this issue within the staff of the lower
grades.


completed her                                                                   ue
to how much vital fundamentals she missed out on. But with Michael's unwavering
support and



Now that ~       no longer has _        , she relies heavily on Michael to achieve suc-
cess                                                          and supports her wherever
she needs it and I am concerned that should G-d forbid Michael be taken out of her life,
she would                                                                    . ~ is a
bright and thoughtful young lady who has so much to offer and after all she's endured to
get to where she is today, I would not be able to bear seeing that undone which I fear
would happen without her fathers presence in her life:-

                                                                             Exhibit B - Page 98
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 100 of 178



As a former member of the Board of Directors, Mr. Mendlowitz has always been known
to “just roll up his sleeves and get the job done.” If a student is in need, Mr. Mendlowitz
finds a way to help her in the same way he would help his own child. A few summers
ago, as the Learning Center was expanding and in need of additional space, Mr. Mend-
lowitz spent countless days and hours with me on the school campus. We walked the
building and the grounds together in search of any and all areas that could be utilized as
positive space in the provision of special education services for our students.

Mr. Mendlowitz was in the forefront, when the model for an internal self-contained class-
room for incoming High School students who needed extra attention was envisioned. At
that time, there were three particular girls who would have needed to leave our school in
order to receive an appropriate education when they entered our junior high school in
sixth grade. Mr. Mendlowitz foresaw the need to carry this model of education into our
high school for these three girls, as well as for countless others who have since then
been able to maintain their security in their home school while still obtaining the special
services they so desperately need.

These are but some examples of how Mr. Mendlowitz’s participation and involvement in
the Learning Center, in our school, and in his own family is indispensable. His daugh-
ters as well as the school’s population are all HIS girls. He is a pillar at home and a
mainstay leader for the Learning Center at Bnos Bais Yaakov. He is an integral member
of the community whose incarceration would be so detrimental to his personal family
and to the community at large. He is someone who always is looking to help others and
in my experience has always acted in a way that is honest with pristine integrity. I am
aware that he has been convicted of a financial crime but the thought of him doing any-
thing to hurt another person or take what is not his just doesn’t align with the person I
know Michael to be. Any leniency that could be awarded to him would be in the best in-
terest of all our girls and truly befitting of a person who dedicates his entire life to help-
ing others.



Respectfully,



Joyce Schonbrun, MA, SAS/SDA

Director, the Learning Center

Bnos Bais Yaakov School of Far Rockaway.




                                                                              Exhibit B - Page 99
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 101 of 178




                              Karen Renov, Ph.D.
                         Licensed Clinical Psychologist
                          123 Maple Avenue-Suite 204
                             Cedarhurst, NY 11516
                                516-405-3625



September 10, 2019

I began treating M     Mendlowitz on March 6th, 2015. She presents with a diagnosis of
                                    and experiences symptoms of
                . She reports symptoms that include

                                         For example, she reported

                                         M     reported that in order to feel better
                                                       . Particularly, in March of
2019 she expressed increased symptoms of
                                . She recently

                                  . She acknowledged that her parents are a strong
source of support for her and have helped her with her symptoms and her feelings of
safety and security over the past     years of her life.

It is understandable; albeit concerning to me that M
                                                     -   ’s symptoms
                                                   She is currently in

                                       However, the loss of her father as a present
figure at an integral stage in her development would




Please feel free to contact me further with any questions,



_________________________



                                                                         Exhibit B - Page 100
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 102 of 178



Karen Renov, Ph.D.




                                                              Exhibit B - Page 101
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 103 of 178
                                                                                                 ‫בס"ד‬


Leah Weinstein


Far Rockaway, NY 11691


August 1, 2019


Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,


As a member of the Far Rockaway/5 Towns Jewish community for fourteen years, I have had
the opportunity to interact with Michael Mendlowitz and his family, both professionally and
personally. As a teacher in Bnos Bais Yaakov of Far Rockaway, I have seen first hand the many
times that Michael and his wife Shira have “rolled up their sleeves,” literally and figuratively to
take care of what needs to get done in our school and in the community at large. They are both
extremely well liked and respected in our community. People are constantly turning to them
for assistance in many different venues, and they are always there to do whatever they can.
They constantly give of their time to make sure that whatever can be done to ease another’s
burden or difficulties, will be done. Just last year, one of the teachers in our school was getting
married. She comes from a very difficult family situation with little family support. She couldn’t
afford a wedding gown and had no ability to purchase even just the basics with which to start
her new home. Enter the Mendlowitzs. They spoke to many people who had the means to help
this young couple and discreetly explained the situation raising what was needed for this girl
and her fiancé to enjoy their special day and that it should not be marred by financial worry.
Although due to their current predicament, Mr. Mendlowitz was not able to help this couple
financially himself, he spent hours of his time going to many friends and neighbors to collect



                                                                                  Exhibit B - Page 102
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 104 of 178
                                                                                                         ‫בס"ד‬


what was needed. I also should add that this young girl was not someone he had ever even
met. She was not even currently teaching one of his daughters. He just felt the pain of this girl
the way he feels the pain of each and every person who comes asking for his help.


I have been privileged to teach four of Michael’s daughters. Each one of his girls are caring, giv-
ing, and a true leader in her class. They live by the mantra that they are raised with: to always
try to do what is right and inspire those around you to do the same. When individual challeng-
es arose for his daughters, Michael supported them through it. He continues to be a strong an-
chor for each of them. For example, their
al years ago struggled with a significant    - -        daughter R
                                                               . Her
                                                                   .
                                                                           who was my student sever-




                                                                       . I watched in awe at how Mi-
chael and Shira patiently supported her through this,
                   Most importantly building her self esteem and celebrating her unique talents.
R
                                                        . I had the privilege of teaching the Mend-
lowitz’s
           - -daughter M         last year. She is a sensitive and sweet girl as well as a conscien-
tious student. However, she would often get
                                                               .
                  Michael and Shira in their patient and calm way were there for M                to help
her work through her                                                              . As I write this, I
can’t begin to fathom how the upheaval in their lives has impacted her and I am terrified what
would happen to this sweet and sensitive child if her father would be taken from her life.. Last-
ly, this year, I have begun teaching Athe of Michael and Shira’s daughters. A
                                 •       I                                     ■ is also
the same age as my own daughter and I have been able to get to know her over the years prior
to having her as my student. She always impressed me as a happy go lucky, carefree and
friendly girl. Sitting in my classroom this year is a                  . She is
                                         I have taught      grade girls for over 20 years and I can
honestly say that the level of                                         she is showing is a painful and



                                                                                        Exhibit B - Page 103
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 105 of 178
                                                                                                ‫בס"ד‬


sad reminder of what she and the whole family is going through. If her father were G-d forbid
to be incarcerated I worry about A    ’s                                     If she were to con-
tinue to remain                                                                  into the giving,
warm and confident young adult she has such potential to become.


Michael’s oldest daughter, Chayala, now as an adult is giving back to the community in which
she grew up in and thrived so beautifully in, as she teaches in Bnos Bais Yaakov. She is a product
of her parent’s dedication and a real role model for her students and all those around her.


Honorable Judge, at this time, as you contemplate the sentencing of Michael Mendlowitz,
please take into consideration the whole picture. Please consider what a positive impact he has
made on a very large community. Please contemplate all the goodness he has done and contin-
ues to do. Please visualize his beautiful family that needs him desperately and the very real
worry for his children’s future. I beg of you to please show mercy and compassion for a man
who is the first one to show mercy and compassion to others.
Thank you so much for your time and consideration.




Mrs. Leah S. Weinstein




                                                                                Exhibit B - Page 104
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 106 of 178




The Honorable Judge Vernon S. Broderick, Thurgood Marshall United
States Courthouse, 40 Foley Square, New York, NY 10007

Dear Judge Broderick,

My name is Len Schuss and I have been a member of the Five Towns
community for close to 23 years. I have known Michael Mendlowitz for over
16 of those years, as our daughters have attended the Bnos Bais Yaakov
school together and are very close friends. Initially, my relationship with
Michael was more of a casual social friendship borne from the shared
interaction between our daughters and wives. However, over the last few
years, our connection has become much deeper, more meaningful and one
that I truly feel has made a significant impact on my personal life. I firmly
believe that Michael Mendlowitz has made me into a better and more
community minded individual for which I am eternally grateful to him.
Please allow me to explain.

In the way of background- when it came to community and philanthropic
causes over the course of most of my adult life, I have historically taken a
more passive role. I was perfectly content to fulfill my charitable obligations
as a member of the local Jewish community by simply writing a check to
the best of my ability. But I was not necessarily active or passionate about
my civic responsibilities. Like many others, I was apathetic and maintained
a general laissez-faire attitude that assumed someone else would always
get involved and take care of whatever needed to be done. Then over 5
years ago, Michael Mendlowitz literally changed my entire perspective
about my individual role in the community. Our daughters' school, Bnos
Bais Yaakov faced considerable financial challenges at that time. The
school was on the brink of closing its doors. The upcoming school year was
fast approaching, leaving close to 1,000 girls on the street with no other
suitable yeshiva options available. Michael stepped up to the plate when
nobody else wanted to get involved. He faced significant obstacles and was
willing to take unpopular stances. But I will never forget his courage and
determination as he pleaded with dozens of fellow parents to get involved.
He organized and conducted meetings in his home that lasted into the wee
hours of the night. I quickly began to see Michael as a driver- the leader-
who knew how to accomplish great things. He motivated myself and others

                                                                Exhibit B - Page 105
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 107 of 178




to roll up our sleeves and collectively find solutions to seemingly
insurmountable issues. I can honestly say that Michael was the sole
inspiration for me to get out of my comfort zone. He taught me what it
means to take personal responsibility and work together for the greater
good. Michael taught by selfless example and demonstrated the need
to put personal differences aside to focus on the primary goal- in this case,
the welfare of our children. He literally put his entire personal and
professional life on hold while dedicating all of his time, resources and
expertise toward the future of a 1,000 children. Fortunately, through
Michael's hard work and determination, the future of our daughters' school
was saved. The school has stabilized and the students are currently
thriving with exponential growth in numbers and quality of education. This
is entirely due to the pure sincere efforts of leaders with the integrity of
Michael Mendlowitz.

From this point onward, Michael became a personal role model to me in
many areas of my life. I saw first hand how he was able to juggle
responsibilities of work, family and community. He is the consummate
family man who is a loving father to his seven children- six girls and one
son. I know all of his children to be extremely well mannered, respectful
and giving to others. This speaks volumes to the kind of upbringing they
have received in their home from their parents Michael and Shira. Some of
Michael's daughters are involved with special needs children and likewise
volunteer their time assisting with community projects. Michael's only son
Avi also happens to attend the same yeshiva that my sons attend. I bump
into Avi on a regular basis and enjoy engaging him in conversation. It is
very evident that he shares his father's mature and passionate attitude on
life with a strong set of values. Avi always speaks glowingly about his father
and the impact that he has had on his life.

If I can respectfully ask the Judge to please grant mercy to Michael
Mendlowitz, I firmly believe that he will only continue to be an asset to
society. Michael has so many talents that should be used to provide service
to the community. He has demonstrated an incredible willingness to
volunteer on behalf of the community and I know that he will continue to do
so with the same level of passion and leadership. Michael's young family
sorely needs him at home to provide love, guidance and emotional support.
His children thrive in his presence. His leaving would be traumatic and

                                                                Exhibit B - Page 106
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 108 of 178




leave a huge void in their fragile lives. I thank you in advance for reading
this letter and for giving Michael your full consideration of all of his good
deeds.

Respectfully,

Len Schuss




                                                                 Exhibit B - Page 107
                       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 109 of 178

                       BNos BAis Y                                  ov
                       or F        R               K \i
                       T11E   f\       I 1(1   I   I\ IN~ .          f Pll~ - - - - - --            - - - - -- -- - - - -- - - - - - --
                                                                                         EDUCATING MINDS • INSPIRING HEARTS

                                        September 27 1 2019
MRS. ( IJA'l'A GORJ\'1511
!.!roiihrlN
R.lBBI EPHll>JM BLU ME 'kiANT7.
ur_cntil't Dl rn.to,                    The Honorable Judge Vern oh 5. Broderick
                                        Thurgood Marshall United States Courthouse
Tn1sfees                                40 Foley Square
SA MUEL lJOIQIAX, ESQ
                                        New York, NY 10007
Zvr Y. BtOOM
Yom Ena.sTIL.\ '
Mru.Rd-lnm-1
Ltow Kmsos                              Re: Michael Mendlowitz
Mn z.~o ~

Executive Committee
Mos1:1EBL00"                            Dear Judge Broderick,
Mo !if fo.DH.•\ MEK
AWN GoLDBERGEl!                         This letter Is penned on the Stationery of Bnos Ba is Yaakov, an institution educating
Z.1 LMt   So rrowm                      ove r 1200 girls from Nursery through High Schop!, located in Far Rockaway N,Y. I do so
YJTZ1 5cHU5S
                                        as a Senior Trustee of the school having been involved in its formation & maturat ion for
R.Jauc SINN.llfilCH
                                        over 25 years, but also as a friend and colleague of Michael Mendlowit z. Michael Moshe
                                        Mendlowitz along with his wlfe Shira have beeh the ' backbone' of the school and have
                                        been denominated as the 'most selfless couple' since they joined the ranks of the school
                                        as parents nearly 20 years ago. Michael has been an interested and involved parent
                                        beginning with the registration of the ir oldest daughter in BBY in the year 2002.

                                       Michael shouldered many responsibilities in many diverse areas on behalf of the school
                                       with the advent of his becoming a parent. Almost Immediately, Michael took on a
                                       potpourri of fundraislng and educational projects for the school. He then stepped up t o
                                       the Board of Directors, which I chaired in 2007, and ultimately Michael was elevated to
                                       the chairmanship as of 2014. At that point in t ime, a tremendous void was created as
                                       the founding individual and Dean of the school was forced to ste.p down throwing into
                                       question the very viability of the illstitution. The school burlding was rn financia l
                                       foreclosure and a plet hora of issues both financial and educational threatened a
                                       potentfal closure of the school.

                                       Michael almost singlehandedly organized town meetings and community campaigns t o
                                       save the school. Michael formed a new Board of directors, hired the necessary
                                       educatl onal personnel and internal financial staff and raised the necessary funds t o
                                       insure the continued existence of the institution . This was accomplished in hls typically
                                       unflappable and understated mr1nner_ Parents flocked to him and so~ght out his
                                       leadership and direction. Had Michael not stepped to the fore t here would be no BBY
                                       school today!!

                                       During th is period of time my ro le as a grandparent and Trustee allowed me t o vfew
                                       and gain an appreciation & respect for the unique and special individual Michae l is and
                                       continues to l;ie. Michael is known through the Far Rockaway & Five Towns com munity
                                       as an observant ind ividual who follows the dictates of the Torah and traditions with all

                                                     61 .,   BEACH "1rn   5 l'REE"J   • ~AR RocKAIVA\.,   N) I 1691
                                   PHONF.: ;'18.331.6000 • F-1~: 7Hi =\17 41fil l •              L-UL; M.\JL@mn:scHO UL.ORG
                                                                                                                         Exhibit B - Page 108
                         Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 110 of 178
                                                                                                                                             1"0J
                         B     OS     B        5    YA        K       V
                         OFF RR                     ' y
                         l 11 r ,f RIC r I 1 \\' JN . t1       ,, 1r1
                                                                                    EDUCATING MINDS • INSPIRING HEARTS

                                      of its laws to the enth degree. I have also observed as Michael displayed a constant
  MRS. Cn,m       GoR~1s11            interest and willlngness to grow to even higher spiritual heights through his learning and
  Mr.,~/,d..,,
                                      performan ce of good and noble deeds. Michael has an extraordinarily big heart
  RABBI EPHRAIM BLCMDIKl!A,.'IITZ
  ErrCJJ/liT~ D1r,ctar                especially as It relates to the under privileged and compromised indivlduals in the
                                      corn munity.
  Trustees
  SAMUEL BERGMAl\.        Q_
                                      Over the years he manifested unusual compassion for the flnancially impacted
  Zvt . BLOOM
                                      especially during the economic downturn of 2008 . He made it his business to hlre
 Yom EDELSTEIN
 MosmHtl!Jll                          individuals who had suffered sPtbacks during those times. Michael not only studies the
  LLOYD Kmso~                         Scriptures, he practices them 11 Our Rabbis in the Talmud teach us th~t "there is not a
  Mu Zlcim11                          righteous man who does not sin." Michael shared with me his personal issues when
                                      they arose. He understood how they may reflect negatively on the school and he
  Executive Committee                 immediately recused himself from any public involvement with the school but continued
  Mosnr BLOOM
  MosHr FELDHAMER
                                      to work behind the scenes in as exemplary fashion as previously.
  ALoN GoLonuc:, x
  Zt.tMY Sanowm                      Let me state that there i~ not any disregard for law in Michael's persona. I know how
  \'rrz1 Srnuss                      much he has suffered during this entire period, since he always zealously guarded his
' RlCl:tlE 51NNREJCH                 good reputation . He has endured tremendous pain and suffering through the public
                                     humiliation associated with Lhis episode. He is a humbled and contrite individual whose
                                     ability to perform good deeds has be en compromised by the events of this past period,
                                     and it pains him greatly. BBY misses him, the community misses his leadership, and on a
                                     personal level, I miss his sage advice and partnership in everything that is good and
                                     noble. His absence is a void in my life.

                                     Thank you for reading this letter and I hope and pray that this night i n which Michael
                                     finds himself will ultimately turn to become a radiant and sunny day.




                                     Very     uly yours,

                                            ~
                                     Loyd F. Keilson Esq.
                                     Trustee of Bnos Bais Yaakov




                                                   613 Bunt       I.J1H   Srnu, • F..JiR RocxAv.JA\, N) 11691
                                    PHONE'.    18.337.     on ..F -x : 71K337.q160 • faH11..: MAfLW 'flln<;f"HnCH   Oll
                                                                                                                      Exhibit B - Page 109
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 111 of 178



The Honorable Judge Veron Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,


There is a quote from the famed personal development specialist Zig Ziglar, “If you go
looking for a friend, you’re going to find they’re very scarce. If you go out to be a
friend, you’ll find them everywhere”, Michael Mendlowitz brings alive that axiom. I
have known and been friends with Michael Mendlowitz for over thirty years. There are
few friends that one can write pages of accolades for, Michael is one of them. We be-
came friends in high school when we were in 10th grade and Michael transferred to the
high school I was attending in Baltimore, MD. Even as teenagers you could see that
Michael was unique in his ability to care for and look out for others. Michael mentored
younger students and took them under his wing. As we got older he tutored younger
students, free of charge to help them with their studies. Michael would also visit area
nursing homes when his schedule allowed it, keeping elderly, lonely people company,
especially around holiday times, when their families for whatever reason were not vis-
iting them.

One situation sticks out in my mind that occurred when we were in college. There had
been multiple robberies in our dorm, someone had been stealing cash from various
dorm rooms for over a month. At some point, Michael had a feeling he knew who was
behind these robberies. There was a student, we will call him Sam, who seemed to
have it all, he was athletic, smart and very wealthy. Or so everyone thought. Some-
how, Michael picked up that something was wrong, and through some very tough con-
versations, Sam admitted he was the one who had stolen the money, but Michael saw
only the good in Sam, and trusted that given the right tools Sam could thrive and be a



-
contributing member of society. So, he arranged for Sam the necessary
      he needed to overcome his issues. He also helped raise the money for Sam to pay
back all the people he had stolen from. Today Sam is married, raising a beautiful fam-
ily, and successful in the financial services sector.
Another anecdote that comes to mind, is that of Daniel. Daniel was a few years
younger than us and had some learning difficulties. Michael mentored him, encour-
aged him to pursue sports, which he excelled in. Many years had passed, and Daniel
was attempting to start his own business, and thought merchant services would be a
good idea. He travelled from Baltimore to New York to spend three days with Michael,
learning the business. Michael took three days out of his schedule to teach him all
about merchant services, even though in theory he was training his competition.


                                                                       Exhibit B - Page 110
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 112 of 178



Michael didn’t see it that way, he was just helping a friend in need. Fast forward eight
years, Daniel was diagnosed with                                       As soon as
Michael heard, he was in touch with Daniel, and went to visit him a few months be-
fore he passed away. At that point Daniel could no longer talk, yet Michael made the
4-hour trip to spend a few minutes with a friend.
Over the years when we were teens and in our early twenties, I would always marvel
at the fact that Michael could be friends with everyone. We would be out for lunch
with our friends, and there would be a person at the restaurant who I would have as-
sumed Michael would not know. Somehow, he always did know them. People were
drawn to Michael, because he always saw the good in them, and believed in them.
There are many more stories I could share, that would echo this same theme about
Michael during our formative years.
On a personal level I have been the recipient of Michael’s generous and giving person-
ality. A few weeks after Michael got engaged to his wonderful wife Shira, they intro-
duced me to Shira’s next-door neighbor, and the rest as they say is history. We dated
and are now happily married for twenty-one years. Michael and Shira were moving to
Baltimore a week before my wedding, and had a moving truck taking their furniture
and household items down from New York. Naturally, they offered to move all my
wife’s belongings from New York to Baltimore on their truck as well. When we arrived
at our apartment a week later, everything had been moved in by Michael.

When our         child, D        was born, he was diagnosed with
                                   Following a harrowing year of
                                      , our son was                in Boston. We were
staying at hotel for six nights at a high daily rate, due to the Boston Marathon being
that week. The following month when I received my credit card bill, there was no
charge from the hotel. Upon calling the hotel, we were told our stay had been paid in


was a success and now all these years later, our son D

                    .
                                                                         -
full. After doing a little investigative work, I confirmed that Michael had paid for our
hotel stay. Just another example of Michael’s giving nature. Thankfully,
                                                              , who we were told would



The bills for our son’s                                were approximately $80,000. We
were in financial difficulties due to this. That winter our family car broke down and
could no longer be repaired. The thought and stress of having to purchase and pay for
a new car was daunting. In a conversation with Michael, I mentioned how we needed
to purchase a car. In the course of the conversation, Michael had asked me which
dealership I was going to, and I a few minutes later our conversation ended. A few
days later the dealer called me to tell me she had a great deal on a car that was dis-
counted for whatever reason, was I interested? The car was $5,000 less than all the
other cars I had been looking at. I jumped at the deal and purchased the car. A year


                                                                        Exhibit B - Page 111
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 113 of 178



later, the saleslady and I were talking, and she mistakenly told me the story behind
the discount. Michael had paid the $5,000 difference in the price pf the car. Aside for
the gratitude I felt toward Michael at the time, what struck me was the way Michael
had helped me out, without hurting my pride. I was still purchasing the car “without
any help” as far as I knew, I was just getting a good deal on a car.
Our eldest son’s bar-mitzvah coincided with the weekend that followed Hurricane
Sandy in New York. While many of our friends and family did not make the trip to Bal-
timore, due to the damage to their homes and neighborhoods, Michael and Shira were
there. There was no fanfare, no complaining about how difficult the trip was. A friend
was celebrating a milestone, and they were there to rejoice.
According to Tony Robbins, world renowned motivational speaker, “Some of the big-
gest challenges in relationships come from the fact that most people enter a relation-
ship in order to get something: they’re trying to find someone who’s going to make
them feel good. In reality, the only way a relationship will last is if you see your rela-
tionship as a place that you go to give, and not a place that you go to take.” To me
this personifies Michael as friend and as person. He is always looking to give not re-
ceive, there are no strings attached. Please consider Michael’s good character when
deciding on a sentence and judge him with leniency for the man he truly he is.
Thank you for your consideration.
Respectfully,

Michael Gottlieb




                                                                          Exhibit B - Page 112
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 114 of 178



                                                                          Michael Reich

                                                                          Brooklyn, NY 11216


The Honorable Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,

My name is Michael Reich and I write to you on behalf of my former employer, Michael
Mendlowitz.

I am currently a financial controller for a global investment bank in New York City. In
September 2010, at the age of 22, I was unemployed and entirely unsure of how to start my
career. At that time, a mutual acquaintance introduced me to Michael Mendlowitz. Michael
generously offered me my first job as a junior account executive at his company. Without any
prior experience or business education, Michael gave me a chance and made a concerted effort to
train me. I saw Michael do the same for numerous employees, including many from diverse and
economically disadvantaged backgrounds. The training I received was honest, straight-forward,
and thorough. Michael was always available for me and took a nurturing interest in my career
growth. He exhibited a genuine care for all his employees, both professionally and personally,
and was a very patient manager. He consistently offered second and third chances and was very
forgiving of mistakes. On numerous occasions I saw Michael demonstrate true sensitivity
towards myself and other employees that were going through rough patches and not excelling at
work. In late 2011, I left the firm for personal reasons and in 2012; I entered a substance-abuse
rehabilitation program. Michael regularly checked in with me to lend emotional support and on
multiple occasions, offered to re-hire me upon completion of my treatment. Michael’s gestures
of kindness were incredibly uplifting and a major vote of confidence at a rock-bottom period in
my life.

Your Honor, I ask that when contemplating Michael’s sentencing, you consider the goodness,
generosity, patience, forgiveness, and compassion he showed me and many others during our
own challenging times.



Respectfully,

Michael Reich


                                                                               Exhibit B - Page 113
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 115 of 178




The Honorable Judge Vernon S. Broderick

Thurgood Marshall United States Courthouse

40 Foley Square
New York, NY 10007

August 13, 2019

Dear Judge Broderick,

My name is Mordechai Hellman. I am married and father of six children. I live in Far Rockaway, NY and
am heavily involved in many different community organizations. I am writing on behalf of Michael
Mendlowitz. He is a friend and true mentor. I have known him for almost 15 years now. I say mentor be-
cause if not for him, I would just be another member of our community worrying and trying to fend for
myself. Michael taught me what it means to have a sense of responsibility not just towards myself and
family, but how we need to care for our friends and community as well. There is almost no charitable
cause in our area that has not benefitted from Michael's assistance, by him rolling up his sleeves and
getting involved. Michael taught me what it means to be truly honest to myself and others both in busi-
ness and in my personal life as well. These are values that I have learned and more importantly, to cher-
ish. These are values that I have imparted to my six children as well. These are not feelings that I share
alone. Many in the community are in awe at how he was able to raise such a wonderful family and at the
same time, carry the community on his shoulders as well.

After meeting Michael in 2003, I could not get over the fact that he is such a selfless individual. In fact,
almost every conversation with him includes several references to community projects that we were in-
volved with or about some money donations that he was trying to help raise for a family in need.

I am aware that he has been convicted of a crime but I can only speak to his honesty and integrity as it
relates to me. I have never met a more honest person than Michael. We were involved on the board of
my children's school for many years and I can honestly say that without his selfless, full time dedication,
the school would have been forced to close. We saw Michael take the lead and manage operations as
well as financial operations with impeccable honesty and commitment.

Since his legal troubles, he has been a shell of his former self. No longer with a smile on his face, he and
his family are suffering terribly. We as a community are feeling his pain acutely as well. I beseech you to
take this into consideration when sentencing him. His family would be devastated without him home
and his friends and those truly in need who rely on him, would be eternally grateful.




                                                                                          Exhibit B - Page 114
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 116 of 178



Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

August 7, 2019

Dear Judge Broderick,

I would like to share with you, Your Honor, my personal story of how I met Michael
Mendlowitz and his wife Shira and subsequently became so close and so indebted to
them.

My name is Muriel Moreno. I was born and raised in Bensonhurst, New York. Given that
I went to Catholic schools, and both my parents are Christians, as a young child and
into my adolescent years, my knowledge and understanding of other walks of life were
limited and minimal. Later in life, when entering the university, I was exposed to the di-
versity in our world. I am not a religious person. I simply believe in kindness, integrity,
and empathy, as we never know the struggles that another person may be experienc-
ing.

During my university years I began to meet people that came from other places with dif-
ferent traditions and cultures. In fact, I took a particular interest in learning about the dif-
ferences and similarities, which later manifested into my life’s work. I can proudly say
that to date I have a wide and versatile group of friends.

Some years ago, after weeks of looking for an office near my home in New City, N.Y., I
stumbled upon a rental space that was very reasonably priced in a great building right
over the Tappan Zee bridge in Tarrytown. I instantly agreed to the terms of the lease
agreement, as at the time it was perfect for what I needed. A week later as I was mov-
ing into my new office, on my way out to go back downstairs to bring in a few more
boxes, I saw an Orthodox Jewish man walking into a space in which seemed to be his
office right next to mine.

He was a man dressed in dark pants with a white shirt wearing a black head covering. I
decided to walk back down the hall and introduce myself and tell him that I was to be his
new next door office neighbor. Michael got up from his chair, and gave me a friendly
welcoming with a cup of coffee and a muffin.

As the day progressed and I continued to move into the office, Michael was the only one
that had offered to help in carrying boxes and moving my furniture into it’s place.

For the next 2 years Michael and I worked next to one another. He was always respect-
ful, polite and caring. A day never passed that he or his wife, Shira wouldn’t pop into my
office and ask if I wanted them to bring me back something for lunch.



                                                                               Exhibit B - Page 115
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 117 of 178



Michael, Shira and their extended family became very close friends of mine. They in-
vited me to their homes for dinners, and family celebrations. I loved spending time with
them, It was inspirational to see Michael with his wife and children. I watched Michael
play games and teach his children songs, always offering and helping his wife with serv-
ing the meals, clearing the table, and even doing the dishes.

Even though they were very religious and observant, they never made me feel like an
outsider. They always treated me with respect and care. Our commonalities were more
important than our differences. It was and is a true friendship.

After about 2 years, I moved from the office as I had a serious personal family situation
and needed to work from home. As I didn’t get to spend as much time with Michael and
his family, we still kept in touch and would occasionally see one another.

On December 18, 2013, I called Michael heartbroken and shattered, with the news that I
had lost my daughter from illness. She had suffered from Crohn’s disease for many
years, and it had brutally taken her from us. They knew that I was struggling with my
daughters illness, and both Michael and Shira offered their support and help throughout
the entire time. Words are inadequate to describe the pain of losing a child. I find it ex-
tremely difficult to write about this, tears just flow down my cheeks with memories and
the knowledge that I will never see her again. Michael and his family were there for me
full heartedly and unconditionally during these most difficult moments in my life. I’m for-
ever grateful.

Shortly after, I decided I needed to get away to find peace in this nightmare that was un-
imaginable, and so very horrifying. I backpacked and traveled to many places through-
out the world. I would leave for weeks at a time and come back home, and then after a
couple of months of being home I would leave for weeks again. This went on for over 4
years. I explored 6 of the 7 continents. Throughout, I kept in touch with Michael and
Shira, shared my stories, discoveries, and experiences of my travels. They were very
supportive but these words from Michael, I will never forget, “Muriel, one day you will
find peace in directing your pain towards doing something great for others”

One of the places I landed during my travels was Kenya. I fell in love with the people
and mostly with the children. I saw the need for education for girls and women, so I be-
gan going into the slums of Nairobi and putting these beautiful girls into schools, taking
women off the streets and finding solutions for them that would ultimately bring them a
better life.

On one of my trips back home, Michael and Shira called me to ask if I would like to
come over and join them for dinner. A week later I found myself back in their home just
like the old times, except that now their family had grown larger and their other children
had grown older. All I could feel was astonishment for what a beautiful family Michael
and Shira had created, so much care, love and companionship between them all.




                                                                           Exhibit B - Page 116
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 118 of 178



I knew of the hardships that Michael was going through to keep his girl’s school open, I
also knew how much he believed in empowering women as while growing up he
watched his mother being abused. I showed him videos of the children in Kenya and ex-
plained the great need there is for education. In Kenya if you don’t have school fees, the
children don’t go to school.

Michael quickly offered to help, and so he did. He made the donations that helped me
put a few girls into school and he helped me open a grocery store for a woman that was
selling her body to support herself and her 3 children. This woman’s name is Anne. To-
day, not only has Anne been able to put food on her table and give her children an edu-
cation, she has paid it forward by putting children other than her own in school. You can
watch her story on YouTube. I share it with you because it was Michael who was the
one to help me to bring this about. Below is the link
https://www.youtube.com/watch?v=cxlA1Tccbwg

One of the most rewarding things about Anne’s story is that after 6 months of running
her own shop, she said to me that she has forgotten what she used to do for a living.
Today Ann has expanded her store and is doing wonderfully.

I’m saddened and horrified to see what Michael and his family are enduring each day.
The pain, the fears, the anxiety and the unthinkable possibility that their family will fall
apart, has been devastatingly punitive.

I ask Your Honor to please take my words into consideration. Please give Michael what
he has always given others, ... a chance.

I attended a few of Michael’s court hearings. I wanted to show and offer my support to
the people who had given so much to me. Michael and Shira looked so frail. It was diffi-
cult to watch. I know what kind of a person Michael is. I know how much good he has
done for others and continues to do. I wanted to stand up and tell you about the Michael
I know. I could not then, but I am doing so now.

Michael is a kind and giving soul. His wife and children need him. His community and
indeed those across the world need him. I thank you, Your Honor for taking the time to
read my letter.


Respectfully,


Muriel Moreno




                                                                             Exhibit B - Page 117
@
   Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 119 of 178
       BNOS BAIS YAAKOV                                                                                  1 "UJ

       OF FAR ROCKAWAY
       T I-IE M AURJCE L OWJNGER C AMPUS - - - - - - - - - - - - - - - - - - - -




July 26 2019

The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York NY 10007

Dear Judge Broderick,

Mr. Michael Mendlowitz has been a parent at Bnos Bais Yaakov for over a decade. I have known him
throughout all of his daughters' attendance at BBY in my capacity as the Judaic Studies Principal of the
lower division of the School.

Mr. Mendlowitz has always shown himself to be an integral paii of each daughter's social, academic and
emotional development. He is an active parent who is in tune with each of his children's unique
qualities. The extent of his pa11icipation in his daughters' daily lives is remarkable . He is one of the few
fathers who are known to personally drop off snacks with encouraging notes for his daughters during the
day.

                                                                          ices and we have observed that she exhibits
                                                                                                              . At

                                                                                                                      itz
regarding S                                                                 a vacates well or 1s c               an
pruticipates in eve1y aspect of her

Mr. Mendlowitz has complied with the su
                           . He met with a


Mr. Mendlowitz is a warm and nurturing parent. Sentencing Mr. Mendlowitz with incai·ceration and
removin him from beino- an active articipant in her life, would undoubtedly put S-          s-
                                      . I urge Your Honor to consider S-           s future wi : ; - - -
sentencing her father.

Sincerely,

Mrs. Penina Neuberg
Judaic Studies Principal
Grades 1 - 4



                                  613   B EA CH 9-n-1 STREET • FAR R OCKAWAY,    NY 11691
                     PHON E:   718.337.6000 •   fAX:   718.337.9160 •   EMAIL:   I IL@IJBYSCHO O L.ORG
                                                                                               Exhibit B - Page 118
         Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 120 of 178


 Congregation J?tis/i !l(paesli                                       1 12)1111 tl1Jp tJK JT? 1iTp
       of Woodmere
       351 Miawoocf Roal
     Woocfmerci N. Y . 11598                                               ilJ~7JJ.)j 11 11 iltlb ..)ii1
        51 - 569 -2660                                                             l-<i;H<1 l(°lt)



    RABBI MOSHC 1 f..INBERGf.R
                                                                                                           il .. '.l


July 25, 2019

The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,

My name is Moshe Weinberger. I am the Rabbi of Congregation Aish Kodesh in Woodmere, NY.
Michael Mendlowitz, his wife Shira and his children have been members of our congregation and
community for the past 17 years. I am not only Michael’s Rabbi, but also a very close personal
friend, confidante, and spiritual mentor. I am sure that you have heard much about Michael’s
exemplary kindness, generosity, and compassion, as well as his passionate devotion to family and
community. All of this is true. Yet, I feel it’s crucial to offer my unique perspective as his long time
Rabbi in order to help you gain a full picture of the true measure of this unique man.

For many years now Michael has been our cantor for the High Holidays. He has been blessed with
an extraordinary melodious voice and is intimately familiar with the prayer service. Jewish law
requires that the Chazzan (cantor) not only possess a beautiful voice and a command of the liturgy,
but he must also be truly G-d fearing, scrupulous in his personal behavior, and an upstanding,
respected member of the community. But all of these qualities do not yet make the ideal Chazzan
(cantor). Our tradition expects the cantor to be “beloved and of a broken heart”. Only such a
person, one who possesses a contrite, broken and humble heart can truly inspire and elevate
others.
For all of these years Michael has refused to accept one penny (for a position that is extremely
well-paying) for his services. He is dearly loved and respected for his humility, kindness, and
authentic gentle spirituality. As for the broken heart…although it is not public knowledge, Michael
had an intensely miserable upbringing. His angry, oftentimes cruel and unforgiving father and his
disconnected mother forced Michael to become the caring and loving “parent” to his sisters which
they so desperately needed. Unlike his father he is forgiving to a fault, and ever so gentle,. He is
uncritical and even naïve in his trust of individuals who are not necessarily worthy of it. Unlike his
mother, he is giving, kind, sweet, and always concerned with the needs of others before his own.
Your Honor, can you think of anyone, let alone someone with 7 children who absolutely has never
raised his voice or lost his temper in his own home?! His wife Shira has shared with me that never
once in all of their years together has Michael ever “lost it”.               Exhibit B - Page 119
          Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 121 of 178


Michael has a uniquely close bond with each of his children and spends countless hours helping
them through any and every challenge that comes their way. Michael’s relationship with his only
son Avi is one that is not your typical father/son bond. I’ve spent many hours counseling Avi,
helping him through this painful time in his life and I can attest to the deep and meaningful
relationship he shares with his father. As the only boy in a house full of girls, Avi depends on
Michael heavily for guidance, love and support and I fear for his wellbeing at this critical time in his
life should he be separated from him.

Michael is someone who has helped countless people in our community find employment when
they were out of a job and in desperate straits. He feels each person’s pain as if it’s his own and
doesn’t rest until he does something to ease it. I’ve witnessed this countless times, but one instance
stands out in my mind. Several years ago, a member of the community with 2 autistic children lost
his job and fell on very hard times. He was on the brink of financial ruin and his emotional health
was in jeopardy. Michael heard about this mans plight and went around the community collecting
a substantial amount of money to get his mortgage up to date, pay his healthcare bills and put food
on his table. He then networked to find this man a job so he could get back on his feet. Michael
literally saved this man’s life and made sure that he never found out who it was that saved him.
Michael was adamant that we preserve this proud man’s dignity, and he insisted that he never find
out where his salvation came from. To this day, I am the only one who knows the truth; which is
exactly how Michael wanted it.

Each week we celebrate the Sabbath and enjoy the day of rest after the long hectic week. Most use
their Sabbath to relax, and unwind. Michael and his children saw that families in our community
with children who are autistic, disabled or have any type of special need don’t ever get that luxury
of resting on the Sabbath that most of us take for granted. He spearheaded a program for these
children, which was held in the Mendlowitz home for a few hours each Sabbath to give the parents
a much- needed break. He recruited his own children and their friends to help run this program
teaching them by example how to be a selfless and giving person.

I was with Michael throughout the terrible trauma of two stillborn infants and these past four years
of confusion and fear. He is a broken-hearted man distraught and full of remorse over what took
place under his watch. Not a day goes by that he doesn’t beat himself up for not seeing what he
should have seen and not reacting as quickly and with enough force as he should have to the issues
at his company. Michael attends prayer services three times a day, studies and leads bible classes
focused on spiritual growth, repentance and self improvement. He is a man filled with faith in G-d
and the underlying goodness of all people.




                                                                                Exhibit B - Page 120
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 122 of 178

Incidentally, from the moment of the indictment until now, Michael has voluntarily stepped
down from his position as cantor for the High Holidays. Hundreds of congregants who wait an
entire year to be led by his inspiring prayers have been disappointed these past years. Michael
insists that in order to lead the congregation, his name must be cleared and his reputation
repaired. Myself, and the many, many people who love and respect Michael hope and pray that
the day is near when this will happen, when the dark cloud will finally be lifted from over him
and his beautiful family.

I beseech you take all of the above into serious consideration in determining the future of an
individual who is so desperately needed and loved by his family, friends and community.

With greatest respect,



Rabbi Moshe Weinberger




                                                                          Exhibit B - Page 121
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 123 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United State Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,
My name is Rachel Levy and I’m writing to you on behalf of my former employer Michael
Mendlowitz. I met Michael in 2005 as he was just starting CPS. In fact, I was his first employee!
I worked for him until the end of 2012 and was employed in every role from secretary to sales
rep, to manager of operations. As such, I have a clear and unique view of who Michael is and
how he operated his business so I feel it is my obligation to give you that perspective.
When I met Michael in 2005, I was a lost 19 year old at one of the lowest points in my life. I had
a very turbulent upbringing from the time I was a young child. My parents divorced when I was
14 and my mother had married and divorced twice before marrying my father, creating an

where even my basic needs were not met, and I developed

into a crowd of
whatever I could to
                                                             -
extremely unhealthy and unstable home for me to grow up in. We lived in extreme poverty,
                                                                      as a teen living in such a
physically and emotionally abusive household. I dropped out of school by the time I was 15, fell
                                                                           . For years I tried
                                                              upbringing. I had one failed
relationship after another and was mistreated by every man I came in contact with. I had no
love, no emotional support and felt completely alone in the world.
It was at this point that I was introduced by a friend to Michael as someone who would give me
a job and some stability despite my lack of education and experience. From the minute I started
to work for Michael, I felt like I had finally found someone who could help me get my life back on
track. He patiently trained me, built up my confidence in myself and was the role model I had
never had growing up. He taught me by example how to treat others with respect, how to work
hard to achieve success and above all how to live my life with integrity and morals. He made me
feel safe. He was the first male figure in my life to treat me with respect and be a proper role
model of how men should act.
He taught me the credit card processing business from the ground up. In those early days of
CPS, we both did sales on the phone. We helped each other close deals and slowly built up the
customer base to expand our team. I sat in the same office as Michael for over a year, listening
to his sales pitch and learning how to do it. I could swear under oath, that I never ever heard
him lie to a customer. I often heard him telling customers honestly that he couldn’t save them
money and they should stay with the processor they were currently with. I remember asking him
at the time why he told potential customers that, and he answered without hesitation, because
that was the truth. Signing customers up leading them to believe things that were not true didn’t
help the company and was dishonest. Michael was not the “aggressive salesperson” type. He
never, ever told me to lie to customers to get a deal.
We built the foundation of CPS together. I became his best and most trusted sales rep and we
always were aligned on policy and business practices. Michael became my mentor, and as he
built up my confidence, I took steps to repair different areas of my life which were in need of
fixing.



                                                                                 Exhibit B - Page 122
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 124 of 178



Through the years, as the company grew, I saw dozens of employees come through the doors
of CPS. All ethnicity, background, disabilities…he always gave everyone a chance to succeed.
Several of them came to Michael straight out of rehab. Many of them one paycheck away from
being on the street. Michael always saw the good in each person and he saw potential that most
others would not have seen. He wanted to help everyone have a good life. We didn’t just view
CPS as a job, we all genuinely respected Michael for who he was and what he stood for. It was
a family.
By 2010, I was Michael’s backstop and top employee. I was promoted to manager, and later
head of Underwriting and Risk. I monitored and reviewed every application that came through
the sales floor. He needed that balance because he trusted everyone to do the right thing. I did
the confrontations for him and reprimanded the sales reps that needed reprimanding. Michael
was too soft and gentle on everyone. He was idealistic and trusting. I was street smart and
sharp. I saw any short cuts reps would try to take to make the deal and earn the commission. I
saw all the angles they played and called them out on it time and time again. The nature of
salesmen in every business is to push the limits and do whatever you can to make the sale, and
many of the sales reps at CPS were no different. We had dozens of meetings with sales reps,
managers and the team over the years about submitting correct applications without changing
pricing or deleting fees. It was a constant game of cat and mouse that Michael was ill equip to
play on his own. His trusting and kind nature was exploited by those who knew that even if they
got caught, they would get another chance. And they always did. CPS relied on the efficiency of
systems and installed policies and pre-approved pricing templates for reps to sell with. Reps
always took advantage or found holes in the “system” that was put in place. They were
incentivized with a $100 dollar commission check on every approved deal and unfortunately that
“carrot” was often the motivation for bad behavior. Often I would get frustrated and ask Michael
why we don’t just get rid of some of the repeat offenders and his answer always was something
along the lines of “do you know what he’s going through at home? How will he support his family
if we fire him? You’ll see, he’s gonna turn it around”. He was so in tune to the personal problems
in everyone’s lives that it made it impossible for him to fire anyone. His empathy and
compassion for everyone was extraordinary.
In my job as manager, after I reviewed and approved or declined an application, we would send
the application over to EVO for review. This was after EVO managed this process for almost a
year. Once they felt comfortable with me managing this process they handed over the reign to
me. Even after this was implemented, many times EVO would come back to us with more
requests of documentation. I, along with my staff, would be the liaison between sales and
underwriting to make sure we would be adhering to EVO’s policies and guidelines and send
them any supporting docs they needed. Michael met and spoke to EVO several times a week. I
was on many of those calls. He was constantly in touch with legal, HR, compliance, pricing,
sales and operations at EVO. He had scheduled calls twice a week and many calls in between.
He was always open and transparent on every little detail. Many times he expressed frustration
to EVO how he had to chase his reps to comply, be transparent and not put the company in
harms way, and EVO would offer suggestions based on their years of experience in the
industry. Michael relied on them. He was very focused on being a great partner to them and
they admired and respected him. He was always flexible and willing to execute any of their
policies without any issue. I personally knew some of the executives at EVO and they told me
how he was their only partner that never argued with them.



                                                                                Exhibit B - Page 123
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 125 of 178



Michael was constantly frustrated that he couldn’t get all departments aligned. The pricing
issues and mismatches would never have taken place if the reps didn’t delete and change
pricing. I caught them many times. Whether it was batch fees, monthly minimum fees, annual
fees, transaction fees…you name it. Michael and I would meet them in his office and warn them.
Further, he spent months working to build a brand new software system to curtail this activity.
Michael told them that it’s OK to be aggressive, but NEVER change pricing without permission
and NEVER lie to a customer.
When Michael was directly managing the sales team, the CPS sales pitch was one we learned
from recording sales pitches of our competition and hearing how they were doing it. I did sales
for years with the team, there was never any script at all. He wanted us to listen, consult and
solve without sounding robotic. When Rick Hart joined as manager, he introduced the concept
of a script to his new team and Michael blindly trusted him as he did everyone. I always warned
Michael about Rick. I can sniff out an issue even before it came to the surface, but for Michael it
would have to smack him in the face before he would realize. I told Michael that Hart was a
terrible manager, out for himself and nothing but trouble. He would not let his employees talk to
Michael, he was always paranoid. Rick instilled fear into his team, took drugs and was
constantly high in the office blaming it on the meds he was taking. Michael always thought Hart
would turn it around. He would talk to him constantly about improving his life, his training
process, and how to become more reliable and Michael of course believed that he would. I later
heard that Michael finally fired Rick, who turned around a month later opening a competing
credit card processing business, taking half of Michael’s sales crew. He switched over many
Commerce customers to his new company, and took the call center Michael used to generate
leads. I was not surprised by this, nor was I surprised to hear that Michael did not retaliate in
any way. Michael is just not a fighter and hates confrontation, even when someone is hurting
him.
Mendy Greenblatt started working for Michael shortly after I did, and we worked together for
many years getting to know each other very well. He worked his way up from a sales rep to
manager and before long became Michael’s right hand man. Michael trusted him implicitly
with everything and had complete faith in him. I remember an incident that occurred that I
help clarify for Your Honor the culture at CPS. The sales reps would all submit their
applications to me for approval and one day I noticed Mendy’s applications weren’t looking like
the rest. Upon closer examination, I saw he was deleting the fee’s that were in the template,
that the reps were required to use, and putting in his own lower fee’s instead. I was able to tell
this was the case, because the font he used was different than the CPS pricing template. I
called Mendy over and reprimanded him asking him what he thinks he’s doing. I told him, he’s
the top manager, the one who sends out emails to all the sales reps on Michael’s behalf
making sure they all know never to change fee’s or misrepresent. How could he be doing this
himself?! He first tried to say Michael allowed him to do that to close the deal, but when I told
him I didn’t buy that and we would need to discuss it with Michael, he turned red and admitted
he was just trying to make more commission money and he wouldn’t do it again. I still went to
Michael and told him what I had found, as it was my job to let him know. After Michael called
Mendy to join our meeting, warned and reprimanded him, Mendy apologized and begged for
another chance which of course Michael gave him. I just remember the initial disbelief in
Michael’s eyes when I first told him I caught Mendy doing that, he was very hurt and upset. But
then he calmed down and his response shocked me. He said “Mendy is a good person who
made a mistake, and I’m sure he just did that out of desperation which he shouldn’t feel. Let’s


                                                                                 Exhibit B - Page 124
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 126 of 178



figure out how to get him more leads so he could earn what he needs in the right way.” Michael
couldn’t allow himself to think ill of anyone, he always found the silver lining in each person,
whether or not it really existed. But I know without a doubt that he truly believed it did exist.


I also had a lot of interaction with David Devers. David claimed he knew all industry policies
from all the previous experience he had in the credit card processing industry. He was well
versed in EDS billing systems and he always reassured Michael that “he’s got this”. David did
not like when Michael second guessed him. He wanted Michael to have the utmost confidence
in him. He needed that. He always came to Michael with pricing ideas to impress him, always
assuring him that this was industry standard. I was there for literally dozens of these meetings.
Michael always replied “please make sure you clear this with Ken or Barry at EVO” or please
make sure our merchants are properly notified of pricing changes. That was his constant
response. His policy was super clear and consistent. Michael relied heavily on David to monitor
quality control, billing and customer support and when any issues came up he worked with
David to resolve them.
I remember that last year I was there, Michael was stretched really thin. The company grew
from 8 employees to 80 in just a couple of years and he needed managers and systems to
ensure CPS ran properly. As the company grew so quickly, it was harder to control every sales
rep and deal that came in. When merchant complaints would come in, Michael would get visibly
upset about it. He would claw back commissions from reps who were misrepresenting and offer
refunds to merchants. He thought that creating systems and policies would control any sales
misconduct, but they always found a way around it and Michael’s trusting nature made it so
much easier for them to do that. Michael’s main focus was on marketing and business strategy.
He empowered me and other managers to take care of the nuts and bolts. Michael’s strength
was in strategy, systems, automation, and marketing.
In the summer of 2012, I was burnt out from managing this business and felt it was time for a
change so I left CPS. I was tired of always fighting sales reps and taking on that role of
“watchdog or gatekeeper”. I wanted to make a difference in the world. Despite the huge void my
absence would leave at his company, Michael encouraged me to go to nursing school and build
a great life for myself. He pushed EVO to give me a generous severance to help get me started
with nursing school. Although I am now a successful nurse, and have a fulfilling life helping
others, seeing what my absence created at Commerce has me feeling terrible regret about
leaving the company with no one who cared enough about Michael to make sure his trust wasn’t
being abused. In hindsight it’s very clear to me that he needed someone like me to be his
balance. I was forceful and confrontational while Michael is gentle, trusting and soft spoken.
Even after leaving CPS, whenever I was in a bind I would call Michael to help. He was always
there for me no matter what the issue I was having. I have no idea how Michael had the time to
manage a business, take care of his family and save the world, but he was on a mission to
spread goodness and kindness to everyone.
Michael is the extreme opposite of greedy. He would always take care of his employee’s needs
before his own. He would grant extra vacation days, bonuses, and advocate for raises for us all
the time. His mindset was to build a family atmosphere where every employee would love
coming to work and get rewarded for their hard work. He’s without a doubt the most charitable,
selfless person I know. He would give the shirt off his back to anyone. It didn’t matter the
circumstance. All human beings were worthy of his trust and his kindness. Over the years I


                                                                                Exhibit B - Page 125
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 127 of 178



personally witnessed countless stories of how Michael helped his employees but I’ll just recount
a few that come to mind.
Bridgette Velez worked at a local café near the office that I would pick up lunch from sometimes.
I always saw how her boss was mistreating her at the counter there and how she was very often
near tears. I went to Michael and told him about her situation and how she needs to get out of
that abusive job but had no training, schooling or skills to do anything else so she was stuck
there. Michael immediately sent me back to have her come to the office for an interview. As
soon as he saw how badly she wanted a new start, he offered her a job in data entry, trained
her and even helped her get through school on the side to become a police officer, as she had
always dreamed.
Crystal Aponte worked as a secretary and was in need of dental surgery which was beyond her
budget but was causing her extreme pain. Michael paid for dental insurance so she could take
care of her dental issues. I am still in touch with Crystal today and she always reminds me of
what Michael did for her. She’s actually now a dental assistant!
One weekend I went skiing with some friends and came back to the office bruised and sore. I
was an amateur but went with friends much more advanced than me. I fell many times that
weekend and by the time I came to the office on Monday I was in bad shape. I had headaches
all day and Michael was nervous something was wrong with me. He dropped everything and
drove me to the hospital. Turns out his intuition was on point. I had suffered a bad concussion
on one of my many falls and Michael stayed in the waiting room for almost an entire day making
sure I was treated and diagnosed properly and given clearance to go home. He drove me home
and would not let me back to work until I was feeling 100% and cleared by doctors. This took
about 2 weeks and I was already way over my scheduled vacation days. It didn’t matter.
Michael paid me for all the missed days plus any commissions I “would have” earned in those
two weeks. This reckless weekend behavior was my fault, but Michael knew I couldn’t afford to
miss a paycheck.
My mother was a physically unwell, single mom, trying to raise 5 children. She often had a hard
time working outside of the home to bring in any income. She was talented in graphics and
Michael gave her graphic design jobs whenever he was able so my mother could work from
home and make money in a respectable way. When my brother set his sights on becoming a
doctor, Michael encouraged him and always allowed him to come to the office to study, giving
him his own desk and quiet room. He graduated his bachelors with a 4.0 GPA in Biology and
Chemistry and has only a year left to medical school. Michael was always looking for ways to
help my family in any way he could, expecting nothing in return.
Michael showed us all what it means to be a family man. His wife and kids are his life. Nothing
else matters. They would constantly come visit him in the office. He has the cutest little girls!
They would walk around the office, sing to us, sit on our laps and we would give them candy.
We were all part of the Mendlowitz family. Michael wanted to show his kids what it means to
have employees from all walks of life and we felt so much love from them.
I am now a successful nurse, with a beautiful and stable life. I spend my days and nights saving
lives and giving hope to those who have lost all faith. I promise Your Honor, I would still be on
the streets if not for Michael and his faith in me. Actually, I don’t think I’d be exaggerating if I
would say that I don’t know if I would even still be alive had Michael not given me the chance
and confidence he gave me when I was so young and alone. Many of my friends from those

                                                                                  Exhibit B - Page 126
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 128 of 178



years before I met Michael are no longer living and I only wish some of them had had a Michael
in their lives so maybe they would still be alive today. Michael empowered me to reach my
potential, and everything I do today is about doing my best to give back to society. Just like
Michael taught me.
I know with absolute certainty that Michael is a very good man with the highest character
imaginable. He would never set out to cheat or hurt anyone. He’s selfless, honest, gentle,
caring…you can’t fake this. I know this man for almost 14 years. I worked alongside him as his
right hand for 7 years+ and always remained part of the CPS family. In my wildest dreams, I
never imagined that anyone in the CPS family would ever lie to try and hurt the man who did so
much for them. When I heard about the investigation, I thought the truth would be told about
Michael by every employee and this would be behind him. But that did not happen and so I am
writing to give Your Honor a glimpse of the real truth about Michael and what went on at CPS.


Michael deserves a second chance. That’s what he’s done to hundreds of people that I know
about and I’m sure countless others that I don’t know about. I know Michael’s family, his wife,
his sweet children. Incarceration will destroy this beautiful family beyond repair. Michael is the
rock for everyone who is lucky enough to know him. His wife and kids rely on him and need him.
We all need him. This man has spread kindness to the world and is shattered about what
happened under his watch. I promise you that he has learned from his mistakes. He is broken,
just like I was at 19 years old when he gave me a chance at rebuilding my life. He helped me
put the broken pieces of my life back together again and I’m begging Your Honor to do the
same for him. If there is anyone in this world that deserves mercy, compassion and leniency...its
Michael Mendlowitz. Please open up your heart and grant that to him by allowing him to serve
his sentence at home with all those who need him.
Respectfully,
Chasyah Rachel Levy




                                                                                Exhibit B - Page 127
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 129 of 178



The Honorable Judge Vernon S. Broderick, Thurgood Marshall United States Courthouse, 40

Foley Square, New York, NY 10007.



To the Honorable Judge Vernon S. Broderick,

I have known Michael for 30 years. We met back in September 1989, at the beginning of 10th grade at
Ner Israel High School, a boarding school in Baltimore, MD. That previous summer, while in camp,
Michael had heard a few stories about me and my upbringing. I had made the jump to a rigorous study
program from a small day school. Given the weaker background I had in areas of religious study, it was a
significant accomplishment and presented great challenges for me.

Michael was popular and although I came from a small town with few friends, he made me feel a
welcome part of the social group. Michael took an interest in helping me master various challenging
texts that we had to study. He was patient and took a genuine interest in helping me gain confidence
and succeed in my studies. He was selfless, and always provided me with the confidence boost I needed
to meet school challenges. We had lots of tests in high school, and he played an integral role in my
success, by helping me better understand the scriptural texts. He always projected a positive attitude
that made me feel proud about my accomplishments.

We were friends throughout high school, and we were able to reconnect after years of post-high school
study. Michael came to my wedding and put on his best dance moves in my honor. Years later we
remained friends, and Michael remained the type of guy you could always count on for a favor and seek
advice from.

Michael’s patience and kindness are still apparent to people that meet him. He still has a generous spirit
about him, and became a leader in his community. I have no doubt that we’d still be great friends if we
lived in closer proximity.



Respectfully,

Russell M. Rosen




                                                                                       Exhibit B - Page 128
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 130 of 178




Th Honorab]e Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Fo]ey Square
New York NY I 0007

August 18. 2019

Dear Judge Broderick,

It is with great honor that I share with you my e periences and valuabl
lessons I have learned from Mr. Michael Mendlowitz over the past
se enteen years as a parent board member and ommuni         acti ist.

As the General Stuclies Principal ofBno Bais Yaakov l partnered with Mr.
M ndlowitz in th education of his daughters. He is an involv d and
d voted parent. Each conversation with him regarding his children reflects
his sincerity to help each g.irl reach her maximum potential edu ationaily
emotionally and socially. He provides a solid home front where ach of his
children cherishe a close relationship with him and blossoms from his
golden heart and wise guidance.

A ti w years ago our school wa in turmoil and was faced with a crisis
where we ere almost fore d to shut down, leaving a housand tudent
without a chool for September and hundreds of teachers and support staff
without a job just a few w eks before the start of the s hool year. Mo t of
our teachers live paycheck to paycheck and rely on this income to put food
on the table. The impact of our school closing would have been disa trous
for so man hard workin families. I rem mber the summer vividly, wh n
most of the parent body was on vacation, Mr. Mendlowitz stepped up to the
plat and single handedly reached out to each member of the administration
and fellow parents to strategize about the reopening ofBnos Bais Yaakov.
Most people thought the challenges the school faced were insurmountable
and the work required was too daunting to even try. But Mr. Mendlowitz
would not b deterred.




                                                                   Exhibit B - Page 129
 Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 131 of 178




With tremendous sensitivity and care, he was the key player who pulled
together an outstanding team of leadership to run the school. With
tremendous integrity, he earned the trust of each member who worked
alongside him as well as the unequivocal trust of the entire administration.

I was privileged to work on many "projects" behind the scenes with him.
Never one for fanfare, he always came to the rescue, cherishing the moment
of ''saving the day'' with most people in the dark to whom the credit is owed.

As a valued member of the board of directors, he was the first person the
principals would reach out to. Although he was a busy and accomplished
person, he never made any of us feel like we were bothering or interrupting
him. His keen insight and sensitivity to people's feelings guaranteed us that
delicate situations will be well - handled.

He always viewed things with a positive perspective, gave people a second
chance, and was able to skillfully navigate all personalities and dynamics.
He was a master "peace maker".

I remember many phone calls where he would strategize about which would
be the best way to navigate effective change. He took the longer or tougher
route to guarantee success and not hurt anyone along the way.

His kindness knows no bounds and I don't know many people with a heart
as big as his. A large family in our school was struggling financially to the
point where there was not enough food to feed the family. They were proud
people and didn't want anyone to know. A kind neighbor picked up on it
when the children would always join her family at mealtime. After they
confided in her, she reached out to me as the children's principal to see what
I could do. Knowing how much my students were struggling was truly
heartbreaking. This confidential situation needed to be handled delicately,
so instinctively the first person I reached out to was Mr. Mendlowitz.
Within the hour, he put together a very generous sum of money from friends
of his, personally went to a large supermarket to get gift cards and hand
delivered them to us to subtly give to this family. The generosity and
brilliance to think of giving it in a way that the family would maintain their
dignity-is symbolic ofbow Mr. Mendlowitz operates.

Just last year, at his daughter's graduation, a momentous time for his family,
Mr. Mendlowitz approached me after the ceremony for what I thought was

                                                                   Exhibit B - Page 130
 Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 132 of 178




to express his pride over his daughter's achievements. He did express that
and thank me for all I contributed to her education; but not before asking me
who a particular graduate he noticed during the ceremony was. His keen eye
and golden heart, noticed a girl who didn't smile because she was in
desperate need of 01thodontic treatment. Her mother, a single mom, couldn't
dream of this "luxury" and as a result she had extremely noticeable teeth
deformity. In his swift and discrete manner, he didn't rest, until all the
details were attended to, changing this girl's life forever, ensuring this sad
girl the ability to smile with confidence! There were hundreds in attendance
at this event, yet he was the only one who took notice of a child other than
his own, changing her life without her ever knowing. What I found to be
most astounding is that this occurred this past June when Mr. Mendlowitz
was recovering from the pain of his difficult trial that ended just a few weeks
prior. He no doubt had many troubles of his own to focus on. He bad every
right to wallow in his own woes and look the other way to the suffering of
someone else. Yet he didn't. Because that is the essence of who Mr.
Mendlowitz is and as the principal of his girls, I see how he has instilled this
quality into his own children as well.

I have a deep sense of gratitude toward him for his endless generosity,
valued time and wisdom he shared throughout the years. He is a personal
inspiration and an outstanding role model to his family and to the entire
community.

Michael and his wife Shira, are a unit, the most wholesome team who have
invested their lives to improve the lives of others. Breaking up this beautiful
family would be tragic and have disastrous effects on his wonderful
children. Please show Michael mercy. Please keep this special father home
with his devoted wife and children to continue his heroic quiet acts of
kindness. The hundreds of children and people whose lives he touches are
depending on him!

Respectfully yours,
                                \

 ~
Sara Koenig
General Studies Principal
Bnos Bais Y aakov School


                                                                    Exhibit B - Page 131
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 133 of 178



Hon. Judge Vernon S. Broderick
Thurgood Marshall US Courthouse
40 Foley Square
New York, NY 10007


Re: Michael Mendlowitz


Dear Judge Broderick,


It is with a heavy heart that I write this letter to you on behalf of my dear friends Michael and
Shira Mendlowitz. My family and I have been close with Michael, Shira and their children for
the past eight years since we moved to their neighborhood in Woodmere. My husband attends
religious services with Michael and I have worked with Shira closely for our girls’ school as we
have both been blessed with many daughters. Over the years we have developed a deep and
meaningful friendship. I truly look up to Michael and Shira and am in awe of what they have
accomplished on behalf of our community in terms of helping to grow and build our daughters’
school and our synagogue.
As a clinical psychologist with over a decade of experience working with teenagers, adults and
families, I believe that a sentence of incarceration for Michael would unequivocally produce
profound and far reaching negative repercussions for his family. My daughter has been friends
with Michael and Shira’s             year-old daughter, M      , for several years. Michael has an
extraordinary bond with M                               ■
                                 . They are of similar nature- both are
                            . M     has always been an
         . She is one who                                                                    .
          . On the one hand, she can be
Yet, on the other hand, she is amazingly talented, incredibly full of potential and loved by all.
She is an avid gymnast, singer and performer. She is a star but unbelievably hard on herself.
Because of their similar nature, M       ’s father has always been able to relate to her and
                                  ■
understand her. He is her rock and guiding force. The incarceration of her father would
potentially be destructive to Meira at this critical time in her life as a                 school
and young teen who is trying to navigate the waters of adolescence. She needs him by her side.
She needs his constant love and support. How traumatizing it would be for M            to have
Michael taken away from her.                                                   ■
Michael is the mainstay of his family. Several years ago, the Mendlowitz family suffered the
tragic loss of their unborn child shortly before the baby was due to arrive. It was Michael who


                                                                                Exhibit B - Page 132
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 134 of 178




                              -
helped his family cope and move forward after that traumatic experience. Michael and Shira
were blessed to welcome, A       , into their family only ten months after their loss. Needless to
say she was welcomed as the baby of the family with tremendous joy and endless love. The
entire family fawned over and coddled A         , and A      easily accepted her role as the baby



                                                                                        -
in family. A delicious and adorable child, A       has a tenaciously strong attachment to her
parents and tends to be introverted and easily frightened. It would be traumatic for A         to
be separated from her father, especially without the cognitive capacity to understand what has
happened to her family.
Michael’s relationship with his only son, Avi, who just graduated from high school, is something
to behold. They are best friends and mean the world to each other. As Avi enters young
adulthood and takes on more responsibility at this critical juncture in his life, he too is
desperate to have his father and confidant by his side. It pains me to think of Avi without
Michael next to him in Synagogue and without Michael’s male presence in their house with a
mother and six sisters. Michael’s eldest child, Chayala, is now of marriageable age and is
hoping to get married in the near future. Getting married and raising a family is a major focus
and goal in our community. Michael’s incarceration has the potential to significantly impact
Chayala’s ability to get married and start a family and life of her own. Michael’s children need
him. They need his presence. They need his love. They need their father. It almost goes
without saying that Shira needs her husband. I literally cannot bear the thought of her raising
seven children without her husband.
I beg the Honorable Judge Broderick to consider Michael’s wonderful family at this critical time.


With respect and sincerity,




Samantha Lawrence, Psy.D.




                                                                                Exhibit B - Page 133
Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 135 of 178



Tova Rubin OTR/L
O ccupational 1'herapy                                        9'-1-G E 19th Su-c 't. Btooklyn N\ l 123l
                                                                                           917-613- 1665
                                                                              T val 004:[).hotmail.cmn
 September 24, 2019


 The Honorable Judge Vernon    s. Broderick
 Thurgood Marshall Unites States Courthouse
 40 Foley Square
 New York, NY 10007


 Dear Judge Broderick,


 I would like to take this opportunity to relay to you my concerns for the wellbeing of
 PIii Mendlowitz, the -            daughter of Michael Mendlowitz.


  I am a licensed occupational therapist, working in private practice in New York City as
 well as in upstate New York. I have been treating   PIii over the course of the past two
 years.                   ·                              as well a




                                                                                   Exhibit B - Page 134
Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 136 of 178




                                            all in order to empower   Jlllllll with the skills and
 abilities to flourish in the real world.




 -
 ~                    's father plays a very significant role in her life. Her face lights up
 when she talks about her father, such as when she describes to me how her father puts
  her to sleep at night after reading bedtime stories and playing hide-and-seek with her.
  Every Sunday, ~ and her father plan a special activity together- whether it's going
 to the park, bike-riding, or painting pottery. Being that, as mentioned above, -
                                                                                         ,I
  sincerely hope that the Honorable Judge will take all of the above into account when
  rendering his decision.


  Please feel free to contact me with any questions.


  Sincerely,




  Tova Rubin, OTR/L




                                                                                                    Page135
                                                                                        Exhibit B - Page 02
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 137 of 178



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United State Courthouse
40 Foley Square
New York, NY 10007


September 26, 2019

Dear Judge Broderick,

When I look into the eyes of Chaya.la, .        ,   4 ,All,    ~ and -               - the
daughters of Mr. Michael Mendlowitz - I see children that are so loved, cared for and suppo1ted,
their entire lives with dedication and devotion that Mr. Michael Mendlowitz as a beloved father
raised each of his children with. As the preschool director ofBnos Bais Yaakov, I saw the
Mendlowitz irls ·ow and develo into whom the are today. One dauohter suffers with
                                                           one with              which affected
her academics and so much mo ·e                                                             which
manifested itself in many other                                  . Yet, through all of these
challenges, Mr. Mendlowitz is there by their side guiding, devoted and inspiring each one to be
the best they can be. Look into their eyes and you will see innocent children who are caring,
respectful and tiying to always do what is right. I fear what would become of them if their rock,
their suppo11, their mentor is taken from them.



AIIIIII, the beloved baby of this beautiful famil               and strong attachment to her father
a ~ s battled throu h man                                                life. Her · ·        early
childhood
                                                     a.nee at
                                                      and I see the time and patience her father puts
                                                    . She often tells me about the fun ways he
                                                    oves spending time with him.



I've known Mr. Michael Mendlowitz for 15 years and have seen him throughout those years in
many different settings. I've seen him as a dedicated member of the board of our school in times
of extreme crisis and strife, I've seen him as a community activist at the forefront of hurricane
sandy relief helping myself and many others who lost eve1ything they owned, I've heard him as
a spiritual leader of his congregation leading the services with his soulful, hea1tfelt and sincere
prayers and most importantly I've seen him as the most devoted, selfless and caring husband and
father to his wife and beautiful children. In all of these settings Mr. Mendlowitz has shown
himself to be a person of unparalleled integrity, sincerity, selflessness and altrnism. His soft
spoken and unassuming manner has earned him the respect of each and eve1y member of our
school and beyond. He trnsts in those he leads and imbues in them a confidence they never
knew they had.



                                                                                    Exhibit B - Page 136
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 138 of 178



Mr. Michael Mendlowitz is a person to be counted on in a time of need. He goes above and
beyond for others with sensitivity, compassion and devotion. He is a true friend to all and was
an honorable leader of our staff in the most trying of times.

I am pleading with Your Honor to see Mr. Mendlowitz for who he truly is and not for the crime
he was convicted of. Please have mercy on his innocent, sweet children and allow their father to
serve his sentence at home and continue to raise them to be the incredible people they have the
potential to be.

With great respect and humility

Yehudis Oppen




                                                                                Exhibit B - Page 137
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 139 of 178



Mr. Jeff Zoldan

Woodmere, NY, 11598

The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
                                                                     September 20, 2019



Dear Judge Broderick,

Thirteen years ago, I moved with my family to Woodmere, NY. I don’t remember where it was
that I met Michael Mendlowitz but I can still picture his face now the same as that day - warm,
smiling, and inviting. He welcomed me to the community and we went on to become quick
friends. When I think back to what it was that made me want to get to know him and spend time
with him I realize that it’s his unique character that makes everyone in his presence feel good.
He inspires you to be a better person without even saying anything. Just watching him in action
and how he interacts with all those around him teaches us how to conduct our lives in a
meaningful and selfless way. I have never seen him treat a single soul without the utmost
respect. It doesn’t matter if it’s our Rabbi or the beggar at the door to the synagogue, Michael
treats them both with dignity, care and the utmost respect. Michael is soft with his voice, never
gets angry and I’ve never heard a harsh word leave his mouth, yet when it comes to doing the
right thing and helping others, he is firm and unyielding. He has a unique blend of someone who
is so talented and capable to help so many people in so many ways, yet he has no ego whatsoever
and everything he does is done with a quiet understated sense of conviction to do what is right
and good. I remember even as recently as last year, while he was mired with his own
difficulties, He called me up with an urgent request to join him in helping a young man with two
small daughters who couldn’t pay his rent. His concern for this downtrodden individual was
remarkable. Even once we figured out how to help this man pay that months rent, Michael
didn’t rest until we found another job that this guy could take on so he could pay his bills with
dignity. And just when I thought he was finished helping this person, he called me again and
asked, “could we get him some food vouchers from the local supermarket (who I have a
relationship with)? How could we help him get some clothing for his children so they shouldn’t
feel the financial struggle their father was going through. Michael has many daughters and I
watched in awe as he asked his young girls to go through their closets and each find a nice dress
that they would like to give to these girls who have less than them. I have many daughters as
well and I know it’s not easy getting girls to part with their clothes! But Michael trains his kids
to be giving just like he is and not only don’t they feel deprived giving away things that they like,
they feel proud to have the opportunity to emulate their father’s ways and give to others.
While this story is so inspiring to me for so many reasons, what really had me blown away was
that it took place last year, in the throes of the chaos and turmoil that his own life was in. While
he himself is struggling to figure out he is going to pay his own bills and take care of his own
needs during this time of such upheaval in his life, he did not stop caring and worrying about


                                                                                  Exhibit B - Page 138
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 140 of 178



someone else. With this story, once again, for the umpteenth time, I was amazed by the unique
and caring individual that I am honored to call my dear close friend, Michael Mendlowitz.
During the summer months, we are neighbors in the bungalow colony we go to upstate and being
in close quarters for two months, you get to see the real truth about people and know them in a
way that others aren’t privy to. Michael Mendlowitz is the real deal. He lives his life to help
others and teach his children to do the same.
I recognize and understand that Michael Mendlowitz has been convicted of a crime and I respect
the law fully. I’ve watched Michael throughout the painful and tumultuous past 4 years of his
life and along with the suffering, I saw a man who has been reflecting and internalizing any and
every lesson he could take from this experience. Michael is accepting of the pain and suffering
he’s gone through and just as he does with every other aspect of his life, he is channeling this to
do good and become better. Incarceration will not help a person like Michael who has been
remorseful and broken for four years and I know will not let a day go by that he doesn’t
remember the lessons he’s learned from this for as long as he lives. It will just break him to the
point that I don’t think we will ever get him back. And that would be a true crime to humanity.
I can’t imagine what would happen to his beautiful family without his positive presence in their
lives and I beg Your Honor to please show leniency with Michael and allow him to serve his
sentence at home with his family. He has so much good to offer the world and it would be a
tragedy not only to his family and friends but to the community and the world as a whole to lose
a person like Michael.

Thank you for taking the time to read my letter which comes straight from my heart.

With great sincerity,

Jeff Zoldan




                                                                                 Exhibit B - Page 139
                                                     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 141 of 178                                                   i " 'D.J

YMKOV & llANA                                                                           . . . i11           ,,1;, ~11n n):J ·     i71J',w   o,m ~n:i'nn · ;-nm ,::,,1 il.'.J'W'

                                                                                        U 1~~t£~S~!J!?EN~
MrLOHN CAMPUS
IN MEMORYOF
REB YOSEF MELOHN 7''1
                                                     October 2, 2019
Robbi Yaakov Bender
fio~li Jto\'c.•~lllva
                                                                                                     M.EsIVTA CHAIM SHIDMO • BEIS MEDRASH HElCHAf. DoVID
:~~~1150h~~,:A111 gdorAHuskllfhe                         Honorable Judge Vernon S. Broderick - - - - - - - - - - - - - - - - - - - - - - - - - -- -
R~~biM~sheBendc,                                     Thurgood Marshall US Courthousi? BEACH 17th ST.· FAR ROCKAWAY, NY 11691 • 718-868·2300 • FAX: 718-868·4450 · INFO@DARCHEI.ORG
rh'-tlC/Otl.1 OL'\Jfi
, .. , . .                                           40 Foley Sq
t~:;-~\d             Lowinger                        New York, NY 10007
Mr. Llo~d Keilson
1,1,, Molly Klein
(n(' ,,, 1<n,Bo,11dof1w.s,m                          Dear Judge Broderick:
Mr. Alex Edelman
Mr. Shi mon Ptuchenik
~~.~~J},~~;~~s                  I reach out to you in my capacity as the Dean of Yeshiva Darchei Torah for the past 40 years. Our school is
M, Elisha 8,cchcr               a Jewish parochial school servicing over 2400 students and 1200 families from the NYC Metropolitan area
Mr Aron Solomon
1.,rn"""Jl'"•""" ,,~10;,,,cror, as well as across the United States. Our student population ranges from Pre-Nursery to post-graduate
~ :"'i:t;~"
  1
           9·1~~;               studies, 4-1/2 years old to 25 years old .
Mr Ell Bobker
Mr Oovid a,ocher
Mr Monie Orillman                                    It is in my capacity as Dean that I have been involved w ith Michael Mendlowitz, both in a professional and
01. $hamsh'! Eisenberger
Mr. Michael Fragln
Mr Shlomo Jacobowitz
                                                     personal manner. Michael's son has been a student in our school for the past 15 years. Michael and his
Mr Menach em Lieber                                  w ife are the paradigms of what parents should be, both in their involvement w ith their children's
Mr. Ben Lowing••
Mr Menachem Marx                                     education and in being supportive and active parents on behalf of the school. Shortly after M ichael
Mr Adam Mir,Mff
Mr. Menash Or>tz                                     became a parent, he volunteered for all types of fundraising activities on behalf of the school. No job or
Mr Aroni Parn~s
Mt Oovld Scharf                                      project was too menial for him. Our budget is met through parental tuition and fund raising projects and
Mr. Yoav Taub
Mr Ely Ter\dlet                                      Michael sought to perform and ultimately lead any program or project that would assist the school.
Mr Avl Wem,10ck
Mr Oov Weinstock
f•re11t11r·t• ffntJrd                                Michael is a natural genuine person who is charismatic and draws people who to seek to work with him.
M, , Yehuda 8lbe1
Mr Moshe Bloom                                       He leads both by example and by dint of strength of personality. Initially, he began to chair a variety of
Mr 8e,el O•skol
M, Uii Dreih,s                                       committees and then became a member of our Board of Directors. He is indefatigable; his personal time
Mt Yoiiy Edelste,n
Ml. Moshe f elgenbaum                                was subordinated by the needs of the school. He was in attendance at all Board Meetings and " when
Mr Eylan Feldman
Mr Gadi Fuchs                                        Michael spoke we all listened". His advice was sage and tempered.
Mr Alon Goldbe1ger
 Mr Carmi Gruenbaum
 Mr. Motty Jacobowitz
 Mr. Dov! Karfunkel                                  Ultimately Michael was appointed Vice-Chairman. He was unstinting both in his time and his assets.
 M, lzvi Keilsan
 Or Yair Kell son
                                                     recall vividly an instance when he became aware of a family whose breadwinner lost his job and Michael
 Or. Duvi Klein                                      made sure that the school no longer charged tuition to the family and insured that they would have food
 Mr Ushl Klem
 Mr. Yosef Low Inger                                 on their table. He brought them food packages from a local food pantry and raised money privately and
 Mr. Malls Manela
 Mr, Moshe Mendlowia                                 discreetly to keep the family afloat.
 Mr. HIiiei Moorman
 Mr. Elliot Mcskow,12
 Mr Shmuel Neuman
 Mr Adam Okun                                        Michael is a doer. His energy and insight is treasured and valued by the leadership of our school. No major
 Mr Ephram Ostreicher
 Mr, Chaim Schulhof                                  decision was taken without his involvement. As a result of his personal issues, Michael has had no choice
 Mr, Uri Sprecher
 Mr, Steven Stein                                    but to step back from his involvement for the sake of propriety. He is sorely missed and obviously we at
 Mr. Yosef Wortels~y
 Mr. Shlomc Weiss                                    the school wish him the best, as his absence leaves a t remendous void.
 Mr Yehuda Zachter

 Robbi Joel Kaplan                                   Incarceration would do great harm to his family, particularly to his 18 year old son, Avi, with whom I am
 I ll'N"ujju- Ort11c/tn
                                                     very close. Please feel free to contact me for more information.


                                                                               rt--
 Rabbi Zee Bald
 Otrlll, fol 11/ 01.- \'l /<J'"'"'III
                           1    1



 Rabin Baruco Roth m~n
         ,~ •d'
                      1

 Rabb• ~vtahom SchocMo,
                          , •            • "   •   ~·Ve        'JJ
                                                               trutv. yours,

 R
 ~,~~,;~;..~u,Ma~•r
 [I,       1\ol                     11..11( 11r, l
                                                          bbf Yaakov Sen er
                                                           -

 fiabbl Mos~e 8enoltel                               DEAN
 lP,r1·•-ftt1,11,i/1,11111,'f;m1

 Ha bbl Eli B1egeleisen
  r•,,,.• ,t11    1£1,1   ,u iJ)1r,, 1,,1ml•1,, 111




                                                                                                                                                Exhibit B - Page 140
         Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 142 of 178


                                                                                                                    1" DJ




08/06/2 19

Th Honorable Judge Vernon S. Br derick
Thurg d Mar hall Unit d tates urth u e
40 Fol   quar
New York, NY l0007


Dear Judge Brod ric

   I am writin i Lhis lett 1· on behalf of Michael Mcndlowitz. I fir t rnet Micha I r ughly 40 y ar ago when we
were 8 cars Id in my family ' summer amp up in the atski lls. ver they ar I lo I contact with Michael until I
moved back to New Y rl , ith my famil in 1997. ver the past 20 year my r lati n hip with Michael and hi
family ha d epened. My daughters and hi daughters have attended the same ch ol and he ha sent all hi
daughter to th ca mp that my wife and I own. T ay ur fam ilie hnve becom very I e i an under tatement.

    In aclditi n I have had clos working relation. hip wi1·h Micha I a we were b th active ly inv lved in ou r
children s sch I.       ay t.h I a I Michael and his wife hira ate very p ial p pie. MichAel' unt Id charitable
action p ak I ud r than w rds. 1 per nally had witn cd thi fir t hand v hen h helped m              er the year
sp ns r many children from I ss fortunat home with their camp tuition. I' ve witnessed th cou nties h Lll'S he put
into our daught 1· ch I h Iping with ad ice and fond s. I c n idcr Michael a dear fri nd .

   Id not know the specifics of hi legal is ucs and I have no doubt that the U judi ial system is ne or I indnc s
and fain) s. l am in no ay ca tin an pinion of right f wrong ince l do 110 1 know all th facts. What I d kn w
i hat Michael and hi family have uffi r d tremeudou fr in this whole e p rienc . lt is my pini n that Mi hael
has air ady been "jail    d"    in this nightmare he and his fam ily have been go ing through. I li reputal'i n in th
community whi h wa        on    e st liar has be 11 tarni h d and I p r nail have witn s d the chang hi childr n
have experienced duet      th     e events. In n way he ha already ervcd time em tionally and financia lly. I am a I ing,
I run b g ing, y ur hon    rt    con icier lcn icncy wh n you ·ent nee Michae I.

           act f I indn s , his Friend hip and hi guidanc h giv l man p ople in need will only suffer more
if h i n t around . r am e,tain that your h nor r c iv s many f th se I tt r from many p pl wh are b ing
sentenced. For me writing a letter like thi i a fir t. I w uld hop and pray that the judiciar y ten, can s the
who le     pe f Michael as a per ·on and the hundred of p pl in th community hi family, friend et . that wi ll
all be greatly affected with hi absence.


Resp~ tfu lly your,
    ~    ;?:
Aar n Munk



  119 Beach 9th tte t Par Rockaway                11691     •    1106    I t r H ·ights R ad _. lien ville N. . 12428
                                                                                                  Exhibit B - Page 141
            Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 143 of 178



~ New York TMS
                                                                                                  I 52 Madison Ave.
                                                                                                  Suite 805
                                                                                                  New York, NY I 0016
                                                                                                  Phone: (2 12) 481-41 5 I
                                                                                                  Fax: (917) 720-980 I
                                                                                                  Email: anudman@ yahoo.com
                                                                                                  Web: www.nytms.com

  8/11/19




  The Honorable Judge Vernon S. Broderick
  Thurgood Marshall United States Courthouse
  40 Foley Square, New York, NY 10007



  Dear Judge Broderick,

     I am writing this letter on behalf of my dear friend Mr. Michael Mendlowitz in connection with his
  upcoming sentencing hearing.
      I’m a 52 year old psychiatrist, practicing in New York City for over 20 years. I trained at Weill Cornell
  Medical College and went on to serve in their faculty in different capacities since. I’ve been married to my
  wife for 28 year and we are blessed with three wonderful children.
       I’ve known Michael for the past 10 years, when we moved to Woodmere and became active members
  of the same synagogue the Mendelowitz’s attended, Cong. Aish Kodesh. Over time, we became friendly.
  We sit close to each other during services every Sabbath and Jewish holiday and me and my entire family
  have always enjoyed hearing his soulful singing when he leads services. In our congregation we are
  privileged to count several amazing Cantors (prayer leaders) within our membership, but Michael has
  always been one of our favorites. His voice is sweet, he makes sure to use melodies that will ensure
  everyone can sing along and, often, you can see the tears streaming down his face during the more
  heartfelt supplications.
      But I only got to know Michael’s true character more intimately during the past 5 years, when I was
  honored to be named president of the congregation. In that role I had to become acquainted with the inner
  workings of our community and the different players in it. Thus I learned about Michael’s incredible
  generosity to our congregation and many other charitable causes in our community. As long as he was
  financially able to do so, Michael made sure to donate as much as he could to any organization, cause or
  individual that needed it. I can remember asking him for a donation for our synagogue a few years back,
  not being aware he had fallen in difficult financial times. He, of course, couldn’t help us at that time, but
  what was most striking was the visible pain in his eyes at suddenly not being able to help his beloved
  congregation when they needed it.
     One of Michael’s main roles in our synagogue, as mentioned before, is being a Cantor. Given his
  exceptional skills, he was chosen to lead the main portion of the service during the Jewish High Holidays,
  Rosh Hashana and Yom Kippur. This is the highest aspiration and honor bestowed on a Cantor in the
  Jewish world. The service is long, complex and exacting and Michael always excelled at it.




                                                                                            Exhibit B - Page 142
        Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 144 of 178

                                                                                                  152 Madison Ave.


(i, New York TMS                                                                                  Suite 805
                                                                                                  New York, NY I 0016
                                                                                                  Phone: (212) 481 -41 5 I
                                                                                                  Fax: (917) 720-980 I
                                                                                                  Email: anudman@ yahoo.com
                                                                                                  Web: www.nytms.com




       The general custom is that Cantors are paid for their their services during these days, sometimes
   significant amounts, depending on their quality and experience. Michael never accepted payment of any
   kind, making it clear that for him this labor was one of love and that he saw it as an honor, a privilege
   and a duty. For him it was just one more way to give back to the community to the best of his abilities,
   even after he had fallen in hard times.
         After his indictment, there were some difficult moments for Michael in the community. People like to
   talk, comment and have opinions. This led to situations that were rather hurtful and even publicly
   humiliating for him. I personally witnessed how he took it all in stride, with a smile and even a kind word
   to everyone, even the perpetrators. He accepted his lot with dignity and always strived to make the best
   of it.
        I don’t know, or wish to know, all the details of Michales legal troubles. I only know him as a kind,
   generous, decent and good hearted soul that has always lived to care for his family and his community
   as best he could. I am also certain that after he weathers this storm, he will continue to do exactly that. I
   for one, hope that myself and my fellow members of Cong. Aish Kodesh can continue to be uplifted by
   Michael’s holy song and presence on a regular basis for many years to come.
      I hope Your Honor will find it in him to consider this letter, together with the many others I’m certain
   he will receive, and find a will and way to show utmost leniency in his sentencing decision for a good
   man like Michael Mendelowitz.
       Respectfully yours,




   Alfredo Nudman, MD
   Assistant Professor of Psychiatry
   Weill Cornell Medical College




                                                                                             Exhibit B - Page 143
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 145 of 178



Dear Judge Broderick,

My name is Andrew Lauber, I am a close friend to Michael Mendlowitz for the past thirteen years. I am
married with four children and reside in Woodmere, New York. I am a Social Worker and the Director of
i-Shine Chai Lifeline, an after school program for children living with illness or loss in their family with
programs all over the country. I also maintain a private therapy practice in Cedarhurst and serve as a
leader in our synagogue overseeing the prayer services, caring for all the needs of the congregation.

Michael and I began our friendship as our boys were in elementary school together, and Michael
coached their little league baseball team. He was a real role model for the boys and motivated them to
work hard but to never put winning ahead of good sportsmanship. He’s a great athlete and taught them
how to play well but more importantly he taught them how to always treat other people with sensitivity
and kindness, even if they aren’t as athletic and talented at baseball as they are. Little league can at
times get competitive and contentious, especially between the parents who often take it more seriously
than the kids do. I remember many times when a call made by the umpire was questionable and some
fathers would start to argue and vocally express their anger, it was always Michael who diffused the
situation and reminded us all of the example we need to set for our children. I’ve never heard him raise
his voice or get angry, he just has a way of saying what needs to be said in his soft and humble way that
inspires you to do the right thing. This was a volunteer position that not many of us wanted to do but
Michael stepped up to coach and the children gained so much more than just baseball skills from the
experience.

We moved to Woodmere close to ten years ago, and from the first week in the neighborhood, the
Mendlowitz family opened their home to house my family for meals, and consistently offered assistance
to ensure we felt welcomed. I spent many hours discussing the needs of my i-Shine families with
Michael, how to assist in many ways, care for their social and emotional needs, and he has consistently
been able to provide guidance and help in a discreet manner. He personally helped a very close friend of
mine find a new job, pay off debt all without him every knowing. Through the program I run, Michael
has cared for countless families who have lost parents and struggle daily, all with no fanfare or public
acknowledgement.

Michael is a leader in our community and is intimately involved with our schools, synagogues and
organizations. However, his responsibilities never detracted him from being an exemplary, husband and
father to his beautiful family. Michael’s dedication to our synagogue Aish Kodesh is truly inspiring. He
has been leading High holiday and Shabbat services for many years and people would walk from far
distances to be inspired by his prayers. After his arrest, our Rabbi along with the support of myself and
my coworker offered him the choice to continue to lead our congregation for the high holidays as we
believe fully in his character and we assured him we would fully support him in whatever choice he
made. We truly believed the charges were completely uncharacteristic to who he really is. However,
Michael was afraid that it may cause arguments from those who don’t know him personally and may
object to him leading, so he humbly requested on his own to step down from the position. We
respected his choice but as a congregation we were beside ourselves and broken from the loss.


                                                                                         Exhibit B - Page 144
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 146 of 178



Michael, with his heartfelt and beautiful prayers had been our leader for so many years caring and
tearfully praying for each and every one of us as fervently as he prayed for himself. Where others in
such a predicament would likely decide to leave the synagogue, or pray elsewhere to spare themselves
from the pain of watching someone replace you in a role you cherished, Michael did no such thing and
has continued to pray by his seat with fervor and passion. He is always on hand to advise those leading
the services and give encouragement to cantors who are just starting out. He continues to welcome
new members and never misses a day of prayer.

In summary, Michael is a dear friend, someone I lean on for sound advice, a caring heart and an open
hand to help. He is a dedicated husband, father and leader of our community that we desperately need
and rely on. This ordeal has been extremely paralyzing for his wife and family and for so many
organizations, schools and synagogues who rely on his leadership and open giving heart. I humbly ask
Your Honor to please take my words which come straight from my heart into consideration when
deciding the fate of this wonderful person.

Respectfully yours,

Andrew Lauber LMSW




                                                                                      Exhibit B - Page 145
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 147 of 178

                               Benjamin & Sara Greenfield

                                    Brooklyn, NY 11210

August 8, 2019



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick:

Our names are Benjamin and Sarah Greenfield. We are a happily married couple who are the parents of
five sons, four of whom are married, and the grandparents of thirteen wonderful grandchildren. I am
the lead salesman for a hardware company and my wife, Sarah is an executive assistant in a local boy’s
school in Brooklyn. We are both very involved in our synagogue and arrange our High Holiday services
and seating arrangements. I am a founding member of a learning group that has met nightly for the
past twenty-six years to study the Talmud, and Sarah attends a class on self improvement weekly on a
regular basis.

We write to you on behalf of Michael Mendlowitz, someone we have come to know very well and
admire greatly. We recognize that he has been convicted of a crime yet we hope you will how
inconsistent this offense is with who Michael really is and show leniency to him.


We have had the good fortune of meeting Michael when our son married his wife’s younger sister (Henni)
12 years ago. Since that time, we have seen firsthand how Michael took on the role of big brother to our
daughter in law, Henni, and when she married our son, embracing him as well. We have seen how Michael
has extended himself to ensure that the family functioned as a cohesive close-knit unit. I have observed
first-hand how he and his wife have opened their hearts and home to our grandchildren, extended family
and any person in need. It is so beautiful to see such a cohesive family.



Michael has been very generous to us over the years in many ways. When we were having a difficult
time financially, Michael sensed that we were struggling. He knew that we had several teenage boys
who were in school and needed clothing. He understood how important it was for teenagers to have
nice new clothing to have confidence and fit in with their peers. Michael would send us beautiful
clothing for them from his own closet that looked like it had never been worn. He insisted it was things
he had “lying around” so as to save our dignity. He never wanted any thanks or recognition and was
only looking to help in as quiet a way as he could. This took tremendous pressure off of us at a time that
our finances were very tight. The smiles on our boy’s faces as they received these gifts were priceless.
We are so grateful for his kindness done without the slightest expectation of anything in return.




                                                                                       Exhibit B - Page 146
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 148 of 178
Michael’s wife Shira is a successful matchmaker in their community. At times, she enlists Michael’s help
as it is a daunting job. If not for them, our fourth son Zecharia would not have met his wonderful wife
Chana. Throughout their dating, Shira and Michael were always on hand to help with any questions and
were very instrumental in helping our young couple acclimate to their new lives together and we are
tremendously grateful to them. At our son’s wedding, they celebrated with us as if it were their own
child’s wedding. Their happiness along with ours was palpable.



Michael’s efforts and good deeds are not reserved just for his family. We have had the opportunity to
see him in the community and watch him make time to assist many others in need, just as he has
assisted us. Because he is not one to brag about his good deeds, I am certain that what we have seen is
a fraction of the good he does for others.



Every now and then one has an opportunity to meet someone who is genuine in every part of their lives.
Someone special and unique in their selflessness and care toward others. The first time we met Michael
we saw that he was this type of person and over the years we’ve seen that our first impression was correct.
He, is always with a smile, a positive outlook and someone who really cares about what you have to tell
him and acts without being prompted if he sees that you need something.



At this critical moment as Michael is about to be sentenced we hope we have given Your Honor a small
glimpse of the true person Michael is and you will find it in your heart to show him the compassion he has
always shown others. We truly believe if Michael would be incarcerated for any period of time, it would
be of great detriment to his wife, his children, his siblings, extended family, friends and his community.
He is a great father who is involved in all facets of his children’s lives. He has a wonderful daughter of
marriageable age, and in Michael’s community, his incarceration will severely damage her prospects of
marriage.



We hope and pray that the Court, in imposing a sentence on him will temper it with leniency and craft a
sentence that does not include incarceration and will allow Michael to continue his good deeds for the
community.



Respectfully,



Benjamin and Sarah Greenfield




                                                                                       Exhibit B - Page 147
           Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 149 of 178

The Honorable Judge Vernon S. Broderick
Thurgood Marshall United State Courthouse
40 Foley Square
New York, NY 10007


September 26, 2019


Dear Judge Broderick,



My name is Benjamin Kahan and I live with my wife and children in Brooklyn NY. I have personally
gotten to know and become close friends with Michael Mendlowitz over the last few years.

Both Michael and myself share a common love of music and believe in its ability to heal. I play
base guitar and together with Michael’s beautiful voice we have spent many days and nights
together trying to lift the spirits of those sick in hospitals with serious medical conditions. I can recall
numerous times walking into a hospital room to find a patient lying there listlessly, and it is almost
magical to see how music has the ability to instantly cheer them up and bring light back into their
eyes. The joy on Michael’s face when we see the patient start to come alive and sing with us is truly
a sight to behold.



He has told me many times that nothing makes him happier than lifting the spirits of someone who
is down. Michael has the most beautiful and pure voice which penetrates the deepest parts of the
soul. I’ve witnessed countless times the tears that flow from his eyes as he sings heartfelt songs to
these unfortunate individuals. I have watched Michael sit on the edge of a patient’s bed and spend
time getting to know who they are and finding common ground to just simply connect with them. He
is always sensitive to the vulnerable state these people are in and tries to make them feel at ease
and comfortable with our visits.



Michael is someone who takes his role in the community seriously and understands that giving
back to others, especially those in need is not something out of the ordinary, rather it is our duty.
He has told me before and I often hear him telling his kids, whatever talent G-d has blessed you
with is only a gift you have been entrusted with and not something you earned so we must always
show our appreciation for this gift and use it to help others. Michael truly believes and lives by this
credo in every aspect of his life. He is the ultimate giver and never views anything he has as
                                                                                     Exhibit B - Page 148
            Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 150 of 178
something that is only for him. He shares all that he has with others and takes such joy in the
happiness his giving brings to others. Michael’s commitment to the needs of those around him
have always stood out to me as an exemplary example of how we should treat all people. He is a
true role model to all who know him in every area of his life.



While I am aware that Michael has been convicted of a crime, I can’t begin to understand how
someone like him could ever do something to intentionally hurt another human being. Michael is
someone who is introspective constantly and I can see how much regret and remorse he has for
what he has caused. It is very difficult for us, his close friends, to watch our friend suffer as he has
for the last few years but what we find most remarkable about Michael is that despite the turmoil
and pain he is going through in his own life, and no matter how down and depressed he might be
feeling as he awaits an unknown and terrifying fate, he never lets that get in the way of helping
others and bringing joy to the faces of the people we visit. He puts his own sadness and fear aside
and finds a place deep within his soul to uplift those who need it.



I am pleading with Your Honor on behalf of the many sick men, women and children who need
Michael’s beautiful voice to lift their spirits.

I’m pleading on behalf of his friends and community for whom he is a role model of how to lead a
life of selfless devotion to others.

Most of all I'm pleading on behalf of Michael’s beautiful and sweet family, his wife and their seven
innocent children, to please take into account all the good Michael has done in his life and will
undoubtedly continue to do if Your Honor gives him the chance.

Please show him the mercy and compassion that he’s always shown to others and allow him to
stay home with his family who need him so very much.


Thank you


Benjamin Kahan




                                                                                   Exhibit B - Page 149
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 151 of 178



The Honorable Judge Vernon S. Broderick,
Thurgood Marshall United States Courthouse,
40 Foley Square
New York, NY 10007.

Dear Honorable Judge Broderick,

Just in the way of introduction, my name is Baruch Amsel, I live in Queens, NY along
with my wife and five children. I manage multi-family housing units in New Jersey and I
am the president of the Institute For Judaic Culture and History; an all volunteer organi-
zation striving to bring awareness to neglected and forgotten Jewish cemeteries
throughout North America. In addition, I serve as sexton for Congregation Anshei
Tribeca in South Fallsburg, NY.

I am writing this letter on behalf of Mr. Michael Mendlowitz attesting to his upstanding
character and good nature. I have known Michael for a number of years now, as our
families have spent many summers together in Upstate New York, as well as communal
get-togethers throughout the year. Over time our families have developed a beautiful re-
lationship. In all my years of friendship and interaction with Michael, I can attest that he
is a kind, generous and caring person, as well as an integral pillar of his family and com-
munity. He always steps up to the plate by taking initiatives to help others. I often stand
in awe of his dedication and nonchalant mannerism of providing for others. For exam-
ple, on many occasions I have found Michael in synagogue before others arrive,
straightening up by putting away the books and setting up the tables and chairs. All this
to ensure that it is neat and orderly for others to enjoy. As a talented cantor he often
leads the congregation with the sweetest of melodies. Additionally, he has joined me on
a number of cemetery missions, for which I am grateful.

I understand that Michael was found guilty and that as a Federal Judge his future is in
your hands. As his good friend, it is my job to beg for mercy and leniency, particularly
because I know what a good man Michael is. I can’t begin to tell you how much his
friends and family have suffered over the last few years while Michael has gone through
his legal ordeal. True, it is only Michael that stands before you. However, please con-
sider his family and friends as well. To watch him lose his business was heartbreaking.
The years of uncertainty as to the outcome of the case was in itself a huge and painful
punishment.

These agonizing emotions, and the toll they are beginning to take on his family is some-
thing I am personally pained and triggered by. As a young boy my father spent time in a
federal penitentiary. Within a matter of weeks my entire world shattered. My family went



                                                                           Exhibit B - Page 150
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 152 of 178



from being a warm loving unit, filled with memories of holidays, birthdays respect, laugh-
ter and support; to nothing more than just memories. The family broke apart, financial
burdens took a major toll, and there was a lot of anxiety and loneliness. But probably
the most painful and confusing part for me was the loss of my beloved father figure and
role model. The feeling of abandonment that I felt is something I can’t even describe. A
son needs his father, and navigating that part of my childhood without him forced me
into a very vulnerable, confusing and extremely painful place. How can you explain to a
child why their father is not able to come home for the holidays? How can a child com-
prehend that their beloved father can no longer wake them up with a birthday kiss. And
of course, visiting him in jail was a whole different trauma and reality I was forced to
confront. It was a trauma that I still have nightmares about so many years later and it is
one I will never forget.

Over time life moved on, but my life was never the same again. I eventually started my
own family and slowly began to rebuild myself. Today I enjoy a very rich, meaningful
and loving relationship with my father, and my children as well enjoy spending time with
their grandfather. And while ultimately we rebuilt our lives and our families, I will never
forget the effects the imprisonment of my father had on me as a child.

As a Federal Judge it is your job to ensure the upkeep of justice and you must sentence
Michael in a way that fits that mission. However, I beg you, please remember me and
don’t let what happened to me happen to Michael’s family. When I look at Michael’s chil-
dren I see myself. I see the anxiety and pain in their eyes, the thought of a reality that
they as children will never really be able to understand. And as strong and as hopeful as
they may stand and as hard as they may try to keep their family together, they will never
fully comprehend this new dichotomy. Their father that loved them, and always made
time for them, their father who they know is inherently a good and honest person who is
always giving to others, their father who they always saw helping the community and in-
vesting so much energy into the needs of those around him is suddenly imprisoned. It is
a reality that is in constant contradiction to what they knew about their father or and a
constant contradiction of their belief in the fairness of the world.

The damage is already starting to set in. The children battle every day the demon of
thoughts about losing their beloved father, and they cannot conceive of how to navigate
that jagged reality. Of course for Michael, this battle must be even more excruciating.
Now as a father myself, I can begin to try to understand how my father must have felt.
How utterly guilty and helpless he must have felt towards his family. It would break me
to witness Michael’s children to be thrown into the trauma and turmoil that I myself went
through as a child. But as an adult and father now on the other side, I would never for-
give myself if all I could do was stand helpless on the side.



                                                                           Exhibit B - Page 151
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 153 of 178




Please understand the catastrophic repercussions of imprisoning Michael Mendlowitz. I
beg of you to consider an alternative sentence to incarceration. Please allow Michael to
pick up the pieces of his life that have been shattered and to apply these lessons he has
learned through this painful experience. Please allow Michael to be there for his dear
family, whose needs are great and that only this father and husband can fulfill. I plead
with Your Honor as a child who suffered so greatly because of a decision made that
took my own father away from me. I ask to prevent that from happening to them so that
they can heal and continue to be contributing members of society. Please rule with com-
passion and leniency for Michael and his family.

With great respect,

Baruch Amsel, a dear friend of Michael.




                                                                         Exhibit B - Page 152
                                       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 154 of 178




Pllf:S lllrNl                                                                                                                          33•l Cen trdl AvEe1111e    I   !IM lle~ch '.lth St reet
RAB BI BORUCH !l. BENDER                                                                                                               l.a1·1tPt1Ce, l~Y 11559        tnt Rutl: a 1·1dy, l~Y 11691
• 11/llllMflfl or (II L BO/lfll                                                                                                             T 5 16.791 4444       I   F 516.592 ~Gt\1
SHULIE WOLLMAN                                                                                                                                       \'/\'/V/ .,lCillt'7t:'i Otg

ffHJ~l rl'S
LLOYD KE ILSON
RONALD LOWINGER

IIU /1,111111<
ALA N BOTW INICK, C.P.A.

     I I IJ 1IV~UOAl!l t
DOV ID BLOOM                                 September 27, 2019
JAY GE LMAN
MOTi HELLMA N
MICHAE L KRENGEL                             The Honorable Judge Vernon S. Broderick
BEN LOWINGER
YAKOV MIROCZNIK
                                             Thurgood Marshall United States Courthouse
MOSHE SCHRE IBER                             40 Foley Square
ARON SOLOMO N
SHULI E WOL LMA N                            New York, NY 10007
JOEL YARMAK

 01\fHI flf 1>1111 < 11 tit ~
                                             Dear Judge Broderick,
MOSHE BLOOM
ALON GOLDBERGER
CARMI GRUENBAUM
RABBI DOV ID GREENBLATT
                                             My name is Rabbi Baruch Bender and I am the President of Achiezer, a multi-faceted social
SHLOMO Z. GUTFREUND                          service organization that helps community members in crisis. In the aftermath of Hurricane
RABB I YE HIEL M. KALISH
ME IR KRENGEL                                Sandy, Achiezer and its team was charged with leading a community that was
ARO NI PARNES                                decimated . Homes were flooded and uninhabitable, families lost everything they had and
ADAM OKU N
MENACHEM PO LLACK                            people really needed guidance. In those immediate few days a massive community meeting
RABB I ARON ROSENBERG
JOS H SZP ILZ INGER
                                             was held at Achieze r in which a sprawling plan was laid out to assist the thousands of
SHLOMO ZU LL ER                              community members that needed help. Michael was front and center in that meeting and a
   I lltlVI I OllllUlt Atllll                crucial help in making it happen .
ELKE RUBIN

I    lllllf I l111fd1lt1A101(
ESTHER NOVAK                                 The basement of Michael' s own home was flooded, yet he not only was out helping others
 1rll 1Al 111/lllllltl1'1\ll1l,\ll)I         who were hit harder than himself, he opened his home to those who had nowhere to go. He
r ,1111, 1,1ru1,on
DR. BRUC HA LOWIN GER , PSY. D
                                             and his family literally gave of their own time, money and property to ensure that others had
    ,., I '•!.111/lft· S (ll)flJIIIMl nr1
                                             a place to go. He spent hours volunteering to pump water out of the houses of complete
SHALOM JAROSLAWICZ , RN                      strangers and even volunteered his own vehicle to assist in the rescue efforts.
11' Ill 111 IJVillltAIH I
P f 1,\III I 11 ;j I
SRU LY MILLER                                Whenever there is a need in the community, Michael is always willing to help. He spends
HINDA SARA LOEB
ESTY WINER
                                             many hours visiting the sick in hospitals and delivering food to those who are unable to fend
 llllt,111 1,\ Ill VH Ol'MEIJ I
                                             fo r themselves. Last year when a religious gentleman passed away with no relatives, it was
ALIZA WARTELSKY                              Michael who ensured that ten Jewish men (the requi red Jewish law) were present at the
 •ltlll 111'11:l'IHll\lflfl                  cemetery so that this individual would not be buried all alone.
MILKA KEILSON

    I It       llt>II~ c (•OIWltJ(II IJ 11
MORD ECHAI PICKER
                                             Sometime in 2018 a community member fell critically ill and was hospitalized . Not only did
     11 I I,, I Ill                          Michael rush to the hospital to assist, but he was constantly in touch with Achiezer' s medical
MINDY LI EB HARD                             personnel, arranged for appropriate doctors to be involved and even a follow up hospital
 I J/\ IH I l>i.1'./11(11-lftll              transfer to a different faci lity.
ELANA GOLDSTE IN. C.PA
AD INA HIRSCH

     '     I   Hll tl ~fl
YOSEF H. KANNER, ESQ.
B. DAVID SCHREIBER, ESQ.

I Ill rt •• F CllUSllll/111 I
CARMI GR UENB/IUM

 '"'I il l / If 1'1 1 1 ~ 1llHI'
 I I >r4
MIC HAEL FRAGIN



                                                                                                                                             Exhibit B - Page 153
    MEDICAL RECOMME NDATIONS i 1, ~ I f 111,J t It' d I , I , 11 • •I I I ii tl I , 11111 1 , , MENTAL HEALTH COUNSELING DIV ISION 111 , WI          ,1· 11 •' "I '
    .• I I IOI I I I I I I! J f 11111 r I I I• 1/ J LEGAL ASS ISTANCE NETWORK , , Ji 11 'I< 11 1 t I I 11 , I 'I' l 11 P 11 1 SPEC IALTY EQ UIPM ENT DEPOT I I •I
                                   Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 155 of 178



l' flESlflHJT                                                                                                                                            334 Cl•11l 1alAvenue     I 144 B~atl19tl1 <;t,eet
R/\BBI BOR UCH B. BENDER                                                                                                                                 Law1e n ce, NY 11 559      F.ir nockav1ay, NY 11691
 Hllll!t.1/\N 0 1 TIi i: IJ01\RD                                                                                                                              T 516./'ll.4'1'14   I r 516 '>Y.2 5643
SHULIE WO LLMAN                                                                                                                                                       l'/\VVI . .JChieze, .o, g

fll USTCES
LLOYD KEILSON
RO NALD LOWI NGER

 111· /\~ lll!l n
ALAN BOTWINICK , C.P.A .

 .-IC II IIV E 001\fl(l
DOVID BLOOM
                                        Michael is a gentle, soft spoken and humble person who shies away from praise and
JAY GELMIIN                             accolades. He refuses to accept any honor or public appreciation for his work even though
MOTi HELLMAN
MICHAE L KRENGEL                        he has spent countle ss hours helping so many struggling community members in
BE N LOWINGER                           need . Michael's family is personally involved with Achiezer's annual fundraiser which is a
YAKOV MI ROCZN IK
MOSHE SC HRE IBER                       vital lifeline for our community.
ARON SO LOMON
SHULI E WOLLMAN
JOEL YARMAK                             It would be incredibly sad for Michael' s family and our community at large if he were forced
JOArcn or IJIHI 1011 •,                 to spend time incarcerated . He ha s so much to offer and give back to ou r community; and
MOSHE BLOOM
ALON GOLDBERGER
                                        for the sake of so many who would benefit from his tremendous heart, I would humbly and
CARM I GR UENBAUM                       strongly request that Your Honor conside r a sentence of community service. It is his true
RABB I DOVID GREENBLATT
SHLOMO Z. GUTFREUND                     essence and what he' s all about.
RABBI YEH IEL M. KALIS H
MEIR KRENGE L
ARO NI PARNES
ADAM OK UN
MENACHEM POLLACK
                                        Respe ctfully,
RABBI ARO N ROSENBERG
JOS H SZP ILZINGER
SHLOMO ZULLER

  I t. U I IVI COORD IN/\IU rt
ELKE RUBIN

1 lt/\KI IC IOI HlltJ/1'1on
                                        Rabbi Boruch B. Bender
ESTH ER NOVAK

  n!rAI ttr/\Lillllll'/\ llir.1r111
 11lJlllllN/\l()fl
DR. BR UCH/\ LOWINGER, PSY. D

, I ,, · ·,rn v1crs OOIH INI\TOn
SHALOM JAROSL AWICZ, RN

111 /I I i II lll ~llf/1\IJc I'
 111•/\111 l,lltH
SRULY MILLER
HIN DA SARA LOEB
ESTY WINER

 1!U1,II/\M OE VLLOl't,I EIJ I
ALIZA WARTELSKY

 1/U! 1 l<lCHltl lN/\H111
M ILKA KEI LSO N

 I r II, , II II J~ roo11UIII/\TO IC
MORDECHAI PICKER

  I\ LL rr- 1 lfll
MIN DY LI EBHARD

 111/\i!C I DEP/\ftlMFlll
EL ANA GOLDSTEI N. C.P.A.
ADI NA HI RSCH

   t ,/11 I llllll~[L
YOSEF H. KAN NER , ESQ.
B. DAVID SC HRE IBER, ESQ.

I ' lllll\lH I" lotJSUI T/\fl I
CARM I GRUENBAUM

   vr 11tlr1Frli IHI /\flut! ,
LI f',1111
MICHAE L FRAGIN



                                                                                                                                                               Exhibit B - Page 154
 MEDICAL RECOMMENDATIONS 111 '\I 11111 1 ,I II             IC I I r 11 •, JLI / ii 111 '       1\1   !   1\ 1 MENTA L HEALTH COUNSELING DIV ISION • 111- II' 1 ~ 1,1 ,11 ,, r I I )./ I \l I j          r 1/Vlf c
 - , 11()111 , I 'I' I 11•11 1 1,v1 TI ii fl~ LEG/\L ASSISTANCE NETWORK 1                  (   ,rl   I f I IH '!VI H,, 1,1 I I I II I I II I SPECIALTY EQUIPMENT DEPOT l· 1 l •l r,r I                 l lPPf lfj I
Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 156 of 178




                              WOODMERE. NY I J598- 2023




                                                                                July 3 1. 20 19


The Honorable J udge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY I 0007



Dear Judge Broderick.

       I run wriling a letter on behalf of Mr. Michael Mend lowitz. Michael is awaiting
sentencing, and I would like to share with you my experience with, and feelings towards,
him.

         I have known Ylichael for over twenty years. l know him both as a friend. and as
a community member. l can attest to you that there are few people with a character as
stellar as Michael. I have been with him in multiple contexts in which he has exemplified
the traits of kindness and generosity. Many times. I have witnessed him give charity to
people without them knowing, helping people in a way 1.hat preserves their dignity. and
solving controversies and d isputes in a way in which both parties maintain their pride. He
is generous. ca ring, kind. and is dependable to the utmost extent. Over the past 20 years, l
have seen these traits take place in countless situations.

        Our community has an annual trip that we take together with our rabbi. The trip
really inspires and enlightens indi vid uals, bu1. iLis one in which not everyone can a fford.
Every year there are individuals who need that. inspiration, but they cannot afford it. On
many occasions, when someone comes up short for the necessary fee, the trip
coordinators just go straight to Michael. Without hesitating, without questioning, as soon
as he realizes it is for someone's wellbeing, he covers the difference o f the cost. on one
condi1ion: that nobody knows that it' s from him.

        The community has turned to him on many occasions. one in particular is when
the local schoo l was about to collapse due to being overburdened by debt and other
system ic issues. This was a cha llenge of epic proportions for our community and few
people stepped up to the plate and dedicated themselves to help steer the ship in the right
direction. One of those people was Michael. Michael did so with no fanfare, no ego, with




                                                                               Exhibit B - Page 155
Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 157 of 178



no pride, he Just put his shoulder down and worked with the community expecting
nothing in return .

        As you may know Saturday is our Sabbath. Families have the opportunity to
wind down, connect and be together. In many cases, familie spend that time focusing on
themselves and their fam ilies. But not Michael. In his house on Saturday afternoon
instead of having quiet time just for his family Michael opens his home to a special
needs program in which a dozen counselors and special needs children come over take
over his basement and kitchen and run a mini day camp, to put it mildly. This a program
designed to give the families of these special needs children a little bit of respite from the
week. It is incredibly beneficial and helpful and does an enormous amount of good for
both the children and their families. Never once did Michael ask, "What about me?" or
" What about my family and my time?" It is always about the community, and what he
could do for others. It has always been about what's best for everyone else.

        He has been there fo r every person I know, whether through visiting those that are
sick, charity, or lending a helping hand, or a listening ear. He sees the good in people i
ways that people don 't see in themselves. He gives people second and third chances
because he believes in people. He will help somebody even to his own detriment.

         So dear judge, please for the sake of his wife and his family and for the sake of
his friends and the entire community please consider Michael s character in your
sentencing because there are few people who 1 know that are more deserving of leniency,
mercy, and kindness.




                                                                              Exhibit B - Page 156
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 158 of 178




Dear Judge Broderick,

Re: Michael Mendlowitz
Case #

Thank you in advance for taking the time to read this most important letter.

Michael Mendlowitz is my nephew. I am aware that he was found guilty and
scheduled to be sentenced.

I married into Michael's family nearly 30 years ago. Micheal was an
extraordinary teenager. His character and good nature were spoken about
often and apparent to everyone who knows him. His mother would recount
often how Michael was a perfect child, never giving her any trouble, always
respectful and caring despite his difficult childhood dealing with his parents'
divorce. Michael was a prize student and had many friends. Michael and
his wife have a beautiful family and home where they have become pillars
of their community. Their involvement in their synagogue and children’s
schools are just a few of the many selfless organizations to which they
dedicated so much of their time and charity.

The love that Michael shows his children is apparent in the close bond he
has with each child through his soft spoken and kind manner. I have
witnessed many many times Michael spending time with his elderly
grandmother and making her feel so special. She calls him her #1 sunshine
boy! Michael has two sisters. Being the only brother they always go to him
for guidance and support. He never let them down and was always there
for them. He’s the rock and anchor for his family in so many ways.

To know Michael is to love him. He’s pure. He’s an integral piece to his
family, extended family and community who count on him. How painful it
would be for so many people that rely on him both emotionally and
financially that can't be replaced.

Thank you so much for your attention!


Cheryl Gross
Michael Mendlowitz's Aunt


                                                                 Exhibit B - Page 157
       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 159 of 178



                                        Cindy and Elliot Becker



                                       Far Rockaway, N.Y. 11691



                                                                                    September 8, 2019



The Honorable Judge Vernon S. Broderick

Thurgood Marshal United States Courthouse

40 Foley Square

New York, NY 10007



Dear Judge Broderick,



We are writing this letter as close friends of Michael and Shira Mendlowitz. We have known Michael
from the time he courted his amazing and special wife, Shira more than 22 years ago. We watched with
admiration as this wonderful couple raised their beautiful family with ethics and morals. They have put
all their energies and resources into making sure that their children would be educated and trained to
be well mannered, thoughtful and productive members of society. Along with caring about the
education of his own children, Michael Invested many hours with incredible devotion to ensure that all
children receive the same education he wishes for his own family. When our daughters school was on
the verge of closing its doors leaving over 1,000 children with nowhere to go, It was Michael who
stepped up and worked day and night to stabilize the situation. Michael is someone who leads by
example and his quiet and refined way of getting things done has proven to be effective even in the
most stressful of situations.

Michael is always looking out for both children and teachers who need any sort of extra help and he
always made sure that the school was a happy and successful environment for all children to shine. He
helps everyone and anyone who asks and even those who don't ask. About a year ago, I recall being
approached by the Mendlowitz's to try and help raise money for one of teachers in the school our
daughters attend. They had somehow found out that this teacher was engaged to be married and due
to her father abandoning the family years ago, this young bride was working to support her disabled
mother and young siblings. She had nothing to pay for her wedding and was despondent. This was not
a teacher who was educating one of the Mendlowitz children; In fact Michael had never even met her!
Yet he worked tirelessly on her behalf calling every person he knew to try and put together enough
money to help this young couple begin their new life together with dignity. Michael always lends a hand
with little fanfare and even less recognition which really personifies the type of person he is. He is a
kind, soft spoken, gentle leader who's only motivation in anything he does is to help those in need and
make people's lives easier.



                                                                                      Exhibit B - Page 158
        Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 160 of 178



Michael always speaks of the importance of giving back to the community and he personally fulfills this
by serving on various boards and encouraging others to lend their assistance as well. If Michael was on a
board of directors, this provided confidence to others that the organization was being run with care,
integrity and it would be successful. His pleasant demeanor and personality which exudes warmth and
confidence, gives others the impetus to emulate his ways.

Michael has a warm and outgoing personality whose love of life is contagious. We remember fondly
attending Michaels 40th birthday party where scores of his friends gathered in his dining room to share
the special moment with him. All who were there shared a special fondness for Michael and enjoyed
reminiscing and appreciating the amazing person that he is.

Michael Mendlowitz has always been an upstanding and ethical citizen in our greater community. Since
Michael's indictment, his once vibrant and outgoing personality has been noticeably subdued. His
absence from community boards and organizations has left a gaping hole in the fabric of our
community. Needless to say, his family has suffered tremendously. As dear friends of the Mendlowitz
family, we humbly plead for leniency as his incarceration will deeply affect our family and the well being
of our community.



Sincerely Yours,



Cindy and Elie Becker




                                                                                         Exhibit B - Page 159
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 161 of 178




The Honorable Judge Vernon s. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,

My name is David Bozin, and I am happy to write this letter about Michael Mendlowitz, and who
he is as a person. I am aware that he has been convicted of a crime, and I wanted to present
you with my experience of who he is.

I have known Michael Mendlowitz for over 6 years, and can only explain him as a person who
cares deeply about his family, his work, and the people who have worked for him as well.

We first met at my previous job at Bindo, a software company, wherein Michael approached me
to discuss a potential partnership and how software could be used to help improve merchant
operations and reduce their headaches. He showed both a genuine passion and care to help
improve the industry and give merchants a product they would be pleased with. We
subsequently worked together on projects in this field and he has proven to be a man of great
integrity.

There are few people I have worked with and known in the past who I know will keep to their
word, and Michael is without question one of those people. Not only that, but he will go out of
his way to do right by the people who have had the pleasure of being acquainted with Michael.

He is devoted to his family and to his work, and goes out of his way to show his sincerity and
care to everyone. In addition, he is humble, understanding, and listens to all people’s
perspectives without interruption.

An example of the type of person that he is, is while walking with him through the Cedarhurst
neighborhood, no matter which store, cafe or restaurant we walked into, every single person
recognized Michael and greeted him with a smile and a kind word. Some people even go out of
their way to come out, shake his hand and ask how his family is doing.

I have been in touch with Michael throughout the entirety of his case, and I can’t begin to
explain how much suffering he has experienced. He has so much regret over what occurred at
his company and is always thinking about what he could have, should have and in the future will
do differently. And yet despite everything going on, he still manages to treat each person he
comes into contact with respect, patience and gratitude.

He is one of the few people in the world that I would go out of my way to say that I trust, both on
a personal and a business level, and he is someone I feel privileged to know.




                                                                                 Exhibit B - Page 160
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 162 of 178



I am humbly asking Your Honor to show utmost leniency in sentencing this kind and righteous
man and allow him to stay home and continue all the good he brings to the world.

Respectfully,
David Bozin




                                                                            Exhibit B - Page 161
  Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 163 of 178




The t,ionorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

August 12, 2019

Dear Judge Broderick,

I'm writing this letter on behalf of my friend Michael Mendlowitz.

I am aware that Michael is being sentenced for a criminal offense.· 1 also understand
that you have discretion with respect to the stringency of the sentencing, and in that
regard I hope that the following personal words encourage a lighter sentence.

I live in Queens with my wife and three children. I am an Emergency Room
physician, working at New York Presbyterian Hospital in Queens for the past 17
years. I am an Honorary Surgeon with the NYPD aswell as the NY State Troopers
and serve as thejr respective liaisons at New York Presbyterian Queens. I also
serve as an Assistant Medical Director and Volunteer Paramedic for Hatzala
Ambulance Corp in Queens. I was a first responder on 9/11, as well as remaining on
the last remaining ambulance in Queens that day answering almost 30 calls in the
12 hours after the second plane hit.

I know Michael for over 30 years, having first met him in summer camp at Camp
Munk in Ferndale, NY. I was· a'Shy boy at the time and didn't have many friends.
Michael went out of his way to include me in sports and other activities. If boys   , ,
started to poke fun at another boy (sometimes at me), Michael would step in and
encourage everyone to treat one another with patience and caring. Michael was
better in sports than I was, but Michael's approach was never to put anyone down,
rather he pushed those around him to improve their abilities, to act as a team player,
and ultimately to improve as people. It sounds funny to say so after all of these
years, but as I am collecting my thoughts and penning this letter I recognize that
Michael helped me become a more confident and outgoing person and was a
positive component of helping me find my way to where I am today.

After our teenage years, I fell out of touch with Michael for a number of years; and
then reconnected with him and his family a few years ago. Over the past few years I
have had the chance to spend many weekends with Michael, along with his wife
Shira and their seven beautiful children. Michael's children visit me in the summer
for throat cultures and ear infections. They are wonderful and polite children.
Michael's oldest daughter, Chayala, headed Menucha v'Simcha, a special needs
children's after-school program. His daughters visit a nursing home every week.
Having worked in nursing homes for many years, I can tell you what a difference this

                                                                     Exhibit B - Page 162
   Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 164 of 178



makes in the lives of all the elderly and debilitated patients. Hearing of this over the
years has has had such an impact on my family that last year my own daughter,
Rose, also started visiting a nursing home in my neighborhood. I know that she is a
better person for it. Michael's wife, Shira bicycles regularly, and participates in and
helped my wife train for the 75 mile bike-a-then, known as Tour De Simcha, which
raises over a million dollars annually for children with cancer and other debilitating
illnesses at Camp Simcha in Glen Spey, NY (where I have volunteered as well).
Michael and his son'1wi volunteer for Tomchei Shabbos, delivering weekly food
packages to needy families. Especially inspiring td~ and my family is seeing how
Michael and his family interact with his 95 year old grandmother on weekends and
summers. The respect, care, and love shown to the grandmother is an example to
which the rest of lJS should aspire.

In short, I make no excuses for any wrongful acts that may have been done by
Michael, and at the same time I respectfully ask that Your Honor do your best to
offset any such wrongs with the many good deeds of Michael and the positive
influence he has had on those around him, often weJI beyond that of a typical
individual. For the sake of Michael's family, and for my sake, I beseech you for
leniency in sentencing.

Thank you for taking the time to read this ..

Re/ectfully Yours,

//.
   ;ii[
  l,      .
Edward Bennett, MD
917-789-4472




                                                                       Exhibit B - Page 163
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 165 of 178




8/12/19


The Honorable Judge Vernon S. Broderick,
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,
I have known Michael for over 11 years. When my wife and I first moved into the
community we knew very few people. Michael and his wife were so friendly to us
and made us feel very comfortable in our new surroundings.
We attend the same synagogue so I get to see Michael every Sabbath. He is one
of the pillars of our synagogue. He and his wife are very involved in many of the
programs that take place in our synagogue. They live and breathe our synagogue
and the thought of Michael not being a part of our special community is
devastating to us all.
Michael has a beautiful voice and has led our congregation with the Sabbath and
holiday prayers for many years. I too lead the congregation in services from time
to time and owe much of my success to Michael’s guidance and mentoring.
 From the time the trial had started Michael has not led the High Holiday services
for our congregation and I was asked to fill in for him. I felt very uncomfortable
replacing my good friend. A few days later I received a call from Michael. He
wanted me to know that I shouldn’t think twice about doing it and he stressed to
me how happy he was for me. Most people would become bitter but Michael
instead gave me all his tips that would help me succeed. I was very moved by his
actions . I realized after this experience that Michael was a truly selfless human
being.
Michael has also been very involved in our girl’s Jewish day school. A few years
ago the school was in a big financial mess. Michael and few others from the
parent body spearheaded a team that dedicated itself to raise substantial funds
as well as restructuring the existing loan so that the school can once again
become financially stable.

                                                                    Exhibit B - Page 164
    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 166 of 178




Michael is a wonderful father and husband. He is a family man and is always there
for his wife and kids. His absence will be devastating to his 7 kids. His wife will
have a tremendous burden in raising 7 children without a father.
Our community will not be the same without Michael. He has touched so many
lives in our community that we can’t fathom not having Michael amongst us.
There is no question that our community will not be the same without Michael.


Eitan Agbashoff




                                                                    Exhibit B - Page 165
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 167 of 178



                                       Mrs. Elisheva Perlstein

                                      Far Rockaway, NY 11691
                                          (516) 360-5299

                                                                              July 30, 2019
Dear Judge Broderick,

         I am a mother of five children and a New York City Public School teacher for students
with disabilities. In addition, for 16 years, I have had the privilege of volunteering as treasurer
for the PTA of the elementary school to which I send my daughters. I have known Michael
Mendlowitz in this capacity, as his wife, Shira, has worked alongside me for many years.
Throughout this time, Michael has been a driving force behind so many of our fundraisers and
initiatives. Not only does he stand behind his wife’s communal activities, he rolls up his sleeves
and gets involved, as well. The hundreds of prizes for our yearly walkathon, generally our largest
fundraiser, are graciously stored in Michael’s garage, using the family’s personal storage space,
for months on end, with nary a complaint. When the school was under construction, he and his
wife devoted countless hours to ensure that suitable furniture was ordered for the preschool and
subsequently delivered to their designated locations. This was a huge task that they gladly under-
took as volunteers. When that same school transitioned to a new administrative team, the Mend-
lowitzes devoted hours to make sure the changeover was seamless on all levels- technically,
emotionally, and academically.

        Furthermore, the Mendlowitzes raise over $25,000 a year for teachers in the school who
are struggling to pay for unexpected medical expenses or other costly incidentals, such as a
flooded basement. The Mendlowitz children sit around their dining room table stuffing envelopes
for the mailings and volunteering their time to help those in need. The entire family has clearly
learned from their dedicated parents to give of their time and resources back to the community.

         Michael and Shira are devoted parents whom I respect. When their high-school age
daughter struggled academically, Michael made sure that she got the tutoring she needed and
spent many hours working with her to ensure that she succeed. As their children outgrow cloth-
ing, they discreetly find local families who could benefit from the hand-me-downs, as they
wouldn’t want to see the clothing go to waste. While most people would just put the clothing in
garbage bags and hand it over, the Mendlowitz’s take great care to clean, iron and hang up the
clothing they are giving to those less fortunate so they feel like they are receiving a gift instead
of charity. They take the extra time to ensure that the recipients feel respected and cared for.
The level of sensitivity and care for others that Michael gives over to his children through his
actions is something rarely seen in this day and age. Michael & Shira are true role models for
their relatives, friends and whomever they meet.



                                                                                   Exhibit B - Page 166
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 168 of 178



        While I am aware that Michael Mendlowtiz has been found guilty and is scheduled to be
sentenced,, please consider that Michael is a valuable member of society who should not be
judged based solely on this charge. He is needed desperately by his family, friends and all the
less fortunate people he is constantly looking out for and helping. I would like to respectfully
ask that Your Honor please take all of this into account when sentencing this genuinely righteous
individual and to allow him to remain home with his family and continue the invaluable work he
does for our community. Thank you for the opportunity to share my impressions of Michael
Mendlowitz and thank you for taking the time to read this letter.
                                                             Respectfully Yours,
                                                             Mrs. Elisheva Perlstein




                                                                                Exhibit B - Page 167
     Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 169 of 178




August 6. 20 19



The Honorable Judge Vernon S. Broderick

Thurgood Marshall United Stales Courthouse

40 Foley Square

New York, NY 10007



Dear Judge Broderick,

I am writing to describe to you my dear nephew, Michael Mendlowitz, that we kno"v for his
entire life that has the admiration anti respect of our entire extended family.

Michael is kind and compass ionate and consistently showed us what it means to be selfless
and caring. My mother (bis grandmother) li ved out the last years of her life alone and with
severe dementia. In an amazing disp lay of altruism and compassfon, Michael would
frequent ly visit my mother in the hopes or bringing joy into her life. The trave l time was 4
hours (or more) round trip, and sometimes my mother would ask him to leave after just a few
minutes. depending on her mood. I couldn"t believe that he v,1ould still come back. He told
me that sometimes when he came. he wou ld make my molher smile. In his mind, even if
sometimes the whole trip was a waste or time, it was still worthwhile if at times, he could
bring my molher a measure of happiness. Many times, he came bearing food and gifts, all in
the name of giving pleasure Lo an elderl y woman 'vvho was not able to reciprocate in any way.

As Michael's family, we are worried about what would happen if Michael could no longer be
the warm and caring father and breadwinner lhat he is now. Michael's beautiful family,
including his wife and 7 child ren, fully depend on him emotionally and financially. We
worry about what would happen if he could no longer be that rock fo r his family .

I hope this leller will give you an idea of Michael 's good character.



Sincerely,




                                                                                  Exhibit B - Page 168
                          Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 170 of 178
        -r1,e        //onor'(b(r      J1AJje Vernon           5,    J3rotlet,ck
         TAu.tjOD(l jilo.rslit>.{/ Una tel s t11.tes                tcurtA()U51,:
          l10       foler s,utJel rJe.J v~rh, N. Y,                I 0007



       De°'r 1"'"JJe er~J.er,c~
         :[ + ;s 11 ~r1 ,Ltfdi./t {or me to fli,.t pen to f"'pcr c..nJ wr,fr 1A,S lefir~ huf
    llw. 1) 0rJs ju.s1 5~effl to {lo~ ~s de tlw emrl,ons th"-t Jr,'i1e It,
              r have koo,/11 qMI buvme {rie,,Jf. w:th f(lo:,/.e 6KA f/1;,J.-i) /Ylio,/Jow:t2
    for -the lei.sf tAree yerirs.·. Tf.,:i. ,.so. 1.r,?nd5~,p I ,). i!r,sA Jp..,f7, for fhi•"l re4~c11s
    r   ~nlJf        h\:/1 b/fJ.5t'' wdh mo.117 jfloJ               f r,e,,ls     ihro,AoC).i my J;f~ btlt few ~re tAose tA(),_t
    ~o,.\/e h{4J SLJ.cA          Ml   1mptltt en Ply l,fe as             U,s of>i :f       ~c,l.V(:   /eo.rrkJ ttf)J jt\:Mel   50   /Y)IUA   I/)


.s~cA tt 5Acr1 per;cJ Ii of ·tirne,                                                                              ,
      o~r fo~rJs/,:p ,,dually beJan th rot'jA (\ m~t",J -(r, rnl .Th; s { r' ~' ,/ • •w~s .'/""._j
 II, rNj h eXL re'°' tr d,ff, CuH f ffson«I ch. Ikr> f(s. fl/os he h.J .J ~st re,en tly beM I oJ,de{ "· J
h1 { /t{e }\<At{ been t,,J(\t J 11-fS,dt ,lvwt) r.l :f AaJ kllOiJIJ cJ,ou.t ,i r \/Nu/d nNtH }-,4 ve.
be.l/etJel:. i't. He ~p(!rr,rJ :lJ/rJ,/i)e// more (D/l['er/led tA.ho,d ll"-i -{r,'end's fl!Jlrt thu.11 bis INn, 1-i J"-S
ajtou•JiiJ' He Wf\5 n,1er ~M•.,IJl: {oo busy or Ji,,.,~jeJ Nrd once dr :r rMe/4·, h;.n ,.,:j
his LooiI       5G)1,1./)d;114
                           J
                                 t\nX~ow.s   or   /w.rr, el    ~liev() :t       or r,c(
                                                                                       I
                                                                                                 wA,'le A;5 IA..'/l tr;{J,/
                                                                                            ~e evr11 La/l;J       ,nl'
\JA ~ LL11der wo.y to J.,.scu~s Sflfl}eOflt' dsi?'s rrub/Pm5, If T &J to Jesct,'/x.' (nosht! ill on<! wvr{

i·t wNld ~ 1!c/f/e<;s. '' tie /,'i1es h;s l;fe f\Ot for h,/T).self h"-1 for oth~~               I

    ctltAcu.!j~ I do nfft live in thr $ti.hi€ (()(tl(f}Wnitt (\$ JT)osh~ r f)().Yt! rt nu.l'S)bf_f t>{ {rJe,is -t~a.t
,~ Thq ~~~e tel~ f)l~ tJ.i(;,,t '" tf.t F<,\r Roda.wtty/F,ve 1ow/lS ,cr,ff'u.nif(✓ ' Jr)csAe /fler,d/cw,'t 1 " ;5 a
hou~PAolcl n<>.P>f, He sits o" tfw bflo.rJ of lritu1y co,,'/4.n,tl St~o,,/5 <A l)J .syn~ojU<'5J ei.r,J is iMo/veJ IA JO•Vly
l   Ac.r ',-f,"Ue    ca~~e.s
       ~,d fir.s1 c..nd f'oref)C':.~ liio~A,! ;5 A fv.1 )1/1 (f\a./l, -He :.s " lovmj h~ts~l to ~,! wife and 5l i1e11
                                                                     1



Wtn~l(lf'·tu/ t.h1/J1eA. Tfi~y f\/!t!i h;,ry, De.sr«rc\,te~. J e,tl)"I /,l~i,lff t),11t ,~os~e i.s io bi: sud(II{~, for d;A,,~
o.f l;)h,d ~~ WC\.) fout1r/ tv be )uitt;, L r.ul yottr J.orwr to t<>le into <lC(tJt'..ri1 ,..t/ fAI! 3roJ A'( /IA.5
Joni~: C\"J f'lot jt..1.{~L1 h:m Nl ~•:> vorst cby. Plr~st' tonsitler A,s f"'"ii/1' -fr1endr a.n,( Go/11mttndy i/20..f
\JC'v./J be Jevu!Jto:({J frot1l Ais //)CClf<t.•,,j,011 ,


                                                                                                                     Exhibit B - Page 169
               Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 171 of 178


               Rfh.1 GOS
Helping Our Youth71 � Step By Step
MAD                                                                                         936 Broadway, Woodmere, NY 11598

                                                                             T. 516-371-3250 F. 516-612-4515 www.madraigos.org




October 2, 2019




Hon. Vernon S. Broderick, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007


Dear Judge Broderick:

        My name is Dov Silver and I am writing this character letter on behalf of Michael Mendlowitz whom I
have known for 12 years. I am the Founder and Executive Vice President ofMadraigos, a 50l c-3 Not-for-Profit
Organization. Our organization provides vital services and programs geared towards helping teens and young
adults overcome every-day and unique challenges. It also and helps provide these young adults with the
necessary tools and skills to empower them to live a healthy and productive lifestyle.

       In order to succeed Madraigos requires active participation and involvement of adults who are willing to
contribute financially and otherwise. These community members serve as role models for our youth.

        Michael Mendlowitz has been extraordinary in his community service for many years and has been
instrumental in helping Madraigos and the community by giving of his time, effort and good work. In addition
to his generous contributions, Michael actively seeks to help members of the community find employment. He
has personally mentored and has employed many members ofMadraigos who needed guidance or a second
chance.

        Mr. Mendlowitz has proven more than willing to participate in every aspect of Madraigos without
seeking recognition or thanks. He is devoted and selfless. He has always been helpful and dedicated and has
rightfully earned my trust and admiration.

         Please understand that what Michael does for Madraigos is merely one example of his valuable
contributions to the Five Towns Connnunity at large. Michael is admired and trnsted for his integrity and
ability to connect with people in all walks of life.

      This letter is not mere lip service. It is a sincere attempt to accurately describe the special person that is
Michael Mendlowitz. Please feel free to contact me if you have any questions.


Rabbi Dov Silver
Founder & Executive Director
Sincerely,
                                                                                               Exhibit B - Page 170
                    Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 172 of 178

                                               WISNICKI & ASSOCIATES
                                                        98-22 METROPOLITAN AVE
                                                      FOREST HILLS, NEW YORK 11375
                                                             TEL (718) 419-1764
                                                             FAX (347) 521-3033
Robert Wisnicki, Esq.
Attorney at Law                                                           September 13, 2019
Partner
rw@wrelaw.com                Dear Judge Broderick:

                                     My name is Robert Wisnicki and I am writing this character letter on
                             behalf of Michael Mendlowitz whom I have known for over 30 years. I know
                             that Michael is waiting on sentencing for a crime of which he has been found
Mark Neuhauser, Esq.         guilty and I urge you to consider leniency with regard to this defendant.
Attorney at Law
Partner                              I am forty years old and an attorney living in Woodmere, New York,
mn@wrelaw.com
                             together with my wife of nineteen years and five children. I am lucky to know
                             Michael Mendlowitz on several different levels; as an old friend, as a neighbor,
                             as a business professional, as a mentor, and as a volunteer in the neighborhood
                             and neighborhood organizations. I know him as a generous man of honesty,
Jordan Klas, Esq.            integrity, and of high moral character who is only known and respected as a
Attorney at Law              valuable member of our community.
Associate
jk@wrelaw.com                        Growing up in Los Angeles, from a young age I looked up to Michael as
                             a role model. As far back as I can remember, Michael was the child that my
                             parents always told me to be more like. He was always well behaved, studious
                             and respectful to the adults in the community. Even more noticeable was how
                             caring and sensitive he was to the other children in the neighborhood. Michael
Shelly Straussberg
Chief Executive Paralegal
                             was popular but never arrogant. Even though I am several years younger than
shelly@wrelaw.com            Michael, he always made sure that I was involved in all the local activities, and
                             never made me feel like I was tagging along or in any way annoying or
                             unwanted (although I am sure having a younger tag-along kid was annoying).

                                    As a young adult, I followed Michael to the same high school and
Shirley Jean-Pierre          rabbinical college. He continued to mentor me and helped me lay out and plan
Paralegal                    my future as a student and professional. He once again showed his generosity
shirley@wrelaw.com           and patience as he took out time from his very busy schedule whether to advise
                             and help me pick college classes or spending hours staying up late at night
                             helping me study, especially when I had trouble with the work load.

                                     As a newlywed, my wife and I started looking for the right place to settle
                             down and raise our family. Once again, I looked to Michael for advice and for
                             guidance. My wife and I bought a house around the block from Michael and his
                             family, and my children now look up to Michael the same way I do.

                                    Michael is a devoted and dedicated father and husband. He is the first
                             one (and sometimes only one) to volunteer to coach our kids’ local sports teams.
                             He teaches our boys about having fun with friends while also instilling in them
                             valuable life lessons.


                                                                                            Exhibit B - Page 171
       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 173 of 178


        One time in particular really sticks out in my mind and remains a lesson for my son 8 years
later. Michael had volunteered to coach our sons’ 10-year-old basketball team. The boys were
playing in a close playoff game and the game was coming down to the final minute. Michael had a
roster full of boys that were good athletes who having them play out the last few minutes of the
game would insure a victory for the team, but there was one boy in particular who was not a great
athlete and most coaches looking for the win would not put this boy on the floor at such a crucial
point in the game. When it came time to put out the five boys who would finish the game, Michael
made sure that that this boy was one of the five sent out to play and designed a play that included
this boy yet used the skill of the other 4 to win the game. This boy was far from the top player on
the team and several boys were wondering why Michael would play him in such a crucial game and
at such a crucial point in the game. In a quiet and special way Michael made sure that the boys on
the team understood how much it meant to this boy to be in the game and what it would do for his
self esteem and confidence, while at the same time never embarrassing the boy or letting him know
that the other boys did not want him to play. The boys ended up winning the game and I remember
Michael telling me that the whole season was worth the time and work he put into the team just to
see the look of happiness and success on that boys face when we won the game. The lessons our
boys learned from Michael as their coach will hopefully guide them throughout their lives.

        I have also been lucky to see Michael’s community service first hand. I am a board member
of an institution in our neighborhood, Madraigos which is a 501c-3 Not-for-Profit Organization.
Our organization provides vital services and programs to troubled teens and young adults to help
them overcome every-day and unique challenges. It also helps provide these young adults with the
necessary tools and skills to empower them to live a healthy and productive life.

       Michael is always seeking out ways to participate in every aspect of Madraigos without ever
looking for recognition or thanks. He is devoted and selfless. He has always been open and honest
and has rightfully earned the trust and admiration of everyone involved in Madraigos, at every level.

        Michael has been extraordinary in his community service for many years and has been
instrumental in helping Madraigos and the community by giving of his time, effort and good work.
In addition to his time and support, Michael actively seeks to help members of the community find
employment and has himself employed many of the young adults in our program. He has time and
time again offered to help Madraigos members by giving of his time and personally mentoring many
those who needed guidance, direction or just a listening ear. These troubled teens feel comfortable
with Michael because he never judges them on the mistakes and bad choices they’ve made in their
lives. Instead he tries to build their confidence and give them tools to improve and achieve success.
He gives everyone a second chance (and many times more than that) because he believes in the
goodness in every person and in their ability to change their ways for the better.

       Michael always looks to put other peoples needs before his own. Exactly one year ago I had
to have emergency surgery and was unable to leave my house for several weeks. Even as Michael
was dealing with his own personal court matters, which required most of his time, he still made time
to come visit as often as possible and was always able to lift my spirits.

        One day, as I was still recovering from surgery, and my wife was out of town, I started to
feel intense pain and had to be rushed to the hospital by paramedics. Michael was the first person I
called and he dropped everything he was doing and followed the ambulance to the hospital. He
made sure that the nurses were taking the best care of me and that they did everything possible to

                                                                                  Exhibit B - Page 172
       Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 174 of 178

make me comfortable. You could see on his face that my pain was his pain. He stayed in the
hospital until they forced him out and took me in for another surgery. When I got out of the hospital
Michael was back at my side to chauffeur me wherever I needed or to get me whatever I needed.

        Michael has a stellar reputation in the community as someone who reliable, loyal and honest.
I have worked with Michael as his attorney and I have represented him in several real estate
transactions. On every occasion he has acted with integrity even when it meant he could lose money
on a deal.

        When Michael sold his house, he insisted on revealing to his purchaser several defects in the
house even though the Purchaser would have not found out about these defects for many years when
it would no longer be his responsibility. Michael did not hesitate to volunteer this information to his
purchaser even though it cost him several thousand dollars. In all my years as a real estate attorney,
I have rarely seen that level of honesty and integrity.

        I want to thank Your Honor for taking the time to read my letter. I hope that Your Honor can
see from my letter that the crimes that Michael Mendlowitz has been found guilty of are not
indicative of who he really is. Please consider Michael for leniency when deciding his sentencing
and allow him to remain home with his family and friends who rely on him for so much.

                                                             Thank you,

                                                             Robert Wisnicki




                                                                                   Exhibit B - Page 173
                   Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 175 of 178

                                                                                                     · ·................
                                                                                                        Samchainu
                                                                                                          1432 East 17th Street
..•                                                                                                        Brooklyn, NY 11230
                                                                                                                718.419.8690
                                                                                                            Fax 718.338.8196




         To Whom It May Concern,

         I am the founder and president of a support group for young widows. Our group is called Samchainu, and
         operates as a OBA of Keren Zichron Aryeh Leib. Having lost my husband at 37, and having had to raise six
         daughters ages 16 months to 14 years on my own, I am well aware of the pain and loneliness a widow lives
         with every day.


         Moshe and Shira Mendlowitz have been there for these women in a very real way. They spearheaded a
         fundraising campaign in their community. Their efforts resulted in two beautiful midweek retreats for these
         women, one in October and one in July. Due to their hard work, these women were treated to a real respite, a
         two-day vacation in a beautiful hotel, with delicious food, an inspiring program, and relaxing activities. Of all
         people, I know how hard it is to be a single mom. The caring that was showed to these women puts them on
         their feet and allows them to go back to their children with renewed energy and faith.

         It would certainly be a great loss to our community of widows if Mr. Mendlowitz were no longer able to
         continue his work on our behalf. We would be most grateful if you could consider our part in this case. Mr
         Mendlowitz has been such an honest, caring, and righteous advocate for us. It would be a terrible thing for us
         if he were no longer there for us in our time of need.

         Thank you for your time,




         Shoshana Stefansky
         President and Founder, Samchainu Widows Support Group




'   a){,~,' j ~             ~
      UNDER THE GUIDANCE OF
      RABBI MATTISYAHU SALAMON                                                                      Exhibit B - Page 174

        Shabbatons • Parenting Workshops • Inspirational Speakers • Overnight Retreats • SupPorfGroups • Tzedaka Fund
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 176 of 178



Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

July 29, 2019

Dear Judge Broderick,

My name is Seth Weis and I have been living in Woodmere since 1992. I have spent
many years as an ordained Rabbi teaching for schools and organizations and although I
currently work in the CRE financial field, my spare time (outside of my family) is
dedicated to helping people in any way I can. Typically, I am involved in young peoples'
lives; guiding, teaching, advising, inspiring, coaching, strengthening and sometimes just
listening. Most of these people have endured traumatic and tragic events and many are
battling addiction issues or are already in recovery and almost all suffer from a crisis of
faith.

It is in this context that I am writing to you today on behalf of a friend and someone I
greatly look up to as a lay leader, a husband, a brother and a son. I am aware (I have
been at the trial) that Michael Mendlowitz was found guilty on a serious charge and that
his sentencing is coming up and I, therefore, feel that I must share with you a peek
behind the curtain at the self-sacrificing, charitable, sweet, kind, gentle, caring and
humble character that is Michael Mendlowitz.

I can share more than what is below but will keep my examples to only what I have
been privy to, as I was actually a part of these stories.

My wife and I met and fast became friends with Michael and Shira approximately 14
years ago. Our daughters also became very close friends, so we got to know them not
just from our standpoint but through the eyes of our daughter who spent a considerable
amount of time in their home. As typical, our daughter would come home from spending
an afternoon, night or weekend at the Mendlowitz home and report back on everything
and we always felt tremendously comfortable that she was in a good, healthy
environment being there. They shared similar values and were attentive and thought
through parents.

Although we became friends very quickly, we didn't necessarily become very close and
intimate friends until more recently, about 6 or 7 years ago. As such, I was completely
unaware of something amazing that Michael did for me. As a Rabbi working for various
schools and non-profit institutions for quite a few years, I was not financially stable for
many of those years and even after gaining employment in the commercial real estate
industry, had quite a bit of debt for several years. Subsequently, approximately 10 or 11
years ago I had fallen behind in my tuition obligations by approximately $9,700.




                                                                            Exhibit B - Page 175
      Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 177 of 178



I received a call from the Executive Director of the school telling me; "someone that
loves and respects you has taken care of your past due tuition bill". He explained that
someone who was involved in the school and knew I was in a tight spot had asked what
my tab was up to and when told it was $9,700, offered to pay it off on condition the
school would not tell me who he was and he would remain anonymous. When I pushed
to find out who my benefactor was, the ED told me the benefactor was very seriously
determined to stay anonymous. I proceeded to make a short list of who I knew that
"loved and respected" me, had inside information on my financial situation, was involved
in the school and had the means to do something like this and Michael simply didn't
even enter my mind as we weren't even that close at that point.

Over the next few years, my wife and I became very close with Michael and Shira and
never thought for a second that they were our secret saviors and they never acted in
any way that would give us pause to think otherwise. At the bar mitzvah celebration for
their son Avi, the Rabbi gave his Saturday morning pulpit speech and of course extolled
the many virtues of the family, particularly the parents. In doing so, he mentioned how
many people Michael had secretly helped, and nobody knew about it. My wife who was
attentively listening, immediately felt that we now knew who our secret benefactor was,
it all clicked. At the party for the bar mitzvah, I confronted the Rabbi and he admitted
that in fact, Michael was the one who, those many years prior, had paid off our tuition
debt.

The next Shabbos (Saturday morning) I confronted Michael in the coatroom of our
synagogue and after persistent pushing on my part to get past his natural desire to stay
unrecognized, he finally admitted he knew about it and "blamed" it on his brother-in-law
(who is also a close friend). He then said, almost offhandedly as I was expressing my
deep gratitude not just for the money but for the manner in which it was done; "it's only
money". I felt strongly that he meant that remark with every fiber of his being.
Subsequently, when I went to thank his brother-in-law, he denied having anything to do
with it and said it was all Michael.

To top it all off, when the trial started and I thought there would be a need for character
witnesses, I called Shira and offered to tell this story, she actually had no clue what
story I was referring to and when I detailed the story, she said , she never heard about
this and it does not surprise her anymore because so many people have been coming
out of the woodworks to testify to what Michael has done for them and his own wife
didn't even know the amazing acts of charity he was doing over the years.

I used to give a weekly self-improvement class and when I needed a nice private and
comfortable space to hold the class, Michael simply gave me keys to his office to use
the conference room with no questions asked. The "students" attending were all at
some point in their lives considered "kids at risk" and I came to realize that there were
quite a few of them that actually worked for Michael. Another amazing act he was doing
that most of his close friends, unless you went to visit him in the office, simply were
unaware of. These were young men and women that, for the most part, were shunned
in our insular community and here was a respectable religious man not just accepting



                                                                            Exhibit B - Page 176
           Case 1:17-cr-00248-VSB Document 215-2 Filed 10/21/19 Page 178 of 178



    them but hiring and by extension showing trust and confidence in them! I cannot even
    begin to explain how life-saving that act is for these young men and women. Many of
    them, if not for this chance at starting over, fall back into their old bad habits and simply
    don't make it. I mentioned earlier that the Torah (the Jewish Bible and what we believe
    is the word of God) considers giving another charity anonymously as one of the highest
    forms of charity. The highest level is helping another find their own job and making them
    self-sufficient. Michael, who is devoutly religious and a learned person knows this and I
    believe that is why he made it his business to specifically hire these kids. The fact is that
    many others in our community wouldn't and that just made Michael more determined to
    hire them because doing so gave these kids a new lease on life. It showed them that
    there are people who are willing to see beyond their past mistakes and believe in them.

    On a personal note, I have spent a lot of time with Michael over the past years. Playing
    and watching basketball games together, at holiday and Sabbath meals with the
    families together, going out with the guys, at meetings for our daughters' school when it
    faced serious financial and legal issues and Michael was tasked (out of hundreds of
    parents) with leading us out of the dark, at his house when he and his wife opened their
    home and hosted various groups/organizations that I was involved with and at our
    synagogue, listening to him lead the prayer service or attending classes with him.

    I have seen him through all these different settings as a loving and doting husband, an
    attentive and providing father, a caring and giving friend, a humble and loyal student, an
    active and talented community leader, a charitable and magnanimous neighbor and just
    an all-around great guy!

    I hope I have been able to give you a better and clearer sense of who this man is and
    what he means to his family, his friends, his synagogue and to the community at large.
    By extension, and more importantly, I hope I have given you a sense for how far
    reaching Michael's presence is positively felt. How many people would be absolutely
    devastated if he were to have to serve time away from his family, his friends, his
    synagogue, his neighborhood and the various institutions he is so dynamically involved
    in. Besides for taking away someone who has actively affected so many with his actions
    and generosity, I think the emotional distress all of us would feel would be
    overwhelming in scope.

    I truly thank you again for your time and consideration and pray you have clarity and
    strength in your decision making ... there is so much riding on it.

    Si~ erel ,
       1
//;. Iv--
✓   S~th    eis
    516- 61-7401




                                                                                 Exhibit B - Page 177
